Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 1 of 192 PageID #: 4113

                                                                                  1


        1                  IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
        2                             TYLER DIVISION

        3    UNITED STATES OF AMERICA         )
                                                   DOCKET NO. 6:18cr16
        4         -vs-                        )
                                                   Tyler, Texas
        5                                     )    8:32 a.m.
             HEON JONG YOO                         November 15, 2018
        6
                                    TRANSCRIPT OF TRIAL
        7            BEFORE THE HONORABLE ROBERT W. SCHROEDER III,
                        UNITED STATES DISTRICT JUDGE, AND A JURY
        8
                                    A P P E A R A N C E S
        9
             FOR THE GOVERNMENT:
       10
             MR. LAUREL FRANKLIN COAN, JR.
       11    MR. LUCAS R. MACHICEK
             MR. RYAN LOCKER
       12    ASSISTANT U.S. ATTORNEYS
             110 North College, Ste. 700
       13    Tyler, Texas 75702

       14    FOR THE DEFENDANT:

       15    MR. HEON JONG YOO
             PRO SE
       16    101 E. Methvin St., Ste. 559
             Longview, Texas 75601
       17
             STANDBY COUNSEL:
       18
             MR. JEFF LYNN HAAS
       19    ATTORNEY AT LAW
             100 E. Ferguson, Ste. 908
       20    Tyler, Texas 75702

       21
             COURT REPORTER:            MS. SHEA SLOAN
       22                               FEDERAL OFFICIAL REPORTER
                                        211 W. Ferguson
       23                               Tyler, Texas 75702

       24
             Proceedings taken by Machine Stenotype; transcript was
       25    produced by computer-aided transcription.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 2 of 192 PageID #: 4114

                                                                                  2


        1                                      INDEX

        2                                                   PAGE

        3

        4    OBJECTIONS TO THE CHARGE                         4

        5    RULE 29                                         34

        6

        7                                  ********

        8

        9    WITNESS                  DIRECT      CROSS     REDIRECT

       10
             GREGORY HARRY                52
       11
             HEON JONG YOO                67           86     102
       12

       13                                 **********

       14

       15                                                    PAGE

       16

       17    GOVERNMENT AND DEFENDANT REST                   106

       18    JURY CHARGE                                     110

       19    CLOSING ARGUMENT:     BY MR. MACHICEK           127

       20    CLOSING ARGUMENT:     BY MR. YOO                141

       21    CLOSING ARGUMENT:     BY MR. COAN               156

       22    VERDICT OF THE JURY                             165

       23

       24

       25
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 3 of 192 PageID #: 4115

                                                                                  3


        1                          FORFEITURE PROCEEDINGS

        2

        3                                                  PAGE

        4    OPENING STATEMENT:     BY MR. YOO              168

        5

        6                                 ***********

        7    WITNESS                  DIRECT      CROSS     REDIRECT

        8
             JAMES REED                169         172
        9

       10                                ************

       11                   FORFEITURE PROCEEDINGS EXHIBIT INDEX

       12
             GOVERNMENT'S
       13    EXHIBIT NO.                  DESCRIPTION                   PAGE

       14         28                      PARA 1911 EXPERT               171
                                          .45 CALIBER PISTOL
       15
                  29                      AMMUNITION                     171
       16

       17                                ************

       18
                                                             PAGE
       19

       20    JURY CHARGE                                      177

       21    CLOSING ARGUMENT:     BY MR. LOCKER              180

       22    CLOSING ARGUMENT:     BY MR. YOO                 181

       23    VERDICT                                          184

       24    TRIAL CONCLUDED                                  192

       25
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 4 of 192 PageID #: 4116

                                                                                   4


        1                            P R O C E E D I N G S

        2               (Defendant present - Jury out.)

        3               THE COURT:    Okay.   Good morning to everyone.

        4               We are on the record.      It is about 8:30.     We need

        5    to address jury instructions and anything else that needs to

        6    be dealt with before we begin with the jury at 9:00 o'clock.

        7               I know the parties have exchanged instructions, and

        8    I don't have any particular preference about what we start

        9    with or who starts.     I know Mr. Yoo has provided some

       10    instructions with respect to Count 8, and I know the

       11    Government has -- has provided instructions on all of the

       12    counts.

       13               So, whoever wants to begin, may do so.

       14               MR. YOO:     Sir, I have filed instructions on Count 1

       15    through 7 too.

       16               THE COURT:    Okay.   I think those -- my sense,

       17    general sense, is the instructions on Counts 1 through 7 were

       18    essentially agreed.     I didn't see really any substantive

       19    differences.    I think the main disputes between the parties

       20    concern Count 8.    Am I wrong about that?

       21               MR. YOO:     No, sir -- yes, sir, you are actually

       22    wrong about that.     The main -- main difference in terms of

       23    jury instructions concerning Count 1 through 7.

       24               THE COURT:    Okay.   Well then, let me hear from you,

       25    Mr. Yoo.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 5 of 192 PageID #: 4117

                                                                                  5


        1               MR. YOO:    All right.    So when I examined the

        2    proposed instructions by Frank Coan -- lawyer Frank Coan,

        3    Lucas Machicek, and D. Ryan Locker, all three of them, right?

        4    They state that -- say that Section 924(a)(1)(a) makes it

        5    a -- sorry.    Count 1 through 7 of Superseding Indictment

        6    charges the Defendant Heon Jong Yoo with making false

        7    statement with respect to information required to be kept by

        8    a federal fire -- firearms licensee in violation of 18 USC

        9    924(a)(1)(A).

       10               And then it proceeds on saying Title 18, United

       11    States Code, Section 924(a)(1)(A) makes it a crime for anyone

       12    to knowingly make any false statement or representation with

       13    respect to the information required by this chapter to be

       14    kept in the record of a person licensed under this chapter or

       15    in applying for any license or exemption or relief from

       16    disability under the provisions of this chapter.

       17               And then it states that federal law requires

       18    licensed dealers to record every firearm transaction to an

       19    unlicensed individual on a firearm transaction record known

       20    as the ATF Form 4473.     Federally licensed firearm dealers are

       21    also required to maintain each ATF Form 4473 obtained in the

       22    course of transferring the custody to -- of firearms.

       23               For you to find the Defendant guilty of these

       24    crimes, you must be convinced that the Government has proved

       25    each of the following beyond a reasonable doubt:
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 6 of 192 PageID #: 4118

                                                                                  6


        1                 First, that the Defendant made a false statement in

        2    the ATF Form 4473.

        3                 Second, that the Defendant made a statement to a

        4    federally -- federally licensed firearm dealer.         Third, that

        5    the Defendant knew that the statement was false.

        6    Statement -- a statement is false if it was untrue when it

        7    was made.

        8                 And then he said, see 18 USC 924(a)(1)(A), 27 CFR

        9    478.124, Alpha and Bravo.       Abramski vs. United States, yeah.

       10              First of all, let me address defect of the visa

       11    references.    27 CFR 478.124 states:     The manner of federal

       12    firearms licensee -- I mean, manner of the ATF 4473 forms to

       13    be kept under federally licensed firearm dealers and

       14    basically FFLs.    I am -- this is not --

       15                 All right.    924(a)(1)(A), the code does not state

       16    anything about 4473, and I am not challenging the fact that

       17    4473 forms are required to be kept by the federal firearm

       18    licensing.

       19                 THE COURT:    Then why are these two sentences that

       20    you are concerned about important?

       21                 MR. YOO:     Because he completely omitted the first

       22    part, "informations required to be kept."        Those are very

       23    specific, sir.    "Informations required to be kept."

       24    So -- and --

       25                 THE COURT:    But help me understand why that makes a
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 7 of 192 PageID #: 4119

                                                                                      7


        1    difference, Mr. Yoo.      You have to explain why that matters.

        2    You have not done that yet.

        3                MR. YOO:     I have -- I have done it, sir.      The

        4    charge is not -- not about -- the charge is not -- not about

        5    the form itself.    The charge does not say any false

        6    information on the ATF 4473 form.        The charge states

        7    information required to be kept on the 4473 -- no,

        8    information required to be kept by the records of FFL.             The

        9    charge itself does not state anything about 4473.

       10                Now, Mr. Coan is purely focusing on the -- on the

       11    Form 4473, and he even stated on the jury instruction,

       12    federal law requires licensed dealers to record every firearm

       13    transaction -- this is redundant, and this is even

       14    misleading, you know.

       15                THE COURT:    How?

       16                MR. YOO:     Again, the charge -- the code,

       17    924(a)(1)(A) does not state anyone about the 4473.          And so my

       18    proposed jury -- my proposed references are, yeah, I mean, he

       19    can keep 27 CFR 478.124, but he also needs to include 27 CFR

       20    478.125.

       21                And that specifically defines records -- specific

       22    records -- no.    Specific information required to be kept

       23    within the records.      It lists out.

       24                Also, Abramski vs. United States is about strawman

       25    purchase.   In a strawman purchase Abramski gave wrong name,
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 8 of 192 PageID #: 4120

                                                                                   8


        1    wrong address, and wrong date of birth, which should have

        2    been Alvarez's name, Alvarez's date of birth, and Alvarez's

        3    address.

        4               Yes, one of -- it says section.       I actually have

        5    the whole LexisNexis note about Abramski vs. United States.

        6    One of its -- its sections does state that, you know, any

        7    information required to be kept pertaining to ATF 4473 form

        8    makes it illegal.     That -- Abramski got convicted of

        9    924(a)(1)(A) because he gave false name, false address, and

       10    false date of birth because his name, his address, and his

       11    date of birth is different from Alvarez.

       12               And then he got convicted of 922(a)(6) because he

       13    answered fraudulently on -- on answering 11A, 11 Alfa of the

       14    ATF Form 4473.    Are you the actual buyer and transferrer of

       15    the firearm?    No.   In this case Alvarez was the actual

       16    transferrer and the buyer of the firearm.

       17               So that -- and the -- Coan also completely omitted

       18    18 USC, Section 922(b)(5).      And that code specifically

       19    describes word by word information required to be kept.           I

       20    mean you can't -- you can't dispute that, sir, because that

       21    is what it states.     I am just -- I am just stating -- I am

       22    just stating what it states, so this is my proposed jury

       23    instructions regarding 123.

       24               One, the Defendant made false statements to an FFL.

       25               Two, the false statements regarding -- no.         Sorry.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 9 of 192 PageID #: 4121

                                                                                  9


        1    The false statements were regarding information required to

        2    be kept by FFL records pursuant to this chapter.

        3                Three, the Defendant knew it was false.

        4                I mean, that sounds fair, right?       I mean, then the

        5    jury can decide which informations are required to be kept.

        6                I only have minor disputes when it comes to

        7    Count 8.

        8                THE COURT:   All right.    Let me hear from

        9    Mr. Coan.

       10                MR. COAN:    Your Honor, good morning.

       11                THE COURT:   Good morning.

       12                MR. COAN:    Just for the purposes of the record, we

       13    have submitted -- United States has submitted a complete set

       14    of proposed jury instructions.       The only non-pattern, meaning

       15    non-Fifth-Circuit pattern charges, proposed charges, are 22,

       16    23, and the unanimity, proposed unanimity charge No. 24.

       17                With respect to proposed jury instruction No. 22

       18    which would go to Counts 1 through 7, as the Court is aware,

       19    the Fifth Circuit does not have a pattern instruction on this

       20    particular substantive offense.

       21                The United States researched the issue and proposed

       22    a jury instruction that is adapted from the pattern charges

       23    in the Eighth and the Eleventh Circuit.        It correctly states

       24    the law.    Federal law does require the licensed dealers to

       25    create and maintain the ATF Form 4473.        And, therefore, it is
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 10 of 192 PageID #:
                                    4122
                                                                                  10


      1    a record that is required to be kept by the dealers.

      2               My biggest concern with the -- and I understand

      3    that the citations that we -- that are contained in our

      4    proposed instructions and that are contained in the

      5    Defendant's instructions are not part of the final charge.

      6               And so whatever -- whatever he may cite or whatever

      7    the United States may cite is not going to be seen by the

      8    jury.   That is simply to advise the Court of where the

      9    authority from which these proposed charges are drawn.

     10               My biggest concern with the Defendant's proposed

     11    instruction is -- was stated perfectly by the Defendant.

     12    And, that is, he would like to argue a question of law to the

     13    jury.   And, that is, to ask them to make a determination as

     14    to whether an ATF Form 4473 is a record that is required to

     15    be kept by the licensed dealer.       That is a question of law

     16    for the Court.

     17               MR. YOO:     Objection.   I wasn't disputing that --

     18               THE COURT:    Mr. Yoo, let Mr. Coan finish.

     19               MR. COAN:    So my concern about the Defendant's

     20    charge is, without including specific reference to the ATF

     21    Form 4473, then implicitly that is going to permit the

     22    Defendant to argue that something other than the ATF Form

     23    4473 is required to be kept by the federally licensed

     24    dealers.   That is not the state of the law.        That could

     25    create confusion for the jury.       And so that is why there
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 11 of 192 PageID #:
                                    4123
                                                                                  11


      1    is -- primarily why there is a distinction between the

      2    Government's proposed charge, No. 22, and the Defendant's

      3    proposed instruction for Counts 1 through 7.

      4               On the legal argument -- and let me back up a

      5    little bit, a little housekeeping.        The Defendant's Standby

      6    Counsel provided the United States with a copy of a motion, a

      7    Rule 29 motion yesterday evening.       It was never filed.

      8               The United States prepared a written response, and

      9    we did not file it because the way ECF works, I have to be

     10    able to link it to a motion.       That was submitted to the Court

     11    Clerk this morning.     And arguments on this issue are

     12    contained in the -- in the Government's response brief.

     13               The 922(b)(5) and the 478.125 regulation that

     14    Mr. Yoo is relying on for this argument that he wants to try

     15    to make to the jury that the 4473 is not required or that

     16    some information less than what is included in the 4473 is

     17    what is actually required, is -- offbase.

     18               922(b)(5) and 478.125 relate to a totally separate

     19    record.   Those are the acquisition and disposition records

     20    that Mr. Freese testified about the other day.          They are

     21    records that are in addition to the ATF Form 4473.

     22               Those records do not -- they don't negate the

     23    Form 4473, they don't limit the Form 4473.         They are in

     24    addition to the Form 4473 and are records that the licensed

     25    dealers are required to keep.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 12 of 192 PageID #:
                                    4124
                                                                                  12


      1               What is required to be kept for the purposes of

      2    this case and this charge under 924(a)(1)(A) are the ATF

      3    Forms 4473.

      4               With respect to Abramski, certainly recognize that

      5    the false statements, the specific false statements that were

      6    charged in that case are factually different than the false

      7    statements that are charged in this case.

      8               However, the Defendants in that case made the

      9    precise argument that the Defendant is raising here.          And,

     10    that is, that the information contained in Section A was not

     11    required to be kept by the licensed dealer.         And the Supreme

     12    Court said that is incorrect.       Everything on the Form 4473 is

     13    required to be kept.     Nothing in that opinion relies upon 18

     14    USC 922(b)(5) or 27 CFR 478.125.

     15               THE COURT:    Okay.

     16               Mr. Yoo, short response?

     17               MR. YOO:     Yes, sir.   Would you take a look at

     18    Abramski vs. United States yourself?        And it repeatedly

     19    mentions 922(b)(5) as reference to information required to be

     20    kept.

     21               And I was not disputing the fact that ATF -- sorry,

     22    not -- not ATF, FFL dealers are required to keep ATF Form

     23    4473.   That was -- that was not in the -- like that was not

     24    in the -- in the question.       I wasn't objecting to that.      I

     25    know that ATF Form 4473 are required to be kept by FFL
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 13 of 192 PageID #:
                                    4125
                                                                                  13


      1    dealers I believe for 20 years.         Yes.   So -- but --

      2                 THE COURT:    Was there a suggestion --

      3                 MR. YOO:     Sir -- sir.

      4                 THE COURT:    Mr. Yoo --

      5                 MR. YOO:     May I please explain?

      6                 THE COURT:    Yes.   Go ahead.

      7                 MR. YOO:     Yeah.   Please, please, please do not

      8    object for the Prosecution.

      9                 So, yeah, the charge -- if I read the charge

     10    924(a)(1)(A) word by word, it is knowingly makes any false

     11    statement or representation with respect to the information

     12    required by this chapter to be kept in the record of a person

     13    licensed under this chapter or in applying for any license or

     14    exemption or relief from disability under the provisions of

     15    this chapter.

     16                 It does not specifically state anything about ATF

     17    Form 4473.    It does, however, state -- specifically state

     18    information -- information required to be -- required by this

     19    chapter to be kept in the records of a person licensed under

     20    this chapter.

     21                 So all I'm saying is -- all I'm saying is let's go

     22    by the word -- word -- letter and the color of the law in the

     23    section, 18 United States Code 924(a)(1)(A) and put that

     24    exact letter and color of the law in the jury instruction and

     25    let the jury decide.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 14 of 192 PageID #:
                                    4126
                                                                                  14


      1                 Actually, Abramski vs. United States, this

      2    LexisNexis note, this is -- this is how I found out

      3    922(b)(5), and also I have only minor dispute regarding the

      4    Count 8.

      5                 THE COURT:    Hold on just a minute, Mr. Yoo, before

      6    we get there.

      7                 Was there a proposed sentence that you suggested be

      8    included in the instruction on Counts 1 through 7 that was

      9    not contained in the Government's proposal?

     10                 MR. YOO:     Yes.   I would like the -- first of all,

     11    I -- I would like the -- the Government's proposal to be

     12    stricken actually.      But --

     13                 THE COURT:    Mr. Yoo, we are past that point.      You

     14    have told me that there was a sentence that you wanted added

     15    that the Government had not included in its proposal and

     16    that -- it was my understanding that that would satisfy you.

     17    Can you tell me, number one, is that not right?

     18                 MR. YOO:     Sir, not added.

     19                 THE COURT:    I'm sorry?

     20                 MR. YOO:     Not added.    Corrected.

     21                 THE COURT:    All right.    Well, what was the sentence

     22    you proposed?

     23                 MR. YOO:     One, the Defendant made false statements

     24    to an FFL.

     25                 Two, the false statements were regarding
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 15 of 192 PageID #:
                                    4127
                                                                                  15


      1    information required to be kept by FFL records pursuant to

      2    this chapter.

      3               Three, the Defendant knew it was false.         I mean,

      4    that is pretty straightforward, and we can let the jury

      5    decide.

      6               THE COURT:    Mr. Yoo, we are not communicating, sir.

      7    I am talking about in the instruction itself --

      8               MR. YOO:     Instruction itself.

      9               THE COURT:    Right.    So Counts 1 through 7 --

     10               MR. YOO:     All right.

     11               THE COURT:    -- if you would look at --

     12               MR. YOO:    I was -- I was --

     13               THE COURT:    -- if you would look at the

     14    Government's proposed jury instruction No. 22.

     15               MR. YOO:     I am looking at it, sir.

     16               THE COURT:    Okay.

     17               MR. YOO:     So do you see the first -- the second

     18    paragraph which starts with Title 18?

     19               THE COURT:    I do.

     20               MR. YOO:     Okay.   So go down to the chapter and the

     21    period.   And then do you see the federal law requires --

     22               THE COURT:    I do.

     23               MR. YOO:     -- section?

     24               THE COURT:    I do.

     25               MR. YOO:     Yes.    That is redundant and significantly
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 16 of 192 PageID #:
                                    4128
                                                                                  16


      1    misleading.    I mean --

      2               THE COURT:      Okay.    Hold on.

      3               MR. YOO:     That is for the jury --

      4               THE COURT:      Mr. Yoo.    So it is the last two

      5    sentences of the second paragraph of the Government's

      6    proposed jury instruction No. 2 -- 22 that you have a problem

      7    with; is that correct?

      8               MR. YOO:     Yes, I do believe --

      9               THE COURT:      Okay.    So do you have something to -- a

     10    sentence that you wanted to add before those twenty -- before

     11    those last two sentences that would satisfy you.

     12               MR. YOO:     No.    Those -- that sentence must -- must

     13    be taken out because that is not -- that is not for the

     14    Prosecution to decide.        That is for the jury to decide.

     15               THE COURT:      Well, the jury is not going to decide

     16    what federal law requires.         That is a question of law.

     17               MR. YOO:     I understand, but the law -- exactly the

     18    law -- law itself, 924 -- 18, United States Code 924(a)(1)(A)

     19    states, "information required to be kept."         I mean,

     20    that -- that is the law, sir.

     21               So I am just saying that in the proposed jury

     22    instruction, let's strictly go by the law, not add -- not add

     23    my interpretation to it, not add Frank Coan's interpretation

     24    to it, not add anyone's interpretation to it.

     25               THE COURT:      Okay.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 17 of 192 PageID #:
                                    4129
                                                                                  17


      1                 MR. YOO:    Let's just go by the letter of the law.

      2                 THE COURT:    Thank you.

      3                 MR. YOO:     That's all I'm saying, sir.

      4                 THE COURT:    Thank you, Mr. Yoo.

      5                 Mr. Coan, explain to me why those two sentences are

      6    necessary.

      7                 MR. COAN:    We can take them out, so long as the

      8    first element is that the Defendant made a false statement in

      9    the ATF Form 4473.

     10                 THE COURT:    I think that is -- does that satisfy

     11    you, Mr. Yoo?

     12                 MR. YOO:     Huh?

     13                 THE COURT:    Does that satisfy you?

     14                 MR. YOO:     Pardon?    If they take these two sentences

     15    out, yes, it satisfies me.          But --

     16                 THE COURT:    Okay.

     17                 MR. YOO:     -- they also have to change the first,

     18    second, and third --

     19                 THE COURT:    First, second, and third --

     20                 MR. YOO:     -- section.    You know, for you to find

     21    the Defendant guilty of these crimes, you must be convinced

     22    that the Government has proved each of the following beyond a

     23    reasonable doubt.       First, second, and third.    I mean,

     24    changed.

     25                 First, the -- the -- the Defendant made false
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 18 of 192 PageID #:
                                    4130
                                                                                  18


      1    statements to a FFL.     I mean, yeah, that is the letter and

      2    color of the law.

      3               THE COURT:    Well, it is the form that you made the

      4    statements on, right?

      5               MR. YOO:     Right.    But the form is not the charge.

      6               THE COURT:    Okay.

      7               MR. YOO:     Second, the false statements were

      8    regarding information required to be kept by FFL records

      9    pursuant to this chapter.        That is just straightforward.

     10    There is no misleading there.       There is no deception there.

     11               Third, the Defendant knew it was false.         I mean --

     12    hey, I mean, do you want me to read out 924(a)(1)(A) --

     13               THE COURT:    No.

     14               MR. YOO:     -- again?

     15               THE COURT:    Mr. Yoo, I think I understand what your

     16    position is.

     17               MR. YOO:     Yeah.

     18               THE COURT:    So --

     19               MR. YOO:     That is pretty straightforward, isn't it?

     20               THE COURT:    Thank you, Mr. Yoo.

     21               Mr. Coan?

     22               MR. COAN:    The proposed jury instruction No. 22

     23    already recites Section 924(a)(1)(A) including the language

     24    that the Defendant wants to be included.         The ATF Form 4473

     25    is, in fact, required to be kept in the records of a person
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 19 of 192 PageID #:
                                    4131
                                                                                  19


      1    licensed under this chapter.

      2                MR. YOO:     Did I dispute that?

      3                MR. COAN:    He doesn't seem to disagree with it.          I

      4    am not sure what the objection is to the first element in the

      5    proposed instruction No. 22.

      6                THE COURT:    What is the dispute?

      7                MR. YOO:     My objection is that is not -- that is

      8    not what the charge states.      The charge states information

      9    required to be kept in the FFL record.         The charge is very

     10    specific.

     11                MR. COAN:    Well, actually, the code section is

     12    recited in proposed jury instruction No. 22.         That should

     13    address the Defendant's concerns.

     14                The Superseding Indictment charges him with making

     15    a false statement in the ATF Form 4473, which is required to

     16    be kept in records of the licensed dealer.

     17                MR. YOO:     Yeah, but --

     18                MR. COAN:    Again, I am not following what the

     19    objection is to the first element.

     20                MR. YOO:     Is the jury going to see the code?      Is

     21    the jury going to see the code -- unaltered code -- code --

     22    code itself?    Unaltered and non -- non-misleading code.         I

     23    mean basically the code itself, not the code that you changed

     24    and give them.    As long as the jury is going to see -- I

     25    mean, yeah, if -- if the jury is going to see the actual 18
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 20 of 192 PageID #:
                                    4132
                                                                                  20


      1    USC, Section 924 like this (indicating) --

      2               THE COURT:    Mr. Yoo, you have been provided with a

      3    copy of the Government's proposed instructions, and you have

      4    had an opportunity to provide proposed instructions of your

      5    own.   And so I am trying to sort of navigate those two.

      6               Mr. Coan has offered to take out those two

      7    sentences in the second paragraph of proposed instruction No.

      8    22 to satisfy your concerns.

      9               I think I understand what the argument is.         We are

     10    going to go ahead and proceed with discussion on Count No. 8.

     11    And then we are going to start with the jury at 9:00 o'clock,

     12    which is just a few minutes from now.

     13               MR. YOO:     Sir --

     14               THE COURT:    So I am going to reserve ruling --

     15               MR. YOO:     Sir --

     16               THE COURT:    Mr. Yoo, I am speaking now.       I am going

     17    to make a decision based upon the argument of Counsel and

     18    your argument, Mr. Yoo, and I will make a determination this

     19    morning about how the Court will instruct the jury, and I

     20    will provide you with a copy of that and give you an

     21    opportunity to put any remaining objections you have on the

     22    record.

     23               Now, with --

     24               MR. YOO:     So, just to be clear --

     25               THE COURT:    With respect to Count 8, what are your
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 21 of 192 PageID #:
                                    4133
                                                                                  21


      1    concerns?

      2                MR. YOO:     Before we proceed, just to be clear, you

      3    also got the one, two, and three for the Counts 1 through 7,

      4    right?

      5                THE COURT:    I understand what your argument is.

      6                MR. YOO:     Okay.   Good.

      7                For Count 8, I just want the -- the -- on the

      8    second part, you know, the -- on the specific first, second,

      9    and third instructions, that before the Defendant possessed

     10    the firearm, the Defendant had been committed to a mental

     11    institution in accordance with the federal definition of

     12    commitment.    27 CFR, Section 478.11.

     13                And on the reference section, I would like for

     14    y'all -- you -- I would like for you to include public law

     15    110180, NICS Improvement Amendments Act of 2007.

     16                The letter and color of the law in there is pretty

     17    clear, sir.    I mean -- I mean, it literally states the

     18    standard for commitment.

     19                THE COURT:    So do you have a case that you can cite

     20    me from the Fifth Circuit or any other circuit in the United

     21    States that supports your position on this, Mr. Yoo?

     22                MR. YOO:     Yes.

     23                THE COURT:    All right.     Let me hear it.

     24                MR. YOO:     So I mostly focused on -- on case laws

     25    after NICS Improvement Amendments Act had been enacted.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 22 of 192 PageID #:
                                    4134
                                                                                  22


      1    But -- but from the Fifth Circuit there is United States vs.

      2    Giardina.

      3                THE COURT:    Yes, and I have read Giardina.      How

      4    does that case support your position?

      5                MR. YOO:     Because that case law states that --

      6    Giardina's -- Giardina's conviction was reversed because

      7    he -- he has never been -- been through a formal hearing.

      8                THE COURT:    Under Louisiana law.

      9                MR. YOO:     I understand, but we are -- 922(g)(4) is

     10    a federal law here.

     11                Are you objecting on behalf of the Prosecution,

     12    sir?

     13                THE COURT:    No, I am trying to understand your

     14    argument here because Giardina refers to Louisiana law, and

     15    the law involved in this case is New Jersey law.

     16                MR. YOO:   What about --

     17                THE COURT:    And all of that testimony came in

     18    yesterday without objection from you.

     19                MR. YOO:     I actually raised several

     20    counter-arguments when -- when she was testifying about the

     21    New Jersey law, sir.      I have specifically pointed out that

     22    this concerns federal law.        This -- this -- this does

     23    not -- not concern New Jersey law.

     24                THE COURT:    Okay.    So tell me how the Giardina case

     25    supports you.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 23 of 192 PageID #:
                                    4135
                                                                                  23


      1               MR. YOO:     Sir.   You do not -- you do not cut

      2    Mr. Coan off this way, sir.

      3               THE COURT:    No, I am asking you to tell me how does

      4    the Giardina case support you?

      5               MR. YOO:     Giardina case -- Giardina's conviction

      6    was reversed because he has not been through a formal

      7    hearing.

      8               Also, I have other cases.       United States vs.

      9    Rehlander, 2012, 666 F.3d 45.       And it --

     10               THE COURT:    Mr. Yoo, I have read the Rehlander case

     11    too.   So go ahead and tell me how it supports you.

     12               MR. YOO:     I was about to explain, sir.

     13               THE COURT:    Okay.

     14               MR. YOO:     In Rehlander case -- in Rehlander case,

     15    Rehlander argues that it is unconstitutional to -- to

     16    permanently deprive someone of their Second Amendment right

     17    to bear arms without the proper due process, so it was

     18    violation of his Second Amendment rights and Fifth Amendment

     19    rights, and this case is after -- this case is after the

     20    enactment of NICS Improvement Amendments Act of 2007.

     21               So he argued that there are two processes in, I

     22    believe Maine -- yeah.      One is just -- just like what I

     23    received, quote, unquote, the temporary commitment order

     24    which is actually a temporary confinement and a summons for

     25    the actual involuntary commitment hearing.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 24 of 192 PageID #:
                                    4136
                                                                                  24


      1                 Now --

      2                 THE COURT:    Was that the evidence -- was that the

      3    testimony?

      4                 MR. YOO:     What?

      5                 THE COURT:    Was that the testimony?

      6                 MR. YOO:     From who?

      7                 THE COURT:    From the witnesses, that it was a

      8    temporary commitment order?

      9                 MR. YOO:     Larsen.   Sir, Larsen -- Larsen proved to

     10    be completely incompetent of federal law, sir.

     11                 THE COURT:    So was the testimony that the events in

     12    New Jersey resulted in a temporary commitment order --

     13                 MR. YOO:     That's what Larsen --

     14                 THE COURT:    That's what you just told me.

     15                 MR. YOO:     That's what Larsen stated.    I mean -- I

     16    mean -- I am just going by what -- what -- what Larsen

     17    stated, sir.    I am not testifying right now, you know.         I'm

     18    just saying.    But -- but what I am saying is, in the United

     19    States vs. Rehlander, his conviction was also reversed

     20    because he has not been through an actual adversary

     21    proceeding, and he argued that an ex parte communication

     22    between the psychiatrist and the Court does not -- does not

     23    provide the ground for permanent -- permanent deprivation of

     24    Second Amendment right.

     25                 And there is one more case, sir, United States vs.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 25 of 192 PageID #:
                                    4137
                                                                                  25


      1    McIlwain, 2014.     In that case the Defendant's conviction was

      2    affirmed because he had been through a formal hearing.           I

      3    have not -- I have never been through a formal hearing, sir.

      4               And on the -- on the RUPD reports, it clearly

      5    states that I was transported there voluntarily.          And

      6    that -- that -- that 2013-04-05, that case had been the

      7    poisonous tree.     Everything else are basically the fruits.           I

      8    mean -- hold on.     Hold on.    Let me talk to my Standby Counsel

      9    for a second.

     10               (Pause in proceedings.)

     11               MR. YOO:     After this argument, I would like to make

     12    a Rule 29 motion.

     13               THE COURT:    Well, the jury is waiting.       So do you

     14    have anything else you want to say about the instructions?

     15               MR. YOO:     Instructions in terms of Count 8, yes.          I

     16    would like for y'all to add -- on the reference section

     17    United States vs. Rehlander, 27 CFR 478.11, and Addington vs.

     18    Texas.

     19               THE COURT:    Okay.    Thank you.

     20               MR. YOO:     On the Addington --

     21               THE COURT:    Mr. Coan, short response.

     22               MR. COAN:    Thank you, Your Honor.      The Government's

     23    proposed jury instruction No. 23 is adapted from Fifth

     24    Circuit Pattern Jury Instruction No. 2.43D, which is the

     25    possession of firearm by a convicted felon.         Also a 922(g)
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 26 of 192 PageID #:
                                    4138
                                                                                  26


      1    offense.

      2               As the Court is aware, whether the Defendant

      3    possesses the prohibiting characteristic that would trigger

      4    application of 922(g) is a question of law for the Court.

      5               The fact -- for example, in the prior conviction

      6    context, whether that conviction qualifies as a felony -- as

      7    a crime of punishment for more than one year would be a

      8    question of law for the Court whether the conviction existed.

      9    The fact of that conviction is the question for the jury.

     10               The Government is concerned with the Defendant's

     11    proposed instruction with this, in accordance with the

     12    federal definition of commitment.       It is asking the jury to

     13    make a determination of law.

     14               And so we can argue that determination of law and I

     15    am happy to do that and address Giardina and Rehlander and

     16    McIlwain; but for the purposes of the charge itself, the

     17    United States' objection to the Defendant's proposed

     18    instruction is this language that talks about "in accordance

     19    with the federal definition of commitment"

     20               MR. YOO:    There is a core difference between

     21    collaterally attacking the prior felony conviction with --

     22    with my case.    I mean -- I mean, honestly, I believe that

     23    even -- even permanently depriving anyone of possessing a

     24    firearm is completely unconstitutional.

     25               However, the key difference between collaterally
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 27 of 192 PageID #:
                                    4139
                                                                                  27


      1    attacking felony conviction is that a felon -- convicted

      2    felon had served -- either had been served proper due process

      3    pursuant to the Fifth Amendment of our Constitution through

      4    either bench trial or jury trial, and -- and had been

      5    informed of right to appeal and had been through adequate

      6    representation by counsel of his choice or -- or by him or

      7    her representing his or herself.

      8               However in my case there was no due process.          This

      9    is strictly ex parte communication that --

     10               THE COURT:    Is there any dispute that it was

     11    actually formal court order of commitment?

     12               MR. YOO:     Sir --

     13               THE COURT:    Mr. Yoo, can you answer my question?

     14    Is there any dispute about that?

     15               MR. YOO:     Yes.

     16               THE COURT:    All right.    What is the dispute?

     17               MR. YOO:     What is the -- what is the difference

     18    between a temporary confinement and a formal commitment?

     19               THE COURT:    What is the dispute with my statement

     20    that there was a formal court order of commitment arising out

     21    of New Jersey?

     22               MR. YOO:     That was not a formal court order, sir.

     23               THE COURT:    Why not?

     24               MR. YOO:     Because I wasn't served a proper due

     25    process.   I had not been through an adversary hearing.          And
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 28 of 192 PageID #:
                                    4140
                                                                                  28


      1    I -- that order was issued strictly -- strictly through an

      2    ex parte -- ex parte communication, which the hospital staff

      3    lied.

      4               The police report strictly states that Yoo did not

      5    threaten to harm -- harm anyone specifically.         That is what

      6    it -- is stated in the police report.        However, I don't know

      7    where -- where Yoo threatened to shoot his RA came from.

      8               Also, among the hospital reports for 2015 they say

      9    that I had been -- been, what, like committed to a mental

     10    institution for homicidal threats back in 2011 in New Jersey?

     11    I was never in New Jersey in 2011, sir.        I was -- I was

     12    attending an international school in South Korea.

     13               So that entire incident -- those entire two

     14    incidents -- incidents resulted from fraudulent hospital

     15    reports.   And also, what is the point of screening the

     16    patients if the patients -- if what the patients tell the

     17    screeners are completely disregarded, and those -- those

     18    screeners come in with pre-judgment anyway.

     19               THE COURT:    Okay.   So perhaps you didn't receive an

     20    adversarial hearing --

     21               MR. YOO:     Yes, I have never --

     22               THE COURT:    Hold on.

     23               MR. YOO:    -- received an adversarial hearing.

     24               THE COURT:    And it may have been ex parte, but

     25    wasn't the testimony that you were examined by two different
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 29 of 192 PageID #:
                                    4141
                                                                                  29


      1    screeners before the Court reviewed and made the

      2    recommendation.

      3               MR. YOO:     Those screeners never took my -- my

      4    statements into account.      What is -- sir, sir, what is the

      5    purpose of even screening patients if -- if the patients'

      6    statements would be completely disregarded?

      7               And also are you saying that the screeners are

      8    always truthful, and that they don't lie?         And are you saying

      9    that RUPD reports and the hospital reports do not contradict

     10    each other?    And are you saying that I wasn't voluntarily

     11    admitted pursuant to RUPD reports?        Because the facts are

     12    pretty clear, sir.

     13               And, sir, you as a Federal Judge needs to be the

     14    champion of the United States Constitution.         You know

     15    the -- due process is solidly defined in the Fifth Amendment

     16    of our Constitution.

     17               THE COURT:    Well, let me make some comments about

     18    8.   I don't think the law -- I mean, I have read the cases

     19    that you cited to me Mr. Yoo, the Giardina case out of the

     20    Fifth Circuit, the Rehlander case out of the First Circuit.

     21    And the McIlwain case out of the Eleventh Circuit, I think.

     22               The McIlwain case contains a fairly good survey of

     23    other circuits' decisions.

     24               With respect to the Giardina case, as I understand

     25    it, the Fifth Circuit vacated a Section 922(g)(4) conviction,
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 30 of 192 PageID #:
                                    4142
                                                                                  30


      1    as you said, when they held that the individual had not been

      2    committed under the meaning of the Louisiana statute.

      3               That Defendant had been detained for two weeks of

      4    mental health treatment under the order of a physician, and

      5    the Fifth Circuit held that an essential element of the 924

      6    section was a formal commitment, which in Louisiana and under

      7    Louisiana law required a formal action by a state district

      8    court.

      9               The Giardina case cited the Hansel case, which was

     10    an earlier case out of the Eighth Circuit where that Court

     11    reversed a conviction under the predecessor to 922(g) where

     12    the Defendant had been hospitalized pursuant to a county

     13    mental health board order.

     14               And, although the order did result in a temporary

     15    hospitalization, the Eighth Circuit held that it was not a

     16    commitment under the statute because it did not comply with

     17    the two-step formal process under Nebraska law.          And what the

     18    Eighth Circuit said in that case, which is cited with

     19    approval by the Fifth Circuit in the Giardina case, is that

     20    there is nothing in 18 USC 922(h), the predecessor to 922(g),

     21    which indicates an intent to prohibit the possession of

     22    firearms by persons who had been hospitalized for observation

     23    and examination where they were found not to be mentally ill.

     24    The statute makes it clear that a commitment is required.

     25               And, as I said, the Fifth Circuit cites with
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 31 of 192 PageID #:
                                    4143
                                                                                  31


      1    approval that language from the Eighth Circuit.

      2               So one possible compromise here is to instruct the

      3    jury slightly differently on Count 8 from either the

      4    Government's proposal or the Defendant's proposal.          And it is

      5    as follows:

      6               First, the Defendant knowingly possessed a firearm

      7    as charged in the Superseding Indictment.

      8               Second, that the Defendant had been committed to a

      9    mental institution before the Defendant possessed the

     10    firearm.

     11               And, third, that the firearm possessed traveled in

     12    interstate commerce.

     13               And then we would instruct the jury that, as a

     14    matter of law, Count 8 does not include a person who is

     15    hospitalized for observation and examination where they were

     16    not found to be mentally ill.

     17               And my goal in proposing that instruction is, I

     18    think, satisfies the Government's desire that the jury make a

     19    determination about whether there was commitment to a mental

     20    institution, and yet it allows you, Mr. Yoo, to make your

     21    arguments with respect to the ATF regulations.

     22               How does that sound?

     23               MR. YOO:    That sounds -- that actually sounds like

     24    a good compromise, especially -- especially considering the

     25    fact that I have actually, you know -- when you said found
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 32 of 192 PageID #:
                                    4144
                                                                                  32


      1    not to be mentally ill.      I was never ordered to be put -- put

      2    under any form -- form -- form -- sorry, ordered to be put

      3    under any formal treatment, so, yeah --

      4                THE COURT:    Could you live with that, Mr. Yoo?

      5                MR. YOO:     Yes, sir.

      6                THE COURT:    All right.   Mr. Coan, could the

      7    Government live with that?

      8                MR. COAN:    Your Honor, I apologize.     I wasn't

      9    taking good enough notes as to the precise language.

     10                If the Court -- if we could talk about the exact

     11    language.    Here is my concern, again, for record purposes,

     12    Your Honor, is that it would be asking the jury to make a

     13    determination that is really left to the Court, and that is

     14    whether the Defendant had been committed to a mental

     15    institution under applicable law.

     16                THE COURT:    Well, I mean, that is --

     17                MR. COAN:    That is my only concern.

     18                THE COURT:    -- at some level, Mr. Coan, that is

     19    what the Government's instruction does.        The Government's

     20    proposal was that before the Defendant possessed the firearm

     21    the Defendant had been committed to a mental institution.

     22                And I think that's, as I understand the

     23    Government's suggestion, that is a question of fact that the

     24    jury can make a determination about, based on the testimony

     25    of the witnesses yesterday and the documents that have been
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 33 of 192 PageID #:
                                    4145
                                                                                  33


      1    admitted into evidence from Middlesex County, New Jersey, and

      2    Mr. Yoo's anticipated testimony this morning.

      3               MR. COAN:    Again, expressing it for record

      4    purposes, Your Honor.

      5               THE COURT:    I understand.     Well, let me suggest

      6    this:   You all maybe visit among yourselves.        It satisfies

      7    Mr. Yoo's concerns.     See if you all can live with it.

      8               I do think in some respects the precise issue that

      9    Mr. Yoo, certainly in the Fifth Circuit, raises, is very

     10    close to being an issue of first impression.         And I have not

     11    been cited to cases from any other circuit by either side

     12    that are really on point.

     13               I have read all of the cases, as I have indicated,

     14    and I think the argument is slightly different here.

     15               So with those preliminary comments, I look forward

     16    to having your -- having your thoughts about those.

     17               So let me suggest that, Mr. Yoo, you are getting

     18    ready to take the stand, I understand, and testify?

     19               MR. YOO:     Yes, sir.   Before all that, I would like

     20    to make the Rule 29 motion.

     21               THE COURT:    All right.

     22               MR. YOO:     Before Rule 29 regarding the instruction,

     23    I have just got state one -- one -- one more phrase for the

     24    record.

     25               NICS Improvement Amendments Act of 2007, Title 1,
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 34 of 192 PageID #:
                                    4146
                                                                                  34


      1    Charlie, 1, Charlie -- no.      Title 1 Section 101 Charlie 1

      2    Charlie.

      3               Thank you.

      4               Okay.    Motion for judge of acquittal -- hold on.

      5               (Attorney conference the record.)

      6               MR. COAN:    Your Honor, may I respond very briefly

      7    on the NICS Improvement Amendments Act?

      8               THE COURT:    Yes.

      9               MR. COAN:    I had tried to make clear yesterday in

     10    one of our bench conferences that, with respect to defining

     11    "committed to a mental institution," that legislation is

     12    irrelevant.    The definition within the legislation refers

     13    back to 922(g)(4), and we have cited the legislative history

     14    in our response to the Defendant's Rule 29 motion that makes

     15    clear that it was Congress's intent to leave the law with

     16    respect to 922(g)(4) unchanged.

     17               MR. YOO:     Objection.   He actually did not refute

     18    any of my claims whether to NICS Improvement Amendments Act

     19    of 2007 that defines standards of commitment pursuant to the

     20    letter and color of the law.

     21               And, yeah, I would like to proceed with Rule 29

     22    motion.

     23               THE COURT:    Very briefly, Mr. Yoo.

     24               MR. YOO:    Motion of judgment of acquittal.       So I am

     25    charged with seven counts of violation 18 United States Code,
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 35 of 192 PageID #:
                                    4147
                                                                                  35


      1    Section 924(a)(1)(A), false statement with regard to

      2    information required to be kept a FFL, and one count

      3    violation of 18 United States Code, Section 922(g)(4),

      4    possession of a firearm by a prohibited person, by a person

      5    who has been committed to a mental institution.

      6               I contend that a violation of 18 United States

      7    Code, 924(a)(1)(A), requires the -- requires the Prosecution

      8    to prove beyond a reasonable doubt that I provided false

      9    information either in the record of receipt or disposition or

     10    in the AT -- and in the ATF Form 4473, specifically false

     11    information -- false specific informations in the form.

     12    Yeah.   And in the ATF record, said information being required

     13    to be kept by law.     The false information alleged to be

     14    provided is that -- that I stated that I was a United States

     15    citizen, when, in fact, I was not a United States citizen.

     16               But I contend that -- that pursuant to 27 -- 27 CFR

     17    the code -- code of federal regulation, Section 478.125, it

     18    does not state anything -- so, like, it does not mention the

     19    word "citizenship" at all.

     20               And also, pursuant to 18 United States Code, 922

     21    Bravo 5, it specifically states if -- required to be kept

     22    pursuant to this chapter; name, date of birth, and the place

     23    of residence.    This is also mentioned in Abramski vs. United

     24    States -- code -- numerous times that the Prosecution cited

     25    to -- to refute my argument, numerous times.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 36 of 192 PageID #:
                                    4148
                                                                                  36


      1                 So that -- that -- that the -- that the evidence

      2    shows that -- that the false statements were -- were made,

      3    you know.    However, it wasn't -- it wasn't -- it wasn't

      4    regarding information required to be kept to sustain a

      5    conviction on -- on the charge of 18 United States Code,

      6    Section 924 Alfa, 1, Alfa pursuant to the letter and the

      7    color of the law.

      8                 Also, there is no -- there is no intent of

      9    deception here because if I intended to deceive, first of

     10    all, I would not have admitted my firearm possession to any

     11    of the law enforcement that has visited my premise.          Also, I

     12    will not be visiting a federal firearm licensee dealer.           I

     13    would have bought guns from -- bought like altered guns from

     14    like the back of the trunk, prohibited -- that is not the

     15    case here.

     16                 I did fill out those ATF Form 4473, and the only

     17    two sections that the -- I actually stated the false

     18    statements were the place of birth and country of

     19    citizenship, which has -- which has no effect in law

     20    enforcement's ability to track me down or -- if a violent

     21    crime was to occur.

     22                 On the -- also -- sorry.     I also contend

     23    that -- that -- that the evidence is legally insufficient to

     24    obtain conviction for a violation of 18 United States Code,

     25    Section 922 Golf 4, pursuant to the NICS Improvement
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 37 of 192 PageID #:
                                    4149
                                                                                  37


      1    Amendments Act, Section 101 Charlie 1 Charlie for the

      2    standards for commitment and adjudication because it was

      3    purely a medical finding.      I had not had opportunity to have

      4    an adversary hearing, and that my due process was not served

      5    properly.

      6                And pursuant to United States vs. Rehlander, 666

      7    F -- sorry, 666 Foxtrot 3 Delta 45, First Circuit, 2012, and

      8    United States vs. Giardina, 6 -- sorry, 5th 61 Foxtrot 2

      9    Delta 1334, Fifth Circuit, 1989, the evidence was not

     10    sufficient to sustain that it was a formal commitment

     11    pursuant to 27 federal -- code of federal regulations,

     12    Section 478.11.

     13                And the person who testified on that behalf

     14    yesterday, Dr. Larsen, she said that she is

     15    completely incomp -- she did admit that she is completely

     16    incompetent in terms of federal gun laws and the federal

     17    standards for mental health -- sorry, commitment -- committed

     18    to the mental institution.

     19                So, therefore, I respectfully request this

     20    Honorable Court to uphold the Constitution of the United

     21    States and enter an order of acquittal so I can get back to

     22    my -- my life.

     23                THE COURT:   Thank you, Mr. Yoo.

     24                Mr. Coan, you filed a written response that has not

     25    yet been docketed.     I have been provided a copy of it.        I
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 38 of 192 PageID #:
                                    4150
                                                                                  38


      1    assume when Mr. Yoo gets his written motion filed on the

      2    docket, you will get the Government's response added to the

      3    docket as well.     But would you like to be heard briefly now

      4    on the Defendant's motion?

      5               MR. COAN:    Certainly, Your Honor.

      6               In Counts 1 through 7, the Defendant has been

      7    charged with making any false statement or representation

      8    with respect to information required by Chapter 44 of the

      9    United States Code.

     10               The elements required for the Government to

     11    establish with proof beyond a reasonable doubt are that the

     12    Defendant made a false statement with respect to information

     13    required to be kept by the licensed dealers.

     14               Two, the Defendant made the statement to a

     15    federally licensed firearms dealer.

     16               And, three, the Defendant knew the statement was

     17    false.

     18               The Defendant has not challenged the sufficiency of

     19    the Government's evidence as to any of these elements.

     20    Instead, what he argues is that the country of citizenship

     21    information is not required to be kept by the federally

     22    licensed firearms dealer, and that is simply incorrect.

     23               Section 923(g)(1)(A) requires a licensed dealer to

     24    maintain such records of sale or other disposition of

     25    firearms at his place of business for such period and in such
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 39 of 192 PageID #:
                                    4151
                                                                                  39


      1    form as the attorney general may by regulations prescribe.

      2               Under 27 CFR 478.124, subsection (a), the attorney

      3    general requires a licensed dealer to record every firearm

      4    transaction to an unlicensed individual on a firearms

      5    transaction record, that is, a Form 4473.         This form includes

      6    information about the prospective buyer's country of

      7    citizenship.    Reference to 27 CFR 478.124, subsection (c).

      8               The dealer is required to retain as part of the

      9    required records each Form 4473 obtained in the course of

     10    transferring custody of the firearms.        That is 27 CFR

     11    478.124, subsection (b).

     12               Under Abramski vs. United States, all of the

     13    information required by the ATF Form 4473 is information

     14    required to be kept for the purposes of Section 924(a)(1)(A).

     15               To the Defendant's statutory argument, the language

     16    of Section 922(b)(5) includes the following -- well, let me

     17    back up.

     18               That section prohibits the sale or delivery of a

     19    firearm or armor-piercing ammunition by a licensed dealer to

     20    any person unless the licensee notes in his records, required

     21    to be kept pursuant to Section 923 of this chapter, the name,

     22    age, and residence of such persons.

     23               Section 923 is precisely what I just referenced,

     24    which requires the attorney general to prescribe regulations

     25    including 27 CFR 478.124, regarding the Form 4473.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 40 of 192 PageID #:
                                    4152
                                                                                  40


      1               The related regulation for Section 922(b)(5) is

      2    cited by the Defendant as 27 CFR 478.125.         That regulation

      3    provides, quote, when such disposition is made to a

      4    non-licensee, the firearms transaction record, Form 4473,

      5    obtained by the licensed dealer, shall be retained until the

      6    transaction is recorded, separate from the licensee's

      7    Form 4473 file, and be readily available for inspection,

      8    closed quote.    That is subsection (c), 27 CFR Section

      9    478.125(c).

     10               As I mentioned earlier when we were arguing the,

     11    charge the Defendant's focus on 922(b)(5) and 27 CFR 478.125,

     12    is not incorrect.     It is just a different record.       That

     13    record is the acquisition and disposition record that the

     14    dealer completes and that the dealer is required to keep.

     15               The ATF Form 4473 is the official transaction

     16    record of every firearms transaction involving an

     17    over-the-counter sale that takes place -- interstate sale

     18    involving a federally licensed firearms dealer.

     19               One does not negate the other or limit the other or

     20    modify the other.     They are two separate types of records.

     21    The information required on the Form 4473 is information that

     22    is required to be kept in the records of the licensed

     23    dealers.

     24               He has lied on that form, as shown by the

     25    Government's evidence that he is not a citizen of the United
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 41 of 192 PageID #:
                                    4153
                                                                                  41


      1    States.   He indicated that he was a citizen of the United

      2    States on the seven occasions charged in the Superseding

      3    Indictment.

      4               And the intent to deceive argument is irrelevant

      5    here.   The intent is not an element that the Government is

      6    required to prove.     The falsity of the statement is what the

      7    Government is required to prove.

      8               With respect to Count 8, there are essentially

      9    three elements that the Government is required to

     10    demonstrate; that the Defendant knowingly possessed a

     11    firearm; that before the Defendant possessed the firearm, he

     12    had been committed to a mental institution; and that the

     13    firearm possessed traveled in interstate commerce.

     14               The Defendant does not challenge the sufficiency of

     15    the Government's evidence as to Elements 1 and 3.          His

     16    argument focuses on the legal sufficiency of Element 2, that

     17    is, whether he had been committed to a mental institution.

     18               He is charged under Section 922(g)(4).         That

     19    provision of the United States Code does not define

     20    "committed to a mental institution."        However, federal

     21    regulations prescribe that the phrase means:         The formal

     22    commitment of a person to a mental institution by court,

     23    board, commission, or other lawful authority.         That is 27

     24    CFR, Section 478.11

     25               The Government introduced records, specifically
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 42 of 192 PageID #:
                                    4154
                                                                                  42


      1    Exhibit 9, and witness testimony, specifically Dr. Larsen's

      2    testimony, that Mr. Yoo was involuntarily committed to a

      3    mental institution pursuant to court orders in 2013 and again

      4    in 2015.   That evidence satisfies the definition provided in

      5    the federal regulations.

      6                 As the Court is aware, the United States vs.

      7    Giardina instructs that, although that is question of federal

      8    law, the Court can look to state law in making the

      9    determination as to whether the prohibited characteristics,

     10    specifically whether the Defendant has been committed to a

     11    mental institution, satisfies the -- satisfies

     12    Section 922(g)(4).

     13                 Mr. Yoo's involuntary commitments took place in the

     14    State of New Jersey.     In New Jersey the state law requires a

     15    temporary court order for an involuntary commitment.          And the

     16    court proceedings may be initiated by the submission of two

     17    clinical commitments, at least one of which is prepared by a

     18    psychiatrist.

     19                 Upon receipt of these documents, a court makes a

     20    determination as to whether there is probable cause to

     21    believe the person is in need of involuntary commitment of

     22    treatment.

     23                 If the court finds probable cause, it shall enter a

     24    temporary order authorizing the assignment of the person to

     25    an outpatient treatment facility or admission or retention of
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 43 of 192 PageID #:
                                    4155
                                                                                  43


      1    the person in the custody of the facility pending a final

      2    hearing.

      3                Again, the Government introduced records,

      4    Exhibit No. 9 and the testimony Dr. Victoria Larsen, that

      5    Mr. Yoo was involuntary committed to a mental institution in

      6    accordance with New Jersey law.

      7                The arguments, again, with respect to the NICS

      8    Improvement Act, that does not change the definition of New

      9    Jersey law, nor does it change the definition provided in the

     10    federal regulations under 27 CFR, Section 478.11.

     11                As to the Rehlander decision, I know that the Court

     12    has reviewed that decision.      Without going into the

     13    distinctions between Maine's mental health law and New

     14    Jersey's mental health law, I will just say that what

     15    bothered the First Circuit in that case is that the

     16    commitment under Maine law in that particular situation

     17    operated as a permanent deprivation of the Defendant's gun

     18    rights.    That is not the case here.

     19                Mr. Yoo is not permanently deprived of his gun

     20    rights.    New Jersey has a relief from disabilities program

     21    that has been approved in accordance with the NICS

     22    Improvement Act, and he can apply for relief under that

     23    program, and upon a sufficient showing, would be able to have

     24    his commitment orders expunged from the record, and the legal

     25    effect of that would be as if he had never been prohibited in
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 44 of 192 PageID #:
                                    4156
                                                                                  44


      1    the first place.

      2               So New Jersey already addresses the constitutional

      3    concerns that Rehlander expressed and the First Circuit

      4    relied upon as basis for the decision here.

      5               The Government has introduced sufficient proof to

      6    support submission of all pending charges for the jury's

      7    consideration.    And the United States would ask that the

      8    Defendant's motion be denied.

      9               THE COURT:    Thank you, Mr. Coan.

     10               All right.    Here is what I am going to do --

     11               MR. YOO:     May I --

     12               THE COURT:    Very briefly.

     13               MR. YOO:     So, first of all --

     14               THE COURT:    Mr. Yoo?

     15               MR. YOO:     Yes, sir.

     16               THE COURT:    The jury has been waiting about 45

     17    minutes now.

     18               MR. YOO:    Yes, sir.    Well, very briefly.

     19               First of all, I did not -- not -- not contest -- I

     20    did not contest the fact that the -- the FFL are required

     21    to be -- I mean, required to keep ATF Form 4473.

     22               Also I need you to look at 18 United States Code,

     23    Section 923 Golf 1 Alfa.      That is actually the regulatory

     24    code for a licensed importer, licensed manufacturer, and a

     25    licensed dealer, and how they shall maintain records of
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 45 of 192 PageID #:
                                    4157
                                                                                  45


      1    importation, production, shipment, receipt of sale, and other

      2    disposition of firearms.       And that is directly related to the

      3    code 922 Bravo 5.

      4                 Also, also we are not talking about New Jersey law

      5    here.   We are talking about federal law.        This is not -- this

      6    is not New Jersey state court.        Yes -- yes, I get it --

      7                 THE COURT:    Mr. Yoo --

      8                 MR. YOO:     In the State of New Jersey --

      9                 THE COURT:    Mr. Yoo.

     10                 MR. YOO:   -- I do not have right --

     11                 THE COURT:    Mr. Yoo.

     12                 MR. YOO:   -- to bear arms.

     13                 THE COURT:    Mr. Yoo, commitment is a question of

     14    state law.    It is a function of state law.       You are not

     15    committed in federal courts.       You are committed in state

     16    courts.   So how can it not be -- I understand your argument

     17    with respect to the CFR's, but how can it not be at least

     18    informed by state law?

     19                 MR. YOO:     I was never informed of that -- that

     20    court -- court order nor by NICS.       I inquired --

     21                 THE COURT:    That doesn't answer my question, sir.

     22    How is the determination that the jury is going to be asked

     23    to make in this case not informed by New Jersey law?

     24                 MR. YOO:     Because 922(g)(4) is a federal law.

     25                 THE COURT:    Okay.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 46 of 192 PageID #:
                                    4158
                                                                                  46


      1               MR. YOO:     There is a federal standards for what

      2    should be considered a formal commitment in terms of NICS

      3    entry 922(g)(4).

      4               THE COURT:    All right.    Let's move on with your

      5    next argument.

      6               MR. YOO:     All right.    That's it.

      7               THE COURT:    All right.    So, Mr. Yoo, I am required,

      8    in responding to a motion under Rule 29, not to assess the

      9    credibility of the witnesses or to weigh the evidence or draw

     10    any inferences of facts -- of fact from the evidence.

     11               My role, the Court's role, is simply to decide

     12    whether the evidence, when viewed in the light most favorable

     13    to the Government, is sufficient for any rational trier of

     14    fact to determine there has been guilt established beyond a

     15    reasonable doubt.

     16               I do think under the circumstances presented in

     17    this case and the evidence that has been adduced over the

     18    last two days of trial, does support a finding that the

     19    evidence, when viewed in the light most favorable to the

     20    Government, is sufficient for a rational trier of fact to

     21    find guilt based upon a reasonable doubt.

     22               With respect to Counts 1 through 7, there was

     23    testimony that the Defendant, who is not a United States

     24    citizen, falsely testified to federally licensed firearms

     25    dealers located within the Eastern District of Texas on the
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 47 of 192 PageID #:
                                    4159
                                                                                  47


      1    ATF Form 4473 that was used in each of seven different

      2    firearms transactions, that his country of citizenship was

      3    the United States.

      4               With respect to the 8th count, the Government's

      5    evidence has demonstrated that the Defendant was committed to

      6    a mental institution by Court orders on two occasions prior

      7    to his knowing possession of five firearms, all of which had

      8    traveled in interstate commerce.

      9               With respect to the -- your statutory argument that

     10    you have made, I am going to -- I am going to reserve a

     11    decision on that part of the motion, and we will proceed with

     12    the trial and submit the case to the jury.

     13               And then I will decide the motion after the jury

     14    returns a verdict, if it does, of guilty.         And, of course, we

     15    will make that determination at that time.

     16               The written motion for judgment of acquittal

     17    pursuant to Rule 29 that you have made in Court has not been

     18    filed in the docket on written form.        I will look forward to

     19    that happening; and once that has occurred, I will more

     20    carefully review it, as well as the Government's response,

     21    which will be filed once the Defendant's response is filed on

     22    the docket -- or once the Defendant's motion is filed on the

     23    docket.

     24               Now, I do want to confirm with you, Mr. Yoo, that

     25    you do intend to take the stand this morning and testify in
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 48 of 192 PageID #:
                                    4160
                                                                                  48


      1    your behalf.    I want to also confirm that you understand and

      2    that Mr. Haas has had a conversation with you regarding your

      3    constitutional right not to testify.        You have a right not to

      4    testify just as you have a right to testify.         And it is your

      5    determination which you want to do.        But I do want to confirm

      6    that you understand that.

      7               MR. YOO:     Yes.

      8               THE COURT:    You do?

      9               MR. YOO:     Yes.

     10               THE COURT:    And have you had and opportunity to

     11    visit with Mr. Haas, and has he explained to you that you

     12    have a right to testify and a right not to testify.

     13               MR. YOO:     Yes.

     14               THE COURT:    All right.    Mr. Haas, would you like to

     15    add anything?

     16               MR. HAAS:    No, Your Honor.     I think that covers it.

     17               THE COURT:    Okay.    Anything else before we have the

     18    jury brought in?

     19               MR. YOO:     Yes, sir.   Did you know how many "I don't

     20    know" answers that the Government's witnesses -- so-called

     21    expert witnesses answered?       "I don't know."    "I don't know."

     22    "I don't know."     Like that.

     23               But -- all right.      Just clarifying, so you are

     24    reserving your decision, correct?

     25               THE COURT:    I am denying it with respect to your
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 49 of 192 PageID #:
                                    4161
                                                                                  49


      1    arguments on the basis of sufficiency of evidence.          The

      2    motion is denied.

      3               With respect to your statutory arguments, I am

      4    reserving decision on those.

      5               MR. YOO:     All right.    So -- so -- sorry.    Let me be

      6    clear.   On the evidentiary part, you are denying it.         On the

      7    statutory part, you are reserving your decision.

      8               THE COURT:    That is correct.

      9               MR. YOO:     All right.    On the evidentiary part, I

     10    object and reserve my right to appeal.        Thank you, sir.

     11               THE COURT:    Anything further?

     12               MR. YOO:     No, sir.

     13               THE COURT:    Thank you.

     14               Mr. Coan, anything further?

     15               MR. COAN:    No, Your Honor.     Thank you.

     16               THE COURT:    All right.    Let's have the jury brought

     17    in.

     18               COURT SECURITY OFFICER:      All rise for the jury.

     19               (Jury in.)

     20               THE COURT:    Please be seated.

     21               Good morning.     Ladies and Gentlemen of the Jury,

     22    welcome back.

     23               I do apologize for our needing to keep you waiting

     24    this morning.    I may not have warned you on Tuesday when we

     25    started this trial, and if I failed to do so I apologize,
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 50 of 192 PageID #:
                                    4162
                                                                                  50


      1    there are times during the course of every trial where I must

      2    visit with the lawyers and the parties outside of your

      3    presence about legal and other evidentiary matters that need

      4    to occur outside of your presence.

      5               We were here and started promptly early this

      6    morning.   But, unfortunately, that took a little more time

      7    than I anticipated.     So my apologies for making you wait this

      8    morning.

      9               When we concluded the day yesterday, the Government

     10    had rested in its case, and we have resolved the legal

     11    matters that -- that needed to be resolved.

     12               And at this point the Defendant may call his first

     13    witness.

     14               MR. YOO:     I would like to call Gregory Harry,

     15    FBI.

     16               THE COURT:    Any objection, Mr. Coan?

     17               MR. COAN:    Your Honor, the concern here is that

     18    Mr. Harry was -- Officer Harry, Detective Harry, TFO Harry

     19    was never identified as a witness by the Defendant, so he has

     20    been present in the courtroom for the duration of the trial.

     21               THE COURT:    Mr. Yoo, was Mr. Harry disclosed as a

     22    witness?

     23               MR. YOO:     No, sir.   But all of my subpoena for

     24    witnesses had been denied, so the only person that -- that --

     25    that is here who can possibly strengthen my argument would be
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 51 of 192 PageID #:
                                    4163
                                                                                  51


      1    Gregory Harry since my subpoena had been denied because I was

      2    not declared in forma pauperis, even though I lost everything

      3    upon arrest.

      4                THE COURT:    Did you serve a subpoena -- or request

      5    to serve a subpoena on Mr. Harry specifically?

      6                MR. YOO:     No, sir.   But I would like him to take

      7    the witness stand on -- on about three questions.

      8                Well, I did file subpoena on the actual witnesses

      9    regarding my alleged commitments and all that, and they were

     10    denied.    Like -- like -- like --

     11                MR. COAN:    Your Honor, I'm going to object.       We are

     12    not going into --

     13                MR. YOO:     -- firsthand --

     14                MR. COAN:    -- legal matters, pretrial matters.

     15                THE COURT:    I think we are.    So is it the

     16    Government's position --

     17                MR. COAN:    I am just advising the Court of that set

     18    of circumstances.      The Defendant is welcome to waive that

     19    concern.

     20                THE COURT:    All right.   So Mr. Harry has been in

     21    the courtroom throughout the course of the trial, Mr. Yoo.

     22    That, I guess, implicitly violates the Rule which you invoked

     23    that witnesses who were going to testify would not be present

     24    in the courtroom during the testimony of other witnesses.

     25                Obviously, you didn't disclose him as a witness you
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 52 of 192 PageID #:
                                    4164
                                                                                  52


      1    sought to call.     So -- but with that understanding, if the

      2    Government doesn't object, I will permit the witness to

      3    testify.

      4                MR. COAN:    No objection.

      5                THE COURT:   All right.    Please come forward and be

      6    sworn.

      7                (Witness sworn.)

      8                GREGORY HARRY, DEFENDANT'S WITNESS, SWORN,

      9                             DIRECT EXAMINATION

     10    BY MR. YOO:

     11    Q.    So Task Force Officer Gregory Harry, good morning, sir.

     12    A.    Good morning.

     13    Q.    So you have visit my -- my premise prior to my arrest

     14    once, correct?

     15    A.    That's correct.

     16    Q.    That is -- that is, I believe, 2018-03-23 at around I

     17    would say around 1000 or 1100 hours; is that correct?

     18    A.    I don't remember the specific time, but March 23rd,

     19    2018, does sound correct.

     20    Q.    Yes, sir.   Was your intention to search my premise?

     21    A.    No.

     22    Q.    Then could you explain to me the reason why you noted my

     23    firearm possession on your report, if it wasn't your

     24    intention to search my premise?

     25    A.    Well, it was my observation the firearm you are
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 53 of 192 PageID #:
                                    4165
                                                                                  53


      1    referring to is the 12-gauge shotgun that was presented

      2    yesterday was in your bedroom leaning up against the wall.

      3    Q.     Did you inform me that -- those -- those will be used

      4    against?

      5    A.     I am sorry, I am not familiar with -- what are you

      6    referring to?

      7    Q.     Did you inform me prior to -- prior to that interview

      8    and filling out that report, that those evidences would be

      9    used against me or those supposed evidences?

     10    A.     At the time, you hadn't been charged with any kind of

     11    crime, so, no, I didn't inform you that was evidence against

     12    you.

     13    Q.     Were you looking to charge me?

     14    A.     At the time, we were conducting an investigation, an

     15    assessment of you.     That was the purpose of my visit to you

     16    was to interview you.      There was no known crime at that

     17    time.

     18    Q.     What was your legal basis for investigation?

     19    A.     So one of the main things that we do -- would it be

     20    helpful if I kinda explain my role with the FBI?

     21    Q.     Proceed, sir.

     22    A.     So, as Mr. Yoo stated and has been addressed, I am a

     23    detective with the Tyler Police Department.         I am currently

     24    assigned to the FBI as a task force officer on the Joint

     25    Terrorism Task Force.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 54 of 192 PageID #:
                                    4166
                                                                                  54


      1                One of the things that we do, one of our most

      2    important roles these days is the role of kind of a threat

      3    assessment, if you will.      When allegations are made, people

      4    of concern are identified.      Those -- I don't know if you

      5    could call it a case, but those instances are flowed down to

      6    us.

      7                They want us to take an assessment of those

      8    threats, those individuals.      And that is what we were doing.

      9    An assessment had been flowed down to us regarding Mr. Yoo,

     10    multiple had.    So the purpose of my meeting with him was to

     11    get an in-person interview with him, get a feel for him, is

     12    there anything here, is there anything we need to be

     13    concerned about?

     14                That was the purpose for why I came to speak with

     15    you, along with those two UT Tyler Police Department

     16    officers.

     17    Q.    I understand.    But have I ever been convicted of a

     18    violent crime or any terroristic threats or anything of that

     19    nature?

     20                THE COURT:    Mr. Yoo, that violates the motion in

     21    limine, sir, that you agreed to.

     22                MR. YOO:     Sir, the Prosecution has already violated

     23    motion in limine by submitting my CHL status.         That actually

     24    pertains to character reference, nothing of the nature of the

     25    charge.   So -- so that limine is gone, sir, at this point.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 55 of 192 PageID #:
                                    4167
                                                                                  55


      1               MR. MACHICEK:     The limine is very much still on

      2    file, Your Honor.     The questions propounded by the Government

      3    did not violate that motion.        This question, in fact, does

      4    and is inadmissible.

      5               MR. YOO:     Sir --

      6               THE COURT:    I'm going to sustain the objection.

      7               Move along, Mr. Yoo.

      8               MR. YOO:     Yes, sir.

      9    BY MR. YOO:

     10    Q.    All right.    So when -- when you visited my premise, did

     11    I hide any firearm possession from you?

     12    A.    We didn't really discuss your firearm possession at all,

     13    so I'm not sure what you were hiding or intentionally

     14    showing.

     15    Q.    You had asked me about my firearm possession, correct?

     16    A.    We did discuss your firearms, yes.

     17    Q.    And then I -- I revealed everything to you, correct?

     18    A.    We discussed what -- well, as I recall, we discussed

     19    what firearms you did have.      I think you mentioned two rifles

     20    and a shotgun that we had already saw.

     21    Q.    And I did -- I did disclose some -- some things about

     22    pistols that I own too; is that correct?

     23    A.    To the best of my recollection was that we talked about

     24    a firearm in your car.

     25               MR. YOO:    Can we look at your --
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 56 of 192 PageID #:
                                    4168
                                                                                  56


      1                 Permission to approach the witness.

      2                 THE COURT:    Yes.

      3    BY MR. YOO:

      4    Q.    Is this the correct report?

      5                 THE COURT:    Can you identify for the record,

      6    Mr. Yoo, what you have handed the witness?

      7                 MR. YOO:     This is the FBI 302 report filled out by

      8    Agent Gregory Harry -- Task Force Officer Gregory Harry

      9    himself, back in 2018-03-27.       And I would like to mark this

     10    as an exhibit.

     11                 THE COURT:    What is the question?    What is the

     12    question for the witness?

     13    BY MR. YOO:

     14    Q.    Did I -- so you said that I did reveal my firearm

     15    possession, correct?

     16    A.    Yes, we did discuss your firearms briefly.         That wasn't

     17    the subject of the interview, yes.

     18    Q.    So the subject of the interview was threat assessment,

     19    basically?

     20    A.    (Witness nods) That's correct.

     21    Q.    Does having a -- does having a fourth position political

     22    view count as a threat?

     23    A.    I'm sorry.    I missed the something position political

     24    view.

     25    Q.    Can someone -- is someone eligible to be assessed with
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 57 of 192 PageID #:
                                    4169
                                                                                  57


      1    threat -- threat assessment just for having an outside

      2    political views out of mainstream?

      3    A.    Well, I think it is far more broad than just a political

      4    view.

      5    Q.    Have I remained a terroristic threat, to the best of

      6    your knowledge?

      7                 MR. MACHICEK:     Your Honor, I believe that question

      8    calls for a legal conclusion.

      9                 THE COURT:    Can you rephrase the question, Mr. Yoo?

     10    BY MR. YOO:

     11    Q.    What is the definition of a terroristic threat?

     12                 MR. MACHICEK:     Your Honor, that calls for a legal

     13    conclusion.

     14                 THE COURT:    Can you rephrase the question so that

     15    it doesn't call for a legal conclusion Mr. Yoo?

     16                 MR. YOO:     All right.

     17    BY MR. YOO:

     18    Q.    Which -- what kind of statements did you hear me

     19    making?

     20    A.    Did I personally hear you make?

     21    Q.    Yes.    Personally, what is your firsthand knowledge of

     22    statements that I -- that you personally hear me making?

     23    A.    The information that I was looking into was all either

     24    made on social media, YouTube, SnapChat, things like that.

     25    You and I had not personally interacted until that day.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 58 of 192 PageID #:
                                    4170
                                                                                  58


      1    Q.      Okay.   On your arrest report, you said that you were

      2    aware of my mental illness or mental instability; is that

      3    correct?

      4    A.      That sounds right.   I mean, I was aware of it.      I don't

      5    recall if that is in my report or not.

      6    Q.      Are you qualified to determine whether someone is

      7    mentally unstable?

      8    A.      No.

      9    Q.      Okay.   Did I show any sign of psychotic or neurotic

     10    symptoms during the arrest?      Did I show any -- did I have any

     11    outbursts during the arrest, violent outburst?

     12    A.      I am not a medical expert in what the psychotic or

     13    neurotic things that you would consider, so I --

     14    Q.      But you claim that I am mentally unstable; is that

     15    correct?

     16    A.      I certainly am aware of your history of mental

     17    instability.

     18    Q.      Do you know for a fact that those history is true and

     19    accurate?

     20    A.      I make the decision based on the information that I have

     21    in front of me, the information that I had at the time prior

     22    to your arrest, and since that time is that you had been

     23    committed on two occasions for mental health issues, for

     24    several issues.     I am happy to discuss those if you would

     25    like.    So, yes, I was aware of those issues and those
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 59 of 192 PageID #:
                                    4171
                                                                                  59


      1    concerns.      Those are always a concern any time law

      2    enforcement makes an arrest with anybody.

      3    Q.     Can it be perjured?

      4    A.     Can what be perjured?

      5    Q.     Can those -- is there a possibility that those reports

      6    can be perjured?

      7    A.     Mr. Yoo, as Dr. Larsen said yesterday, anything is

      8    possible.      Is it likely, is it probable, I don't believe

      9    so.

     10    Q.     Okay.    Is RUPD report and RWJUH -- RUPD reports and

     11    RWJUH triage reports consistent and screener reports?

     12    A.     That is very broad question.     Can you be more specific?

     13    Q.     So -- all right.     So are those two -- so you have viewed

     14    both of those files; is that correct?        You have viewed

     15    Rutgers Police reports and RWJUH reports; is that correct?

     16                   MR. MACHICEK:   Your Honor, I am going to object to

     17    the Defendant asking the witness to testify from documents

     18    that are not in evidence.

     19                   MR. YOO:   I object to his -- his -- his objection.

     20    He has submitted all of those documents as -- as exhibit

     21    lists, and he is only objecting because he is cornered.

     22                   MR. MACHICEK:   Your Honor, my objection is based in

     23    law.   Those items of evidence have not been offered or

     24    admitted into evidence in this proceeding.

     25                   MR. YOO:   I am not displaying those --
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 60 of 192 PageID #:
                                    4172
                                                                                  60


      1                THE COURT:    What is the question, Mr. Yoo, what

      2    exactly is the question?

      3                MR. YOO:     Sir, are you objecting on behalf of the

      4    Prosecution?

      5                THE COURT:    No, sir, I am trying to rule on the

      6    objection that has properly been made to a question I am

      7    trying to determine whether the question is appropriate or

      8    not.   Can you rephrase it, or tell me what it was again?

      9                MR. YOO:     Yes, sir.

     10    BY MR. YOO:

     11    Q.     Are all those reports consistent with each other, to the

     12    best of your knowledge?

     13    A.     So, generally yes, sir, I do think they are

     14    consistent.

     15    Q.     Oh, okay.   Can you take a -- do you mind if we take a

     16    look at one -- one exhibit that I have?

     17                THE COURT:    You can show it to him.     I don't want

     18    it published to the jury though.

     19                MR. YOO:     Well, how do I publish it to the jury?

     20                THE COURT:    No, I am saying you show it to the

     21    witness.   Don't show it to the jury on the overhead screen.

     22    BY MR. YOO:

     23    Q.     Is this the correct RUPD report regarding one of my

     24    supposed, alleged commitments?

     25    A.     Yes, I am familiar with this report.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 61 of 192 PageID #:
                                    4173
                                                                                  61


      1    Q.      Does it say anything about me making a homicidal

      2    threat?

      3                 MR. MACHICEK:     Your Honor, I'm going to object.

      4    Yet again, these documents haven't been admitted into

      5    evidence.    Requesting that the witness can review them and

      6    asking them if they form the basis of an opinion, is one

      7    thing; but having him testify to inadmissible hearsay is

      8    quite another.

      9                 THE COURT:    I sustain the objection, Mr. Yoo.

     10                 MR. YOO:     I have actually -- I have actually

     11    admitted this -- this report within the exhibit list, and

     12    this is a pertinent evidence to whether I have been committed

     13    or not pursuant to New Jersey law.

     14                 THE COURT:    That exhibit is not in evidence.      And

     15    you are welcome to ask the witness whether he reviewed it and

     16    whether it formed the basis of, you know, any of the work

     17    that he did in this case or not.       But the witness has not

     18    testified to anything for which that would support his

     19    impeachment.    I'm not quite sure what you are trying to do

     20    here.    But that document is not in evidence.

     21                 MR. YOO:     He did testify that he is aware of my

     22    mental instability, but on what legal basis?

     23                 THE COURT:    Let me give you an opportunity to

     24    rephrase your question, and we will see where we go from

     25    there.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 62 of 192 PageID #:
                                    4174
                                                                                  62


      1                MR. YOO:     Okay.

      2    BY MR. YOO:

      3    Q.     So this is the report that led to the Exhibit, I

      4    believe, 9 of the Government's screening document; is that

      5    correct?

      6    A.     I am not sure if it links to Exhibit 9, but I am

      7    familiar with this report.

      8    Q.     This report is -- is regarding twenty -- 2013?

      9    A.     I do believe that this report references the incident

     10    that kind of, I guess, was the catalyst to your 2013

     11    commitment.    If that is what you are saying, yes.

     12    Q.     Catalyst or the cause?

     13    A.     Whatever started it.

     14    Q.     Whatever started it.

     15                MR. YOO:   Your Honor, at this point I would like to

     16    submit this into the evidence?

     17                THE COURT:    Mr. Machicek?

     18                MR. MACHICEK:     Your Honor, that document contains

     19    inadmissible hearsay evidence under Federal Rules of Evidence

     20    803.

     21                THE COURT:    Can I see the document?

     22                MR. YOO:     This entire --

     23                THE COURT:    Mr. Yoo --

     24                (Bench conference held.)

     25                MR. YOO:     It has been authenticated, sir.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 63 of 192 PageID #:
                                    4175
                                                                                  63


      1               THE COURT:    How has it been authenticated?

      2               MR. YOO:     It is just police report.

      3               THE COURT:    Is there an affidavit --

      4               MR. YOO:     The Government document.     I mean, police

      5    reports are self-authenticating, according to Federal Rules

      6    of Evidence.

      7               (Pause.)

      8               MR. YOO:     That is what leads to my alleged

      9    involuntary commitment, and it says "voluntary," and it does

     10    not say anything about homicidal threats.         So I am trying to

     11    challenge the nature of -- nature of this supposed

     12    involuntary commitment according to New Jersey law.

     13               THE COURT:    This is not the witness to do that

     14    with.

     15               MR. YOO:     He is the one that actually conducted all

     16    of the investigations.

     17               THE COURT:    He has got absolutely nothing to do

     18    with what happened in New Jersey, Mr. Yoo.         This is

     19    completely irrelevant to what happened in New Jersey.           If you

     20    are trying to attack the validity of your commitment in

     21    New Jersey, this is not the witness to do that with.

     22               MR. YOO:     All right.   Then I will reserve

     23    that -- that report for self-testifying.

     24               THE COURT:    Well, we will see how that works out.

     25               (Bench conference concluded.)
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 64 of 192 PageID #:
                                    4176
                                                                                  64


      1    BY MR. YOO:

      2    Q.     So was I respectful and cooperative during the arrest?

      3    A.     Absolutely, yes.

      4    Q.     Why didn't you display the arrest warrant?

      5    A.     Mr. Yoo, at the time of your arrest, I didn't have your

      6    arrest warrant in my physical possession.         Not only that, it

      7    is the standard policy during any type of arrest, officer

      8    safety, your safety, the safety of the general public is

      9    paramount.    It is our number one concern.       It would be

     10    impractical for me to have your warrant in my hand.          I need

     11    to have my hands free and ready for whatever may come my

     12    way.

     13    Q.     So how many people were there during my arrest?

     14    A.     How many officers?

     15    Q.     Yes.

     16    A.     I believe on the original contact was myself and two

     17    other officers that physically took you into arrest.          There

     18    were several other agents and officers in the area, one for

     19    safety in the event that you should flee the scene, and that

     20    were also there for any follow-up investigation that came

     21    pursuant to that arrest.

     22    Q.     So was this a planned arrest?

     23    A.     Yes, I would say so.

     24    Q.     What is the legal basis for not having an arrest warrant

     25    at a planned arrest pursuant to Federal Rules of Criminal
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 65 of 192 PageID #:
                                    4177
                                                                                  65


      1    Procedure Rule 4?

      2                 MR. MACHICEK:     Your Honor, I'm going to object that

      3    that calls for a legal conclusion.

      4                 THE COURT:    Sustained.

      5                 You can ask facts about it, Mr. Yoo, but let's

      6    don't get into the legality of it.

      7                 MR. YOO:     Okay.

      8    BY MR. YOO:

      9    Q.    So, also, you didn't sign the return of the arrest

     10    warrant?

     11                 MR. MACHICEK:     Your Honor, I'm going to object to

     12    relevance.

     13                 THE COURT:    Sustained.

     14                 Move along, Mr. Yoo.

     15                 MR. YOO:     This is relevant to this case, sir.

     16                 THE COURT:    It is not.   Move along.

     17    BY MR. YOO:

     18    Q.    So I was completely -- so I was completely cooperative

     19    and non-violent during the arrest; is that correct?

     20    A.    I would say so, yes, sir.

     21    Q.    I was polite; is that correct?

     22    A.    Oh, absolutely yes.

     23    Q.    Which vehicle was I in when I was transported to the

     24    federal courthouse?

     25    A.    My recollection is that you were transported in a Tyler
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 66 of 192 PageID #:
                                    4178
                                                                                  66


      1    Police -- one of our Tahoes, a marked police unit.

      2    Q.    Did you have a search warrant at the time of the

      3    arrest?

      4                 MR. MACHICEK:     Your Honor, I'm going to object to

      5    relevance.

      6                 THE COURT:    Sustained.

      7                 Move along.

      8                 MR. YOO:     All right.    I pass the witness.

      9                 THE COURT:    Any cross-examination?

     10                 MR. MACHICEK:     Your Honor, the Government has no

     11    questions for this witness.       May he be excused?

     12                 THE COURT:    You may be excused.

     13                 MR. YOO:     Yes, sir.

     14                 THE COURT:    Call your next witness.

     15                 MR. YOO:     That's it, sir.   I would like to

     16    self-testify.

     17                 THE COURT:    Take the stand.

     18                 MR. YOO:     May I testify from there?

     19                 THE COURT:    No, you take the witness stand.

     20                 MR. YOO:     Oh, well, I need to present.

     21                 THE COURT:    You can take it to the witness stand.

     22    If you will raise your right hand, and Mrs. Schroeder will

     23    swear you in.

     24                 (Oath administered.)

     25                 MR. YOO:     I am not a Christian, ma'am.    But I do
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 67 of 192 PageID #:
                                    4179
                                                                                  67


      1    solemnly affirm in the name of President Washington.

      2                 So, Your Honor, since this is narrative testimony,

      3    is it okay if I, you know, use the projector?

      4                 THE COURT:    No, no.

      5                 MR. YOO:     Where are the --

      6                 (Pause in proceedings.)

      7                   HEON JONG YOO, DEFENDANT, AFFIRMED,

      8                               DIRECT EXAMINATION

      9                 MR. YOO:     All right.   This is the Defendant's

     10    narrative -- narrative testimony as a Pro Se Defendant.

     11                 So -- so everything started back in 2013-04-05

     12    around 0100 hours.       That was the -- that was the poisonous

     13    tree of this case.       Everything else is a fruit.

     14                 What happened then was -- so let me describe the

     15    New Jersey law to y'all.

     16                 MR. COAN:    Your Honor, object.

     17                 THE COURT:    Mr. Coan -- I mean, Mr. Yoo, this is a

     18    factual narrative.       You can present facts to the jury; but I

     19    think as we've discussed before, this is not an opportunity

     20    for you to present argument.

     21                 MR. YOO:     I am -- I object to his objection because

     22    I am trying to present the facts pursuant to what actually

     23    happened.

     24                 THE COURT:    The objection of the Government is

     25    sustained.    You may present facts, but we are not going to
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 68 of 192 PageID #:
                                    4180
                                                                                  68


      1    talk about what New Jersey law is.

      2               MR. YOO:     So, in terms of involuntary commitment,

      3    what happened back in 2013-04-05 was I was casually just

      4    talking about guns, owning guns, getting a firearms license

      5    with my friends at the dining hall.

      6               And then -- and then these two dining hall staff

      7    employees named Panagioti Dafnos and Stefanie Oates, they

      8    reported me saying that --

      9               MR. COAN:    Objection.    Hearsay.

     10               THE COURT:    Sustained.

     11               You can't testify to what other people said,

     12    Mr. Yoo.

     13               MR. YOO:     It is in the proof -- authenticated

     14    record, sir.

     15               THE COURT:    You may not testify to what other

     16    people said.

     17               MR. YOO:     Okay.   So the police --

     18               THE COURT:    Unless there is an exception to the

     19    hearsay rule; and if you have, you know, got an exception you

     20    want to cite, I'm glad to hear it.

     21               MR. YOO:     Sir, a lot of Prosecution's witnesses

     22    were hearsay, and you never sustained any of those.

     23               THE COURT:    Did you object on the basis of hearsay?

     24    I don't recall that you did, Mr. Yoo.

     25               MR. YOO:     Several times I objected on the basis of
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 69 of 192 PageID #:
                                    4181
                                                                                  69


      1    relevance and several times I objected based on the character

      2    reference.

      3                 THE COURT:    Mr. Yoo, I try to respond to each

      4    objection fairly and impartially regardless of who has raised

      5    it.   The Government has raised an objection to your testimony

      6    on the basis of hearsay that someone else said something.

      7    And that is classic hearsay unless there is an exception that

      8    permits it, and I am open to any argument you have got in

      9    that regard, but --

     10                 MR. YOO:     Recorded recollection.   Public records.

     11    Article VIII, Federal Rules of Evidence Rule 803(5)(a) --

     12                 THE COURT:    (5) relates to a recorded recollection

     13    of a statement that a witness had made who is unable to

     14    recall that testimony or that statement when testifying.           So

     15    it is basically like refreshing a witness's recollection.

     16    That exception does not apply here.

     17                 MR. YOO:     What about (8)?   I mean, this is an

     18    actual self-authenticating police report, sir.

     19                 THE COURT:    Mr. Coan?

     20                 MR. COAN:    No foundation.

     21                 THE COURT:    Can you lay a foundation for that

     22    report?

     23                 MR. YOO:     This is -- I did lay a -- a foundation as

     24    I walked in.    This is what led to -- what -- what led to

     25    my -- my alleged charges that I am facing right now, the
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 70 of 192 PageID #:
                                    4182
                                                                                  70


      1    involuntary -- alleged involuntary commitment that the

      2    Prosecution --

      3               THE COURT:    Do this, for the record, Mr. Yoo, go

      4    ahead and lay the foundation for what that report is you seek

      5    to read from.

      6               MR. YOO:     This report is the Rutgers Police Report,

      7    which is the cause of the --

      8               THE COURT:    What is the date of the report?

      9               MR. YOO:    2013-04-0 --

     10               THE COURT:    Who prepared the report?

     11               MR. YOO:     Officer E. Ruff, Badge No. 3768.

     12               THE COURT:    All right.

     13               Mr. Coan, any reason to suspect the trustworthiness

     14    of this document?

     15               MR. COAN:    No, Your Honor.     There are still hearsay

     16    concerns within the document.

     17               THE COURT:    Mr. Yoo, I am going to permit you to

     18    read whatever you want to read from it.

     19               MR. YOO:    Yes, sir.    So --

     20               MR. COAN:    Your Honor, just one other objection,

     21    for record purposes, relevance.

     22               THE COURT:    Absolutely.    That is noted.

     23               MR. YOO:    This is relevant to the -- this leads

     24    up -- this describes the nature of my alleged commitment that

     25    they are accusing me of.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 71 of 192 PageID #:
                                    4183
                                                                                  71


      1                THE COURT:    Okay.

      2                MR. YOO:    This pertains --

      3                MR. HAAS:    He is letting you read it.      Go ahead.

      4                MR. YOO:     This pertains every bit of New Jersey

      5    Law.

      6                Okay.   So then -- then Stephanie Oates and Dafnos

      7    reported around 2101 hours that they overheard me talking

      8    about guns, owning guns, and my family sells guns.          I have

      9    not said such things.

     10                And, also, 2101 hours is a lot later than when I

     11    was actually physically present at the dining hall.          So there

     12    was no probable cause to -- to involuntarily me transport him

     13    to the RWJ hospital at that time.

     14                MR. COAN:    Your Honor, objection.     Argumentative.

     15    Calls for a legal conclusion.

     16                THE COURT:    That is sustained.

     17                Only facts, Mr. Yoo.

     18                MR. YOO:     The report specifically states that Yoo

     19    did not specifically threaten to cause harm to anyone or

     20    state that he was going to.

     21                The report further states that the RUPD allowed

     22    me -- me to change into three-piece suit before getting

     23    transferred -- transported to the Robert Wood Johnson

     24    Hospital.    And then the -- the report states:       Yoo expressed

     25    a strong desire to purchase guns legally in a manner which
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 72 of 192 PageID #:
                                    4184
                                                                                  72


      1    seemed to obsess over the issue over obtaining a gun.           It

      2    also states --

      3                 MR. COAN:    Your Honor, I am unclear here.     I know

      4    it is a narrative format, but we are just now reading from

      5    documents.

      6                 THE COURT:    Is there something about that document

      7    that is important to you, Mr. Yoo?

      8                 MR. YOO:    Yes.

      9                 THE COURT:    Let's focus on that and read that.

     10                 MR. YOO:     I believe Prosecution is abusing their

     11    discretion on objections, Your Honor, and to purposely

     12    delaying prompt proceeding of trial.

     13                 THE COURT:    Your objection is overruled.     Please

     14    move along.

     15                 MR. YOO:     It is stated that Yoo voluntarily --

     16    voluntarily was transported to the Robert Wood Johnson

     17    Hospital via --

     18                 MR. COAN:    We are still reading from the report.

     19                 MR. YOO:     -- ambulance.

     20                 MR. COAN:    Your Honor, I renew my objection.

     21                 THE COURT:    Move along.

     22                 MR. YOO:     So this is not -- pursuant to RUPD

     23    reports, this is not -- not involuntary transport to the --

     24    to the hospital.     And -- and in the -- the Robert Wood

     25    Johnson UH Hospital reports it -- it -- the Robert Wood
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 73 of 192 PageID #:
                                    4185
                                                                                  73


      1    Johnson reports completely contradict these RUPD reports.

      2                 MR. COAN:    Your Honor.     Hearsay, not in evidence.

      3                 MR. YOO:     Permission to submit them as evidences

      4    pertaining to this -- this alleged commitment record.

      5                 THE COURT:    Are those reports not in evidence?

      6    They are not; is that correct?

      7                 MR. COAN:    That's correct.

      8                 THE COURT:    All right.     Do you have copies of

      9    those, Mr. Yoo?

     10                 MR. YOO:     Yes, sir.    They are among the

     11    Government's exhibits.

     12                 THE COURT:    Mr. Coan?

     13                 MR. COAN:    They haven't been introduced.

     14                 MR. YOO:     That's why --

     15                 MR. COAN:    They are in the notebook, Your Honor.

     16                 MR. YOO:     -- permission to enter into the

     17    evidence.

     18                 THE COURT:    Any objection to entering them?

     19                 MR. COAN:    I would ask for a foundation.

     20    Relevance.

     21                 THE COURT:    Can you lay a foundation for them?

     22                 MR. YOO:     Credibility of the medical, quote,

     23    unquote, professionals as Dr. Larsen -- Dr. Larsen testified

     24    that they are highly unlikely to lie.

     25                 THE COURT:    Okay.   Here is what I am going to
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 74 of 192 PageID #:
                                    4186
                                                                                  74


      1    permit you to do, Mr. Yoo, you are testifying right now as a

      2    fact witness.    I am going to permit you to finish your

      3    testimony.    You can talk to the jury about the facts.         And

      4    then after that, I will give you an opportunity to admit

      5    whatever evidence you believe is appropriate, as long as it

      6    complies with the Federal Rules of Evidence.         So let's

      7    confine our discussion right now to the facts.

      8                 MR. YOO:     Yes, sir.   Among submitted evidences,

      9    which are Exhibit 9 of the -- Exhibit 9 of the Prosecution's

     10    evidences from Middlesex County Court, Kenneth Kaufman, who

     11    actually screened me, wrote down on his report that Yoo

     12    threatened to kill his RA.

     13                 That statement completely contradicts what

     14    this -- this report -- Kenneth Kaufman has specifically

     15    stated --

     16                 MR. COAN:    Now, we are making credibility

     17    determinations.     Objection.

     18                 MR. YOO:     I am just -- I am just presenting facts,

     19    sir.   I am not --

     20                 MR. COAN:    Argumentative.

     21                 MR. YOO:     -- contesting credibility.    Prosecution

     22    is abusing its discretion of raising objections.

     23                 THE COURT:    Just move along, Mr. Yoo.

     24                 MR. YOO:     Kenneth Kaufman has stated that RUPD

     25    Rutgers Police transported me to the Robert Wood Johnson
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 75 of 192 PageID #:
                                    4187
                                                                                  75


      1    Hospital because I have threatened to kill my RA with a gun.

      2               It is completely incontradictory with -- with this

      3    report.   Also, I have never --

      4               MR. COAN:    Again, legal argument, Your Honor.

      5    Object.

      6               MR. YOO:     That's a factual argument, Your Honor.

      7               THE COURT:    Move along, Mr. Yoo.

      8               MR. YOO:     At a mental health commitment hearing,

      9    the burden of proof lies on the state --

     10               THE COURT:    Mr. Yoo.    Mr. Yoo, I am not going to

     11    permit you to make a legal argument.        I have told you that

     12    now half a dozen times.

     13               MR. YOO:     Yes, sir.

     14               THE COURT:    I am going to let you make your legal

     15    argument when the Government presents their legal argument,

     16    closing statement at the end of all of the evidence.          Okay?

     17    Right now I am confining you to your testimony about the

     18    facts.

     19               MR. YOO:     Facts.

     20               THE COURT:    Facts.

     21               MR. YOO:     The RUPD never noted that I have ever,

     22    ever threatened anyone nor -- nor they -- they -- they stated

     23    that I -- I was a threat to myself or others.         That is only

     24    defined in those two -- two confinements at the hospital.

     25               And I don't know the origin of those -- those
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 76 of 192 PageID #:
                                    4188
                                                                                  76


      1    alleged homicidal threats that I made, which is stated in the

      2    screening documents.

      3                I also have -- so on -- so on 2015 -- 2015-09-21,

      4    the RUPD responded to a call of a Rutgers student that I was

      5    making a -- a terroristic threat on the phone at the -- at

      6    the location called College Avenue Gym.

      7                I had told RUPD what -- honestly and truthfully

      8    what I have said.      I have explained that I yelled, "death to

      9    Middle East" -- I had a heated discussion with my friend on

     10    the phone saying, "death to Middle East."

     11                And then I have explained to the -- the RUPD I was

     12    not targeting a person, I was not targeting an individual,

     13    but I hate the culture of Middle East, and I hate the

     14    constitutional incompatibility of Middle Eastern culture and

     15    the laws of Middle Eastern nations --

     16                THE COURT:    Mr. Yoo, what is this relevant to?       Why

     17    do you want the jury to hear this?

     18                MR. YOO:    Dr. Larsen testified yesterday that

     19    through personal observation of RUPD -- sorry.          Through

     20    personal observation of law enforcement, there has to be --

     21    the law enforcement has to believe that a person is a threat

     22    to himself or others to be involuntarily transported to the

     23    hospital.    I am -- the grounds for what -- what -- what --

     24    what the facts were and what their interpretation was.

     25                MR. COAN:    Your Honor, the only objection I have is
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 77 of 192 PageID #:
                                    4189
                                                                                  77


      1    the mischaracterization of the testimony with respect to

      2    stating that Dr. Larsen testified that involuntary transport

      3    was required.    That is not her testimony.

      4                THE COURT:    Mr. Yoo, I am just cautioning you about

      5    getting into your opinions that aren't particularly relevant

      6    to this proceeding.      I don't -- I don't see that there is

      7    much benefit to you in doing that.

      8                MR. YOO:     Sir, I wasn't stating -- stating my

      9    opinions.    That is what I -- that is the facts that I told

     10    Rutgers Police on that report.

     11                THE COURT:    Okay.

     12                MR. YOO:     Yes.

     13                So then -- then -- and -- a -- an -- a -- a -- an

     14    emergency service unit lieutenant from Rutgers Police

     15    evaluated me, and then he determined that I was in further

     16    need of evaluation, transported me to the RWJUH.          And on

     17    the -- on the RWJUH report, it is stated that I was -- that I

     18    was also -- I was also -- sorry, I had been involuntarily

     19    committed back in 2011 for making a homicidal threat.           And I

     20    was making a terroristic threat -- threat against -- against

     21    Middle East and the Middle Eastern people.

     22                However, back in 2011, I was attending an

     23    international school in South Korea near Army base.

     24    And -- and I was not present at New Jersey.         The only place

     25    in the United States that I visited back in -- back in 2011
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 78 of 192 PageID #:
                                    4190
                                                                                  78


      1    was Texas; Dallas, Texas.

      2                Proceeding on.

      3                On twenty -- so the -- the FBI -- on -- sorry.          On

      4    those two involuntary commitments, supposed accounts and when

      5    those Middlesex County Adjuster forwarded those records to

      6    the FBI NICS, NICS database, I was not informed of their

      7    entry proceeding at all.      I was not informed of that entry

      8    proceeding, nor that -- that -- that entry until this case

      9    started through the criminal complaint affidavit of Agent

     10    James Reed.

     11                On 2016-01-19 around 1400 hours, I was there --

     12    sorry, not 1400.     1600 hours I was at Fort Worth Gun -- to

     13    the best of my knowledge, 1600 hours.        I was at the Fort

     14    Worth Gun Shop attempting to purchase a shotgun.

     15                I -- I entered incorrect name, address, and the --

     16    and the date of birth.      And I ran -- ran that shotgun through

     17    the NICS background check.        It came back denied.    And the

     18    gun -- the firearms licensee informed me how to appeal that

     19    decision.

     20                I promptly appealed it.      Stated -- stated -- may I

     21    review the documents, Your Honor?       I -- I -- I do not want to

     22    commit perjury.     That is why.

     23                THE COURT:    Sure.

     24                (Pause in proceedings.)

     25                MR. YOO:     I apologize to the jurors for unnecessary
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 79 of 192 PageID #:
                                    4191
                                                                                  79


      1    delay.

      2               32.   All right.     This had been -- this had been

      3    entered into evidence by the Prosecution.

      4               THE COURT:    What is the exhibit number?       Do you

      5    know?

      6               MR. YOO:     32.

      7               THE COURT:    Okay.    Thank you.

      8               MR. YOO:     I have never been convicted of any

      9    criminal offense.     I am a green card holder.      Also, I had --

     10    I only had been recently charged with a misdemeanor,

     11    disorderly conduct.     However, I dropped the charge because

     12    that was a false accusation.       Today I tried to purchase a

     13    firearm but got denied.       May I note the reason why I got

     14    denied, so I can take care of it and appeal it?

     15               And then they subsequently -- subsequently

     16    responded on 2016-01-26 stating all of the different factors,

     17    prohibiting factors why a -- why a person can be denied of a

     18    firearm -- firearm transaction.       They, however, did not

     19    specify any reason why my entry was -- was denied

     20    specifically, nor -- nor whether any of these factors

     21    specifically applied to me.      Nor -- nor have they ever

     22    informed me of -- of this 922(g)(4) entry any time during

     23    this inquiry/appeal.

     24               On -- on -- on 2016-01-0 -- sorry.        On 2016-01-26,

     25    I swore into the United States Army at Dallas MEPCOM.           And
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 80 of 192 PageID #:
                                    4192
                                                                                  80


      1    around 2016-04-26, about four months before I -- I was --

      2    sorry.   A little less than four months before I was scheduled

      3    to ship out to boot camp, I was disqualified.

      4               And -- and only through this case I have realized

      5    that I was disqualified because of this NICS entry.          I have

      6    even -- I have even contacted Congressman Sam Johnson to make

      7    an inquiry/appeal on my firearm denial and military

      8    disqualification.

      9               MEPCOM just told him, oh, it was because of his --

     10               MR. COAN:    Objection.    Hearsay.

     11               MR. YOO:     -- mental reasons.

     12               THE COURT:    I will sustain that.

     13               MR. YOO:     I have visited several gun stores, and I

     14    have visited several gun stores at Tyler, Texas, and I have

     15    purchased -- I have purchased firearms.        And I have

     16    overridden -- I have overridden NICS background checks by

     17    exhibiting my Texas Concealed Handgun License.

     18               I have never been convicted of any crime.         I have

     19    never yet -- I have never been convicted of any crime.           I

     20    have never been a fugitive from justice.

     21               MR. COAN:    This violates the in limine.

     22               THE COURT:    Mr. Yoo, this violates the motion in

     23    limine, which you agreed to.       You have informed the jury on a

     24    number of occasions throughout this trial that you have never

     25    been convicted of a crime.      I think they understand that now.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 81 of 192 PageID #:
                                    4193
                                                                                  81


      1    Let's -- let's move along.

      2               MR. YOO:     Sir, the Prosecution has waivered their

      3    limine first because they submit a character reference, and

      4    they also have submitted irrelevant references that would

      5    be -- that would be considered character references.

      6               THE COURT:    Mr. Yoo, I think you brought up the

      7    question of your lack of criminal history in your opening

      8    statement for the record.

      9               MR. YOO:     Yes, sir.

     10               THE COURT:    Let's just move along.

     11               MR. YOO:     I am just going along the list of what

     12    the FBI NICS had.     Thank you, sir.

     13               I am not an unlawful user of or addicted to any

     14    control substance --

     15               MR. COAN:    That is argument.     It calls for legal

     16    conclusion.

     17               MR. YOO:    I am just reading off of --

     18               THE COURT:    Overruled.

     19               Go, ahead Mr. Yoo.

     20               MR. YOO:     I was not informed of that entry that I

     21    had -- that I have entered as adjudicated as mentally

     22    defective or have been committed to a mental institution.              I

     23    am not an alien and are illegally or unlawfully in the United

     24    States.

     25               I have not been discharged from United States
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 82 of 192 PageID #:
                                    4194
                                                                                  82


      1    military under dishonorable conditions.        I have never

      2    renounced U.S. citizenship.      I have never been a subject of

      3    court order that -- that -- that restrains the person from

      4    harassing, stalking, or threatening an intimate partner or

      5    engaging in other conduct that would place the partner or

      6    child in a reasonable fear of bodily injury.

      7                I have never been convicted of a -- well, yeah --

      8    okay.

      9                So back in 2016-01-26, looking at these, this list,

     10    I was -- I was completely unaware that any of these -- these

     11    entries had been made to my record.

     12                So -- and there had been a -- several law -- law

     13    enforcement visits to my premise, including local, state, and

     14    federal.

     15                However, they have never confiscated and kept my

     16    firearms.    They were well aware of my firearm possessions.

     17    However, they have never confiscated it.         They have never

     18    raised any issues in terms of my firearm ownership throughout

     19    the course of almost three years of my firearm ownership.

     20                And regarding adjudicated mentally defective

     21    committed to a mental institution entry, I was discharged

     22    administratively from the hospital well before the hearing

     23    date.   All of my supposed commitments had occurred throughout

     24    ex parte communication.

     25                I have never even met the counsel that -- of those
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 83 of 192 PageID #:
                                    4195
                                                                                  83


      1    Somerset Superior Court of -- of new Jersey had -- has

      2    appointed me to represent me throughout those hearing.

      3                 I have never been served a proper due process.        I

      4    have never examined any evidences -- I have never examined --

      5                 MR. COAN:    That is legal argument.

      6                 THE COURT:    I'm sorry?

      7                 MR. COAN:    Legal argument.

      8                 MR. YOO:     Sir, I would just submitting facts.

      9                 THE COURT:    Okay.    Move along.

     10                 MR. YOO:     Yes.

     11                 I have never examined any of the -- any of the

     12    evidences nor documents.         They have never -- after they

     13    have -- after the discharge, they haven't even gave me any

     14    paperwork they have processed to the court whatsoever, so I

     15    was completely uninformed of this -- these supposed entries.

     16                 On 2018-04-06, I was arrested, and then I was

     17    placed under U.S. Marshal custody, and then I was transported

     18    to Smith County Jail and then -- then transported to Gregg

     19    County Jail around 21 days later.        And I have been

     20    incarcerated there ever since.

     21                 Then I started examining bunch of evidences and

     22    discoveries, both the Prosecution and my previous attorneys

     23    have made.

     24                 From there I discovered through -- firstly through

     25    Agent Reed's criminal complaint affidavit of those two NICS
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 84 of 192 PageID #:
                                    4196
                                                                                  84


      1    entries, adjudicated mentally defective/committed to a mental

      2    institution.

      3                I was confused and surprised to, like, find out

      4    that I had been labeled adjudicated mentally

      5    defective/committed to a mental institution because around --

      6    the only plausible medical record -- I'm sorry, mental health

      7    record, only voluntary mental health record that I have of

      8    any form of assessment or evaluation that I have gone through

      9    that I chose to do, consented to do was -- happened back in

     10    November -- October and November of 2015.

     11                And on those -- those reports I was deemed high

     12    functioning --

     13                MR. COAN:    Objection.   Hearsay.

     14                MR. YOO:     -- and completely mentally sane.

     15                MR. COAN:    Relevance.

     16                MR. YOO:     Actually, that has been submitted --

     17                THE COURT:    Hold on just a moment, Mr. Yoo.

     18                I'm going to overrule the objection.

     19                Move along, Mr. Yoo.

     20                MR. YOO:     Yes, sir.

     21                So that report has specifically stated that I have

     22    high I.Q.    I do not have any emotional disturbance nor

     23    neurological disorder.      So that was the only report that I

     24    could have gone by until I found this discovery.

     25                And, yeah.    That concludes my testimony, sir.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 85 of 192 PageID #:
                                    4197
                                                                                  85


      1                 THE COURT:    Okay.   Thank you, Mr. Yoo.    You may

      2    step down.

      3                 I will permit the Government to cross-examine

      4    Mr. Yoo when we return from our break.

      5                 Ladies and Gentlemen, don't forget not to discuss

      6    the case among yourselves until all of the evidence has been

      7    presented, and I have instructed you on the law.

      8                 We will be in recess about 15 minutes.

      9                 COURT SECURITY OFFICER:    All rise for the jury.

     10                 (Jury out.)

     11                 (Recess was taken at this time.)

     12                 (Jury out.)

     13                 THE COURT:    Mr. Yoo, on the stand.    Thank you very

     14    much.

     15                 I think for the purposes of any objections to

     16    questions on cross-examination, Mr. Yoo, what I will ask you

     17    to do is just address those to me.

     18                 So if Mr. Coan asks you something on

     19    cross-examination that you, in your role as Pro Se Counsel,

     20    think is an inappropriate question, I will just ask you to

     21    turn and direct your objection to me, and I will rule on it.

     22                 MR. YOO:     Yes, sir.

     23                 THE COURT:    Okay let's have the jury brought in.

     24                 (Jury in.)

     25                 THE COURT:    Please be seated.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 86 of 192 PageID #:
                                    4198
                                                                                  86


      1                 Mr. Coan, you may cross-examine the witness.

      2                 MR. COAN:   Thank you, Your Honor.

      3                              CROSS-EXAMINATION

      4    BY MR. COAN

      5    Q.    Good morning, Mr. Yoo.

      6    A.    Good morning, sir.

      7    Q.    You are not a United States citizen, correct?

      8    A.    No, I am not.

      9    Q.    You have falsely represented your citizenship in

     10    connection with firearms purchases; is that correct?

     11    A.    Yes.

     12    Q.    You have made these statements to federally licensed

     13    firearms dealers?

     14    A.    Yes, I did.

     15    Q.    And those federally licensed firearm dealers were

     16    located in the Eastern District of Texas; is that correct?

     17    A.    Yes, I did.

     18    Q.    And you made those false statements by lying on ATF Form

     19    4473s; is that correct?

     20    A.    Yes, sir.

     21    Q.    On September 13th of 2016, you went to Superior

     22    Firearms; is that correct?

     23    A.    Yes.

     24    Q.    You completed an ATF Form 4473; is that right?

     25    A.    Yes.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 87 of 192 PageID #:
                                    4199
                                                                                  87


      1    Q.    On the form you falsely stated that you are a United

      2    States citizen; is that correct?

      3    A.    Yes.

      4    Q.    You signed the form attesting that all information was

      5    true and correct; is that right?

      6    A.    Yes.

      7    Q.    On November 3rd of 2016, you went to First Cash Pawn in

      8    Tyler, Texas; is that right?

      9    A.    Yes.

     10    Q.    You completed an ATF Form 4473; is that right?

     11    A.    Yes.

     12    Q.    On the form you falsely stated that you are a United

     13    States citizen; is that right?

     14    A.    Yes.

     15    Q.    You signed the form attesting that all information was

     16    true and correct; is that right?

     17    A.    I never testified.     That wasn't testifying.      But I did

     18    sign, yes.

     19    Q.    On November 17th of 2016, you went to First Cash Pawn;

     20    is that right?

     21    A.    Yes.

     22    Q.    And you completed an ATF Form 4473; is that right?

     23    A.    Yes.

     24    Q.    On the form you falsely stated that you are a United

     25    States citizen; is that right?
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 88 of 192 PageID #:
                                    4200
                                                                                  88


      1    A.    Yes.

      2    Q.    On November 17th of 2016, you went back to First Cash

      3    Pawn; is that right?

      4    A.    Yes.

      5    Q.    And you completed an ATF Form 4473; is that right?

      6    A.    Yes.

      7    Q.    And on the form you falsely stated that you are a United

      8    States citizen; is that right?

      9    A.    Yes.

     10    Q.    On November 18th of 2016, you went to Academy Sports in

     11    Tyler, Texas; is that right?

     12    A.    Yes.

     13    Q.    And you completed an ATF Form 4473; is that right?

     14    A.    Not fully.    I mean, what happened was I -- I exhibited

     15    an identification.     But I did -- did fill out that -- that

     16    part, United States citizen.

     17    Q.    Okay.   And on the form you falsely stated you are a

     18    United States citizen; is that right?

     19    A.    Yes.

     20    Q.    On November 6th of 2017, you went to Cash America Pawn

     21    in Tyler, Texas; is that right?

     22    A.    Yes.

     23    Q.    And you completed an ATF Form 4473; is that right?

     24    A.    Well, again, I exhibited my identification and it was

     25    mostly completed by the person at the counter.          But, yes, I
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 89 of 192 PageID #:
                                    4201
                                                                                  89


      1    did -- did say I am a United States citizen because

      2    that -- that -- that fact -- fact is not shown --

      3    Q.    And you signed the form attesting that all of the

      4    information was true and correct?

      5    A.    Testifying, no.

      6    Q.    Signed the form stating --

      7    A.    Signing, yes.

      8    Q.    Okay.   And the certification is that all of the

      9    information contained in the ATF Form 4473 that you completed

     10    is true and correct; is that right?

     11    A.    Yes.

     12    Q.    On November 7th of 2017, you went back to Cash America

     13    Pawn; is that right?

     14    A.    Yes.

     15    Q.    And you completed an ATF Form 4473; is that right?

     16    A.    Yes.

     17    Q.    And on the form you falsely --

     18    A.    Wait.   Again, I exhibited an ID, but I did fill out,

     19    yes, I am a United States citizen.

     20    Q.    And you signed the form confirming, certifying that the

     21    answers you provided on the ATF Form 4473 were true and

     22    correct?

     23    A.    I signed, yes.

     24    Q.    You have been committed to a mental institution; is that

     25    right?
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 90 of 192 PageID #:
                                    4202
                                                                                  90


      1    A.    Negative.

      2    Q.    You have been committed to a mental institution in the

      3    State of New Jersey on two occasions; is that correct?

      4    A.    No.   Define "commitment"?     Is it -- are you saying

      5    commitment pursuant to federal standards or what?          Further

      6    define.

      7    Q.    In April of 2013, were you transported to a university

      8    hospital in New Jersey by Rutgers University police?

      9    A.    Voluntarily or involuntary?

     10    Q.    Were you transported by university police to a hospital

     11    in New Jersey in or about April of 2013?

     12    A.    Please define the condition of that -- that

     13    transportation condition and nature.

     14    Q.    Were you transported by university police to the

     15    emergency room of the hospital in New Jersey in April of

     16    2013?

     17                MR. YOO:     Objection, Your Honor.

     18                THE COURT:    So, Mr. Yoo, Mr. Yoo, you either can

     19    answer the question "yes" or "no"; or you can explain to

     20    Mr. Coan why you cannot answer the question "yes" or "no."

     21                MR. YOO:     Okay.

     22                THE COURT:    Then at that point he can rephrase his

     23    question if he wants to.

     24    A.    I cannot answer your question because you have not

     25    identified whether voluntarily or involuntarily.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 91 of 192 PageID #:
                                    4203
                                                                                  91


      1    BY MR. COAN:

      2    Q.    Were you examined by certified mental health officials

      3    and medical doctors in April of 2013 at a hospital in New

      4    Jersey?

      5    A.    April 2013?    Yes.

      6    Q.    How did you get there?

      7    A.    RUPD transferred me there voluntarily.

      8    Q.    Those certified mental health officials and medical

      9    doctors conducted examinations and evaluations of you during

     10    your time in the hospital; is that right?

     11    A.    Yes.

     12    Q.    And based on those examinations, they concluded that you

     13    suffer from a mental illness; is that right?

     14    A.    Based on lies, yes.

     15    Q.    And they also concluded that you presented a danger to

     16    others; is that right?

     17    A.    Yes.

     18    Q.    They also concluded that you were unwilling to be

     19    admitted voluntarily for care; is that right?

     20    A.    Yes.

     21    Q.    And then subsequent to that, you were involuntarily

     22    committed to treatment at an inpatient facility, specifically

     23    the Carrier Clinic; is that right?

     24    A.    No.

     25    Q.    In September of 2015, you were transported by Rutgers
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 92 of 192 PageID #:
                                    4204
                                                                                  92


      1    University Police to the emergency room; is that right?

      2    A.    I cannot answer that question without you defining

      3    what -- identifying the conditions.        Was it voluntary or

      4    involuntary?

      5    Q.    On or about September 20th of 2015, were you evaluated

      6    and examined by certified mental health officials and

      7    medical -- and psychiatrists at Rutgers University Behavioral

      8    Health Care?

      9                MR. YOO:     Objection, Your Honor.    Please compel the

     10    Prosecution to rephrase the question.

     11                THE COURT:    I can ask him to rephrase that

     12    question.    You explained to him that you could not answer the

     13    previous question without him rephrasing it, and he decided

     14    to ask a different question.       So I am going to give him a

     15    chance to rephrase his different question, and see if you can

     16    answer that.

     17                MR. YOO:     Oh, in terms of different question, can

     18    you just repeat it?

     19    BY MR. COAN:

     20    Q.    On or about September 20th of 2015, were you evaluated

     21    and examined by certified mental health officials and

     22    psychiatrists at Rutgers University Behavioral Health Care?

     23    A.    Evaluated, no; examined, yes.

     24    Q.    How did you get there?

     25    A.    Rutgers Police transported me there voluntarily.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 93 of 192 PageID #:
                                    4205
                                                                                  93


      1    Q.    Based upon these evaluations and examinations --

      2    A.    On false pretenses.

      3    Q.    Did those mental health officials and medical doctors

      4    conclude that you suffer from a mental illness?

      5    A.    Based on lies of the hospital staff completely

      6    disregarding my testimony -- I mean, not testimony but

      7    statements, and completely, completely disregarding RUPD

      8    reports, yes.    Based on complete hearsay, yes.        No factual

      9    evidentiary basis.

     10               MR. COAN:    Your Honor, I'll move to strike the

     11    nonresponsive portions of the answer there.

     12    BY MR. COAN:

     13    Q.    Did those mental health official and medical doctors --

     14               MR. YOO:     Objection, Your Honor.     It was actually a

     15    factual determination to what the validity of the -- of the

     16    facts answering Prosecution's question.

     17               THE COURT:    We will handle this the way we did

     18    before.   We will handle this the way we did before, Mr. Yoo.

     19    I am going to give Mr. Coan an opportunity to ask the

     20    question again.     If you can answer it with a "yes" or "no"

     21    answer, please do that.      If you cannot, explain to him that

     22    you cannot.

     23               MR. YOO:     Sir --

     24               THE COURT:    No.     First, let him rephrase the

     25    question or ask the question again, and then you decide
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 94 of 192 PageID #:
                                    4206
                                                                                  94


      1    whether you can answer it "yes" or "no."

      2               MR. YOO:     I was objecting to motion to strike.

      3               THE COURT:    I understand that.      We will move on.

      4    Let's see if we can fix it.

      5    BY MR. COAN:

      6    Q.    During this September 2015 visit to the emergency room

      7    at Rutgers University Behavioral Health Care, were you

      8    evaluated by certified mental health officials and medical

      9    doctors?

     10    A.    No, I was never evaluated.      I was examined.

     11    Q.    And based upon those examinations, did those officials

     12    determine that you suffer from a mental illness?

     13    A.    Again, based on lies and the hearsay of the hospital

     14    staff, yes.

     15               MR. COAN:    Again, Your Honor, I just asked for a

     16    "yes" or "no."

     17               THE COURT:    Can you not answer the question with a

     18    "yes" or "no," Mr. Yoo.

     19               MR. YOO:     Sir, you never compelled other witnesses

     20    to answer questions just "yes" or "no."

     21               THE COURT:    I am not compelling you.       I am

     22    absolutely not compelling you.       What I am telling you is if

     23    you can, please do so.      And if you cannot, please explain

     24    that to Mr. Coan and give him a chance to rephrase his

     25    question if he wants to.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 95 of 192 PageID #:
                                    4207
                                                                                  95


      1    A.    Mr. Coan, that -- that -- that might mislead the jury to

      2    the validity of those examinations.

      3               MR. COAN:    Is that testimony or argument?       It is

      4    just a "yes" or "no" question.

      5               THE COURT:    Just rephrase the question.

      6               MR. YOO:     Rephrase it.

      7    BY MR. COAN:

      8    Q.    Did they conclude that you suffer from a mental

      9    illness?

     10               THE COURT:    Mr. Yoo, if you can answer "yes" or

     11    "no," please do so.     If you cannot, explain that to Mr. Coan,

     12    and he can rephrase his question.

     13    A.    Again, please re -- please rephrase it.        Please add

     14    something like "truthfully."

     15               THE COURT:    Mr. Yoo, if you cannot answer "yes" or

     16    "no," just tell him that you can't answer "yes" or "no."

     17    A.    I can't answer "yes" or "no" without further defining

     18    factors.

     19    BY MR. COAN:

     20    Q.    As part of that September 2015 visit to the hospital did

     21    certified mental health officials and medical doctors

     22    conclude that you were a danger to others?

     23    A.    Again, I cannot answer "yes" or "no" without further

     24    defining factors.

     25    Q.    Based upon those findings, did they also determine that
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 96 of 192 PageID #:
                                    4208
                                                                                  96


      1    you were unwilling to be admitted voluntarily for care?

      2    A.    Again, I cannot -- actually, yes, that is yes.

      3    Q.    And then based upon those findings that you suffered

      4    from a mental illness, that you were a danger to others, and

      5    unwilling to be admitted voluntarily for care, did those

      6    officials recommend that you be involuntarily committed to a

      7    mental institution?

      8    A.    Recommend?    Did you say "recommend"?

      9    Q.    That was the question, yes.

     10    A.    Yes.

     11    Q.    And then subsequently a court ordered for you to be

     12    involuntarily admitted to Carrier Clinic; is that right?

     13    A.    No.

     14    Q.    Have you sought relief from your prohibited person

     15    status through New Jersey's relief from disabilities

     16    program?

     17    A.    I cannot answer that question because you asked two

     18    different questions in one question.        Prohibiting factor is

     19    federal.     Did I sought -- have I sought to expunge those

     20    hospital confinement records, yes, I actually have.

     21    Q.    And what is the status of that?

     22    A.    I don't know.    I haven't talked to my family

     23    attorney -- attorney Matthew Jeon in New Jersey in a long

     24    time.

     25    Q.    You told us on direct that you knew that you were
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 97 of 192 PageID #:
                                    4209
                                                                                  97


      1    prohibited by federal law from possessing the firearms; is

      2    that right?

      3    A.    No.    Wait.   Did I know it?   What?

      4    Q.    You received a letter in or about January of 2016 from

      5    the FBI telling you that you were a prohibited person under

      6    federal law from possessing a firearm; is that right?

      7    A.    No.

      8    Q.    I think you testified to that fact on direct.

      9    A.    I testified to the -- to receiving the letter.         I did

     10    not testify on them informing me.       Those two are completely

     11    different things.

     12    Q.    You mentioned a couple of different times about some

     13    connection to the United States Military.         You have attempted

     14    to enlist in the U.S. Army on multiple occasions; is that

     15    right?

     16    A.    Yes.

     17    Q.    And you have been denied every time; is that right?

     18    A.    Because of that fraudulent NICS entry, yes, it has

     19    ruined my life for last six years.

     20    Q.    Actually, you were denied entry in the United States

     21    Army because you were evaluated in the State of New Jersey in

     22    September of 2015 and determined by licensed health

     23    professionals that you were not psychologically suited for

     24    the United States Army.      Is that right?

     25    A.    That was the ultimate reason why I was denied for the
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 98 of 192 PageID #:
                                    4210
                                                                                  98


      1    United States Army.     That was -- that was only submitted to

      2    my -- one of my recruiters name of Sgt. Sean Lawhead.

      3                 I was denied even prior to that, and the actual

      4    reason is Army uses the NICS background check system, and I

      5    had been fraudulently entered as not -- committed to a mental

      6    institution, adjudicated mentally defective.

      7                 Army and all military recruiting statements

      8    actually use -- use the FBI NICS background check system.

      9    They took my fingerprint everything.        So, no, that is not --

     10    actually that is not the ultimate reason why I was

     11    disqualified.

     12    Q.      You recall the mental health evaluation that took place

     13    at the Institute for Forensic Psychology in September of

     14    2015; is that right?

     15    A.      I do recall that.   However, that does not conclude me as

     16    adjudicated mentally defective nor committed to a mental

     17    institution.    That happened prior to that, and the FBI NICS

     18    entry is the reason why I was denied of military entrance

     19    from the start.

     20                 I -- I had been trying to enlist since January of

     21    2015.    That happened all the way in September.        Even prior to

     22    that recruiter, I was disqualified based on the NICS entry.

     23    Q.      But the conclusion of this evaluation in September 2015,

     24    is that you were not psychologically suited to enlist in the

     25    United States Army; is that right?
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 99 of 192 PageID #:
                                    4211
                                                                                  99


      1    A.    Mr. Gallegos, who was completely biased towards me,

      2    yeah and -- yeah.

      3    Q.    In fact, you told the FBI in August of 2016 that you had

      4    been permanently disqualified from entering the Army and

      5    would never be allowed to join; is that right?

      6    A.    That is what the MEPCOM informed me, because of that --

      7    that fraudulent entry.      But I still -- I still tried to join

      8    afterwards.

      9    Q.    You testified on direct that you obtained a Texas

     10    Concealed Carry Permit for the purpose of overriding the NICS

     11    background check?

     12    A.    For the purpose of it, no.      The purpose for -- for --

     13    for obtaining CHL was to carry a gun.        Period.

     14    Q.    When you applied for -- well, let me ask you this:          You

     15    applied for this state carry permit in early February of

     16    2016; is that right?

     17    A.    Yes, I have.

     18    Q.    This was shortly after you received the letter from the

     19    FBI informing you that you were prohibited under federal law

     20    from possessing a firearm; is that right?

     21    A.    Again, that is false.     No one informed me that I -- that

     22    I was prohibited under federal law from possessing a -- a

     23    firearm until this case commenced.

     24               Also, the -- I believe that -- that the

     25    Constitution is the supreme authority of this country.           So
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 100 of 192 PageID #:
                                    4212
                                                                               100


       1   right to bear arms, no, I am not prohibited.         No one is

       2   prohibited.

       3   Q.     So when you applied for your state carry permit here in

       4   Texas, you lied about having received psychiatric treatment;

       5   is that right?

       6   A.     Did I lie?   No.   Because that wasn't a lie.      Do you know

       7   why?   Because I have never consented to any form of

       8   psychiatric treatment, nor have I been ordered by any

       9   legal -- legal authority to be put under constant psychiatric

      10   treatment.    So, no, that was not a lie.

      11   Q.     In September of 2016, your concealed carry permit was

      12   revoked; is that right?

      13   A.     They attempted to -- to revoke it, but it was not

      14   revoked until March 17th of 2017.

      15   Q.     And it was revoked because the Medical Advisory Board of

      16   the Texas Department of State Health Services had determined

      17   that you were not capable of exercising sound judgment with

      18   respect to the proper use and storage of a handgun; is that

      19   right?

      20   A.     Again, I appealed.    I filed appeal, and then the -- the

      21   person who examined me for -- for November 2015 -- the

      22   allegation actually -- actually recommended me to --

      23   recommended that -- the Medical Board to retain my CHL.

      24                But there was three supposed doctors from --

      25   supposed physicians from the Advisory Board.         They have never
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 101 of 192 PageID #:
                                    4213
                                                                               101


       1   met me before.     However, they ruled.     Yeah.

       2   Q.    After you filed your appeal of the September 2016

       3   revocation, that revocation was affirmed in March of 2017; is

       4   that right?

       5   A.    Yes.

       6   Q.    And you have used your revoked concealed carry permit on

       7   at least two occasions to purchase firearms; is that right?

       8   A.    Yes, I have.    I used my revoked concealed carry permit

       9   to purchase -- no, no.      One was purchased, one was exchanged.

      10   And that was a shotgun for home defense.         Also, also, I

      11   should never have been prohibited, denied of any form of

      12   background check to begin with.

      13   Q.    One of the times that you used a revoked Texas Concealed

      14   Carry Permit to acquire a firearm was on November 6th of 2017

      15   at Cash America Pawn; is that right?

      16   A.    Yes.

      17   Q.    And the other time that you used a revoked Texas Conceal

      18   Carry Permit to acquire a firearm was on November 7th of

      19   2017, also at Cash America Pawn; is that right?

      20   A.    Yes.   And also it was fraudulently revoked because they

      21   had -- they violated my due process.        And while -- while they

      22   had pending aggravated assault charge, they were supposed to

      23   delay -- postpone the hearing after that charge has been

      24   disposed of.    That charge was dismissed in July.        But they

      25   purposely did not postpone the hearing.         The felony
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 102 of 192 PageID #:
                                    4214
                                                                               102


       1   Indictment is grounds for suspension, not revocation of

       2   CHL.

       3               MR. COAN:    Your Honor, I will pass the witness.

       4               THE COURT:    All right.

       5               Mr. Yoo, do you have anything that you wish to

       6   testify to in redirect examination?

       7               MR. YOO:     Yes, sir.

       8                              REDIRECT EXAMINATION

       9               MR. YOO:    So briefly describing that aggravated

      10   assault incident, basically, what happened was -- I -- I was

      11   with this -- this individual named -- named Matt Lack and two

      12   others and then he --

      13               MR. COAN:    Your Honor --

      14               MR. YOO:     -- displayed --

      15               MR. COAN:    -- to protect the record I am going to

      16   object.

      17               THE COURT:    And the basis?

      18               MR. COAN:    In limine.

      19               THE COURT:    Okay.   I think the door on this to some

      20   degree got opened.

      21               MR. COAN:    I agree, but I am going to object.

      22               THE COURT:    Very well.   Your objection is noted.

      23               Mr. Yoo, please proceed.

      24               MR. YOO:     So I was the -- the important factor here

      25   is that Matt Lack took my pistol without -- without my
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 103 of 192 PageID #:
                                    4215
                                                                               103


       1   permission, put it in his jacket, and when -- when he was

       2   having that confrontation with supposed victims, in the

       3   middle of it, he took it out.       I don't know if he pointed it

       4   at them.    To the best of my knowledge, he did not point at

       5   them.

       6                I approached him, took the pistol away from him,

       7   and put that pistol in my pocket, and I forced him to

       8   disengage and return to the truck.

       9                Yes, I did -- I did yell out some racial slurs to

      10   the victim.    Yes, I did yell out some insults, but that was

      11   about it in terms of my -- my engagement with him.          I forced

      12   Matt Lack to disengage.       I took the pistol away from

      13   Matt Lack.

      14                Lucas Machicek was the prosecutor for that case --

      15                MR. COAN:    Your Honor, object --

      16                THE COURT:    Mr. Yoo, I don't particularly see how

      17   that is relevant.

      18                MR. YOO:     Okay.

      19                My CHL revocation contest hearing should have been

      20   postponed until that -- that Indictment was disposed of.

      21   That Indictment was dismissed on January -- on July 29th of

      22   2017, because I did not commit an aggravated assault.           In

      23   fact, I committed no crime that day.

      24                So after that -- but -- sorry.      But this CHL

      25   revocation hearing happened way prior to that.          It was a
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 104 of 192 PageID #:
                                    4216
                                                                               104


       1   severe violation of my due process because it happened March

       2   17th, 2017, in violation to the Texas Government code.

       3               And that is what -- that is what Mr. Coan is

       4   referring to.     And, yes, I did use my -- use my CHL to

       5   override denial because -- because I was not informed of any

       6   of the federal firearm prohibiting factors that had applied

       7   to me, at all.

       8               I thought it was just a -- either a technical error

       9   when I filed the inquiry/appeal because they had never

      10   informed me and -- yeah.

      11               Also -- also, after being -- after being

      12   transported to the Smith County Jail and the Gregg County

      13   Jail, upon reading my -- my discovery, I found it out.

      14               I do not even have access to law library nor my

      15   docket there.     I am completely --

      16               MR. COAN:    Your Honor, object.

      17               THE COURT:    Mr. Yoo --

      18               MR. YOO:     -- without --

      19               THE COURT:    Mr. Yoo --

      20               MR. YOO:     --- able to figure it out.

      21               THE COURT:    Let's just focus on the facts.

      22               MR. YOO:     Yes, sir.   I am saying the fact that even

      23   though I was deprived of law library and docket access, I was

      24   still able to figure out the federal laws and the federal,

      25   you know, disqualification factors and all that.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 105 of 192 PageID #:
                                    4217
                                                                               105


       1                And then I realized that that adjudicated mentally

       2   defective and committed to a mental institution factor is

       3   922(g)(4), after -- well after commencement of this case.

       4                And what else did Mr. Coan address?

       5                Again, I did state I was a United States citizen,

       6   but I gave proper name.       I never gave fictitious name,

       7   fictitious date of birth, nor fictitious address.

       8                Thank you.    That's all.

       9                THE COURT:    You may step down.

      10                Mr. Coan, I didn't give you an opportunity to

      11   recross.    Do you want to recross the witness on anything?

      12                MR. COAN:    No additional questions.    Thank you.

      13                THE COURT:    Mr. Yoo, you may step down.

      14                MR. YOO:     Yes, sir.

      15                Sorry if I was like facing this way (indicating).

      16   I kind of had to face you and the jury at the same time.

      17                THE COURT:    You did fine.

      18                MR. YOO:     Thank you.

      19                THE COURT:    You may step down.

      20                Okay.   The Defendant may call its next witness.

      21                MR. YOO:     That's about it, Your Honor.

      22                THE COURT:    No additional witnesses?

      23                MR. YOO:    No additional witnesses.

      24                THE COURT:    Okay.   Any additional evidence you wish

      25   to submit?
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 106 of 192 PageID #:
                                    4218
                                                                               106


       1               MR. YOO:     No, Your Honor, that is pretty much it.

       2               THE COURT:    Thank you, Mr. Yoo.

       3               Mr. Coan, does the Government wish to call any

       4   rebuttal witnesses?

       5               MR. COAN:    No.

       6               THE COURT:    Does the Government rest on its entire

       7   case?

       8               MR. COAN:    Yes.

       9               THE COURT:    Mr. Yoo, Does the Defendant rest on its

      10   entire case.

      11               MR. YOO:     Yes.

      12               THE COURT:    Subject to closing arguments.      The

      13   Defendant does rest on its entire case; is that correct?

      14               MR. YOO:     Yes.

      15               THE COURT:    Okay.   Ladies and Gentlemen of the

      16   Jury, the attorneys and Mr. Yoo and I have some final things

      17   we have to discuss before we begin our presentation of the

      18   Court's instructions to you and the closing arguments.

      19               Your lunch should be ready.      We can go ahead and

      20   have lunch now.     Is that your preference?      Seems to be the

      21   preference.

      22               All right.    So we will go ahead and break for lunch

      23   now.    Hopefully, somewhere in about an hour we will be ready

      24   to begin closing instructions and argument.

      25               So we will be in recess.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 107 of 192 PageID #:
                                    4219
                                                                               107


       1                COURT SECURITY OFFICER:      All rise for the jury.

       2                (Jury out.)

       3                MR. YOO:     Your Honor?

       4                THE COURT:    Hold on just a moment.

       5                Yes, Mr. Yoo.

       6                MR. YOO:     Permission to call one -- one witness.

       7                THE COURT:    No, sir.     I gave you every opportunity

       8   to call additional witnesses, Mr. Yoo.         You closed, the

       9   Government announced no rebuttal witnesses.         I asked whether

      10   the Government rested on its entire case, and I asked you

      11   twice whether you rested on your entire case, and you

      12   indicated that you did.

      13                So the time has passed for calling additional

      14   witnesses.

      15                The instructions are nearly complete.         We will

      16   provide you with written copies of them.         We will resume in

      17   about an hour, and I will give you some time to put any

      18   objections to the instructions on the record at that time

      19   before -- before we begin with the jury.

      20                MR. HAAS:     Thank you, Your Honor.

      21                MR. YOO:     Thank you.

      22                THE COURT:    Any questions, Mr. Coan?     Or, Mr. Yoo?

      23                MR. COAN:     No, Your Honor.    Thank you.

      24                THE COURT:    Let me ask -- if I could ask the

      25   Marshals that Mr. Haas be able to visit with Mr. Yoo over the
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 108 of 192 PageID #:
                                    4220
                                                                               108


       1   noon hour so they can discuss any questions or concerns they

       2   have with the instructions.

       3               Can we accommodate that?

       4               MARSHAL:    Absolutely, Your Honor.

       5               THE COURT:    Okay.   Thank you all.

       6               (Recess was taken at this time.)

       7                                 AFTER LUNCH

       8               (Jury out.)

       9               THE COURT:    Please be seated.

      10               When we broke for lunch, we provided each side with

      11   a copy of the Court's final jury instructions.          Any

      12   objections to those instructions need to be put on the record

      13   at this time.

      14               Mr. Coan?

      15               MR. COAN:     No objections from the United States.

      16               THE COURT:    All right   Thank you, Mr. Coan.

      17               Mr. Yoo?

      18               MR. YOO:     Sir, I object to the jury instruction

      19   Calendar 7, first, second, and third because it mentions --

      20   it mentions ATF Form 4473 rather than the information

      21   required to be kept, and I reserve my right to appeal.

      22               THE COURT:    Okay.

      23               MR. YOO:     And also at the end for the No. 23, it

      24   says reach a verdict, it has guilty or not guilty rather than

      25   guilty or innocent when I pled "innocent."
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 109 of 192 PageID #:
                                    4221
                                                                               109


       1               THE COURT:    Well, can you explain to me why it

       2   matters, Mr. Yoo?

       3               MR. YOO:     Well, because those terms have core

       4   differences in -- at the founding of our country, it was

       5   guilty or innocent, not guilty or not guilty.

       6               THE COURT:    I think the Federal Rules of Criminal

       7   Procedure provide -- and I know that you pled "innocent"

       8   pursuant to your request, but I think the Federal Rules of

       9   Criminal Procedure provide for a plea of guilty, not guilty,

      10   or nolo contendere.

      11               Mr. Coan, do you know if that is right?

      12               MR. COAN:    That's correct, Your Honor.

      13               THE COURT:    Well --

      14               MR. YOO:     I still plead "innocent."

      15               THE COURT:    Okay.   I am going to leave the verdict

      16   form as it is.

      17               MR. YOO:     Yes, sir.   Well, I object and I reserve

      18   my right to appeal.

      19               THE COURT:    Thank you.

      20               MR. YOO:    And I will respectfully withdraw from

      21   podium at this point.

      22               THE COURT:    Okay.   Thank you, Mr. Yoo.

      23               Anything before we have the jury brought in?

      24               I think the parties have requested, and we have

      25   agreed, that 30 minutes is a sufficient amount of time for
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 110 of 192 PageID #:
                                    4222
                                                                               110


       1   closings.

       2               Does the Government wish to split its closing?

       3               MR. MACHICEK:    Yes, Your Honor.     We would ask for

       4   20 minutes for the initial close and 10 minutes for

       5   rebuttal.

       6               THE COURT:    Fair enough.

       7               All right.    Let's have the jury brought in.

       8               (Jury in.)

       9               THE COURT:    Please be seated.

      10               Ladies and Gentlemen of the Jury, sort of a roadmap

      11   of the afternoon, at this time I am going to go over the

      12   Court's jury instructions to you; and then following that,

      13   the attorneys will have an opportunity to present their

      14   closing arguments to you.      And then following that, you will

      15   retire to the jury room to begin your deliberations.

      16               Each of you when you retire to the jury room will

      17   have a copy of the jury instructions I am about to read to

      18   you.   You are more than welcome to take any notes during my

      19   reading of the instructions, but I did want you to know that

      20   you will all have your own individual copy when you go back

      21   to the jury room.

      22               Members of the Jury, in any jury trial there are,

      23   in effect, two judges.      I am one of the judges and the other

      24   is the jury.    It is my duty to preside over the trial and to

      25   decide what evidence is proper for your consideration.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 111 of 192 PageID #:
                                    4223
                                                                               111


       1               It is also my duty at the end of the trial to

       2   explain to you the rules of law that you must follow and

       3   apply in arriving at your verdict.

       4               First, I am going to give you some general

       5   instructions which apply in every case, for example,

       6   instructions about the burden of proof and how to judge the

       7   believability of witnesses.

       8               Then I will give you some specific rules of law

       9   about this particular case.

      10               And, finally, I will explain to you the procedures

      11   you should follow in your deliberations.

      12               You, as the jurors, are the judges of the facts.

      13   But in determining what actually happened, that is in

      14   reaching your decision as to the facts, it is your sworn duty

      15   to follow all of the rules of law as I explain them to you.

      16               You have no right to disregard or give special

      17   attention to any one instruction or to question the wisdom or

      18   correctness of any rule I may state to you.

      19               You must not substitute your -- or follow your own

      20   notion or opinion of what the law is or ought to be.          It is

      21   your duty to apply the law as I explain it to you, regardless

      22   of the consequences.

      23               It is also your duty to base your verdict solely

      24   upon the evidence, without prejudice or sympathy.          That was

      25   the promise that you made and the oath that you took before
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 112 of 192 PageID #:
                                    4224
                                                                               112


       1   being accepted by the parties as jurors, and they have the

       2   right to expect nothing less.

       3                The Superseding Indictment, or formal charge,

       4   against the Defendant is not evidence of guilt.          Indeed, the

       5   Defendant is presumed by law to be innocent.         The Defendant

       6   begins with a clean slate.       The law does not require a

       7   Defendant to prove his innocence or produce any evidence at

       8   all.

       9                The Government has the burden of proving the

      10   Defendant's guilt beyond a reasonable doubt.         And if it fails

      11   to do so, you must acquit the Defendant.

      12                While the Government's burden of proof is a strict

      13   or heavy burden, it is not necessary that the Defendant's

      14   guilt be proven beyond all possible doubt.         It is only

      15   required that the Government's proof exclude any reasonable

      16   doubt concerning the Defendant's guilt.

      17                A reasonable doubt is a doubt based upon reason and

      18   common sense after careful and impartial consideration of all

      19   of the evidence in the case.

      20                Proof beyond a reasonable doubt, therefore, is

      21   proof of such a convincing character that you would be

      22   willing to rely and act upon it without hesitation in making

      23   the most important decisions of your own affairs.

      24                As I told you earlier, it is your duty to determine

      25   the facts.    And to do so, you must consider only the evidence
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 113 of 192 PageID #:
                                    4225
                                                                               113


       1   presented during the trial.       Evidence is the sworn testimony

       2   of the witnesses, including stipulations and the exhibits.

       3   The questions, statements, objections, and arguments made by

       4   the lawyers or the parties are not evidence.

       5               The function of the lawyers and the parties is to

       6   point out those things that are most significant or most

       7   helpful to their side of the case, and in so doing, to call

       8   your attention to certain facts or inferences that might

       9   otherwise escape your notice.

      10               In the final analysis, however, it is your own

      11   recollection and interpretation of the evidence that controls

      12   in this case.     What the lawyers or the parties say is not

      13   binding upon you.

      14               During the trial I sustained objections to certain

      15   questions and exhibits.      You must disregard those questions

      16   and exhibits entirely.      Do not speculate as to what the

      17   witness would have said if permitted to answer the question

      18   or as to the contents of an exhibit.

      19               Also, certain testimony or other evidence has been

      20   ordered stricken from the record, and you have been

      21   instructed to disregard this evidence.

      22               Do not consider any testimony or other evidence

      23   which has been stricken in reaching your decision.          Your

      24   verdict must be based solely on the legally admissible

      25   evidence and testimony.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 114 of 192 PageID #:
                                    4226
                                                                               114


       1                Also, do not assume from anything I may have done

       2   or said during the trial that I have any opinion concerning

       3   any of the issues in this case.       Except for the instruction

       4   to you on the law, you should disregard anything I may have

       5   said during the trial in arriving at your own findings as to

       6   the facts.

       7                In considering the evidence, you are permitted to

       8   draw such reasonable inferences from the testimony and

       9   exhibits as you feel are justified in the light of common

      10   experience.

      11                In other words, you may make deductions and reach

      12   conclusions that reason and common sense lead you to draw

      13   from the facts that have been established by the evidence.

      14                Don't be concerned about whether evidence is direct

      15   evidence or circumstantial evidence.        You should consider and

      16   weigh all of the evidence that was presented to you.

      17                Direct evidence is the testimony of one who asserts

      18   actual knowledge of a fact, such as an eyewitness.          And

      19   circumstantial evidence is proof of a chain of events and

      20   circumstances indicating that something is or is not a fact.

      21                The law makes no distinction between the weight you

      22   may give to either direct or circumstantial evidence.           But

      23   the law does require that you, after weighing all of the

      24   evidence, whether direct or circumstantial, be convinced of

      25   the guilt of the Defendant beyond a reasonable doubt before
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 115 of 192 PageID #:
                                    4227
                                                                               115


       1   you can find him guilty.

       2               I remind you that it is your job to decide whether

       3   the Government has proven the guilt of the Defendant beyond a

       4   reasonable doubt.     In doing so, you must consider all of the

       5   evidence.    This does not mean, however, that you must accept

       6   all of the evidence as true or accurate.

       7               You are the sole judges of the credibility or

       8   believability of each witness and the weight to be given the

       9   witness's testimony.      An important part of your job will be

      10   making judgments about the testimony of the witnesses,

      11   including the Defendant who testified in this case.

      12               You should decide whether you believe what each

      13   person had to say and how important their testimony was.

      14               In making that decision, I suggest that you ask

      15   yourself a few questions:      Did the person impress you as

      16   honest?    Did the witness have any particular reason not to

      17   tell the truth?     Did the witness have a personal interest in

      18   the outcome of the case?      Did the witness have any

      19   relationship with either the Government or the Defense?           Did

      20   the witness seem to have a good memory?         Did the witness

      21   clearly see or hear the things about which he testified?           Did

      22   the witness have the opportunity and the ability to

      23   understand the questions clearly and answer them directly?

      24   Did the witness's testimony differ from the testimony of

      25   other witnesses.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 116 of 192 PageID #:
                                    4228
                                                                               116


       1               These are a few of the considerations that will

       2   help you determine the accuracy of what each witness said.

       3               The testimony of a Defendant should be weighed and

       4   his credibility evaluated in the same way as that of any

       5   other witness.

       6               Your job is to think about the testimony of each

       7   witness you have heard and decide how much you believe of

       8   what each witness had to say.

       9               In making up your mind in reaching a verdict, do

      10   not make any decisions simply because there were more

      11   witnesses on one side than the other.        Do not reach a

      12   conclusion on a particular point just because there were more

      13   witnesses testifying for one side on that point.

      14               You will always bear in mind that the law never

      15   imposes upon the Defendant in a criminal case the burden or

      16   duty of calling any witnesses or producing any evidence.

      17               The testimony of a witness may be discredited by

      18   showing that the witness testified falsely concerning a

      19   material matter or by evidence that at some other time the

      20   witness has said or done something or has failed to say or do

      21   something which is inconsistent with the testimony the

      22   witness gave at his trial.

      23               Earlier statements of a witness were not admitted

      24   in evidence to prove that the contents of those statements

      25   are true.    You may not consider the earlier statements to
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 117 of 192 PageID #:
                                    4229
                                                                               117


       1   prove that the content of an earlier statement is true.           You

       2   may only use earlier statements to determine whether you

       3   think the earlier statements are consistent or inconsistent

       4   with the trial testimony of the witness and, therefore,

       5   whether they affect the credibility of that witness.

       6                If you believe that a witness has been discredited

       7   in this manner, it is your exclusive right to give the

       8   testimony of that witness whatever weight you think it

       9   deserves.

      10                During the trial, you heard the testimony of expert

      11   witnesses.    If scientific, technical, or other specialized

      12   knowledge might assist the jury in understanding the evidence

      13   or in determining a fact in issue, a witness qualified by

      14   knowledge, skill, experience, training, or education may

      15   testify and state an opinion concerning such matters.

      16                Merely because a witness has expressed an opinion

      17   does not mean, however, that you must accept this opinion.

      18   You should judge such testimony like any other testimony.

      19   You may accept it or reject it or give it as much weight as

      20   you think it deserves, considering the witness's education

      21   and experience, the soundness of the reasons given for the

      22   opinion, and all of the other evidence in the case.

      23                You will note that the Superseding Indictment

      24   charges that the offense was committed on or about a

      25   specified date.     The Government does not have to prove that
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 118 of 192 PageID #:
                                    4230
                                                                               118


       1   the crime was committed on that exact date, so long as the

       2   Government proves beyond a reasonable doubt that the

       3   Defendant committed the crimes on dates reasonably near the

       4   dates stated in the Superseding Indictment.

       5               You are here to decide whether the Government has

       6   proven beyond a reasonable doubt that a Defendant is guilty

       7   of the crimes charged.      The Defendant is not on trial for any

       8   act, conduct, or offense not alleged in the Superseding

       9   Indictment.    Neither are you concerned with the guilt of any

      10   other person or persons not on trial as a Defendant in this

      11   case, except as you are otherwise instructed.

      12               A separate crime is charged in each count of the

      13   Superseding Indictment.      Each count, and the evidence

      14   pertaining to it, should be considered separately.          The fact

      15   that you may find the Defendant guilty or not guilty as to

      16   one of the crimes charged should not control your verdict as

      17   to any other.

      18               In determining whether any statement claimed to

      19   have been made by the Defendant outside of court and after an

      20   alleged crime has been committed was knowingly and

      21   voluntarily made, you should consider the evidence concerning

      22   such a statement with caution and great care.         You should

      23   give such weight to the statement as you feel it deserves

      24   under all of the circumstances.

      25               You may consider in that regard such factors as the
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 119 of 192 PageID #:
                                    4231
                                                                               119


       1   age, sex, training, education, occupation, and physical and

       2   mental condition of the Defendant, his treatment while under

       3   interrogation, and all of the other circumstances in evidence

       4   surrounding the making of the statement.

       5                In any criminal case the Government must prove not

       6   only the essential elements of the offense or offenses

       7   charged as hereinafter defined -- as hereafter defined, but

       8   must also prove beyond a reasonable doubt the identity of the

       9   Defendant as the perpetrator of the alleged offenses.

      10                In evaluating the identification testimony of a

      11   witness, you should consider all of the factors already

      12   mentioned concerning your assessment of the credibility of

      13   any witness in general and should also consider whether the

      14   witness had adequate opportunity to observe the person in

      15   question at the time or times about which the witness

      16   testified.

      17                You may consider all matters, including the length

      18   of time the witness had to observe the person in question,

      19   the prevailing conditions at that time in terms of visibility

      20   or distance and the like and whether the witness had known or

      21   observed the person at earlier times.

      22                You may also consider the circumstances surrounding

      23   the identification itself, including, for example, the manner

      24   in which the Defendant was presented to the witness for

      25   identification and the length of time that elapsed between
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 120 of 192 PageID #:
                                    4232
                                                                               120


       1   the incident in question and the next opportunity the witness

       2   had to observe the Defendant.

       3               If, after examining all of the testimony and

       4   evidence in this case you have a reasonable doubt as to the

       5   identity of the Defendant as the perpetrator of the offense

       6   charged, you must find the Defendant not guilty.

       7               You have heard evidence of acts of the Defendant

       8   which may be similar to those charged in the Superseding

       9   Indictment but which were committed on other occasions.

      10               You must not consider any of this evidence in

      11   deciding if a Defendant committed the acts charged in the

      12   Superseding Indictment.      However, you may consider this

      13   evidence for other very limited purposes.

      14               If you find beyond a reasonable doubt from the

      15   other evidence in the case, that a Defendant did commit the

      16   acts charged in the Superseding Indictment, then you may

      17   consider evidence of the similar acts allegedly committed on

      18   other occasions to determine whether a Defendant had the

      19   state of mind or intent necessary to commit the crime charged

      20   in the Superseding Indictment; or

      21               Whether a Defendant had a motive or the opportunity

      22   to commit the acts charged in the Superseding Indictment; or

      23               Whether a Defendant acted according to a plan or in

      24   preparation for commission of a crime; or

      25               Whether a Defendant committed the acts, for which
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 121 of 192 PageID #:
                                    4233
                                                                               121


       1   he is on trial, by accident or mistake.

       2               These are the limited purposes for which any

       3   evidence of other similar acts may be considered.

       4               "Possession" as that term is used in these

       5   instructions, may be one of two kinds:        Actual possession or

       6   constructive possession.

       7               A person who knowingly has direct physical control

       8   over a thing at a given time is in actual possession of it.

       9               A person who, although not in actual possession,

      10   knowingly has both the power and the intention at a given

      11   time to exercise dominion or control over a thing, either

      12   directly or through another person or persons, is in

      13   constructive possession of it.

      14               Possession may be sole or joint.       If one person

      15   alone has actual or constructive possession of a thing,

      16   possession is sole.     If two or more persons share actual or

      17   constructive possession of a thing, possession is joint.

      18               You may find that the element of possession is

      19   present if you find beyond a reasonable doubt that the

      20   Defendant had actual or constructive possession either alone

      21   or jointly with others.

      22               The word "knowingly" as that term has been used

      23   from time to time in these instructions, means that the act

      24   was done voluntarily and intentionally, not because of

      25   mistake or accident.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 122 of 192 PageID #:
                                    4234
                                                                               122


       1                You may find that a Defendant had knowledge of a

       2   fact if you find a Defendant deliberately closed his eyes to

       3   what would otherwise have been obvious to him.

       4                While knowledge on the part of the Defendant cannot

       5   be established merely by demonstrating that the Defendant was

       6   negligent, careless, or foolish, knowledge can be inferred if

       7   the Defendant deliberately blinded himself to the existence

       8   of a fact.

       9                "Interstate commerce" means commerce or travel

      10   between one state, territory, or possession of the United

      11   States and another state, territory, or possession of the

      12   United States, including the District of Columbia.

      13                Commerce includes travel, trade, transportation,

      14   and communication.

      15                If a Defendant is found guilty, it will be my duty

      16   to decide what the punishment will be.        You should not be

      17   concerned with punishment in any way.        It should not enter

      18   your consideration or discussion.

      19                Counts 1 through 7 of the Superseding Indictment

      20   charge that the Defendant, Heon Jong Yoo, with making false

      21   statements with respect to information required to be kept by

      22   a federal firearms licensee, in violation of 18 USC, Section

      23   924(a)(1)(A).

      24                Title 18, United States Code, Section 924(a)(1)(A),

      25   makes it a crime for anyone to make any false statement or
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 123 of 192 PageID #:
                                    4235
                                                                               123


       1   representation with respect to the information required by

       2   this chapter to be kept in the records of a person licensed

       3   under this chapter or in applying for any license or

       4   exemption or relief from disability under the provisions of

       5   this chapter.

       6                For you to find the Defendant guilty of these

       7   crimes, you must be convinced that the Government has proved

       8   each of the following beyond a reasonable doubt:

       9                First, that the Defendant made a false statement in

      10   the ATF Form 4473.

      11                Second, that the Defendant made the statement to a

      12   federally licensed firearms dealer.

      13                Third, that the Defendant knew that the statement

      14   was false.

      15                A statement is false if it was untrue when it was

      16   made.

      17                Count 8 of the Superseding Indictment charges that

      18   the Defendant, Heon Jong Yoo, with possession of a firearm by

      19   a prohibited person, in violation of 18 USC, Section

      20   922(g)(4).

      21                Title 18, United States Code, Section 922(g)(4),

      22   makes it a crime for any person who has been committed to a

      23   mental institution to possess, in or affecting commerce, any

      24   firearm or ammunition.

      25                For you to find the Defendant guilty of this crime,
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 124 of 192 PageID #:
                                    4236
                                                                               124


       1   you must be convinced that the Government has proved each of

       2   the following beyond a reasonable doubt:

       3               First, that the Defendant knowingly possessed a

       4   firearm, as charged in the Superseding Indictment.

       5               Second, that the Defendant had been committed to a

       6   mental institution before the Defendant possessed the

       7   firearm.

       8               Third, that the firearm possessed traveled in

       9   interstate commerce.

      10               As a matter of law, Count 8 does not include a

      11   person who is hospitalized for observation and examination

      12   where they were not found to be mentally ill.

      13               It is not necessary for the Government to prove

      14   that the Defendant possessed all five firearms which he is

      15   alleged to have possessed.       It is only necessary that you

      16   find that the Government has proven beyond a reasonable doubt

      17   that the Defendant possessed a firearm.

      18               To reach a verdict, whether it is guilty or not

      19   guilty, all of you must agree.       Your verdict must be

      20   unanimous on each count of the Superseding Indictment.           Your

      21   deliberations will be in secret.       You will never have to

      22   explain your verdict to anyone.

      23               It is your duty to consult with one another and to

      24   deliberate in an effort to reach agreement, if you can do

      25   so.   And each of you must decide the case for yourself, but
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 125 of 192 PageID #:
                                    4237
                                                                               125


       1   only after an impartial consideration of the evidence with

       2   your fellow jurors.

       3               During the deliberations, do not hesitate to

       4   reexamine your own opinions and change your mind if you are

       5   convinced that you are wrong.

       6               But do not give up your honest beliefs as to the

       7   weight or effect of the evidence solely because of the

       8   opinion of your fellow jurors or for the mere purpose of

       9   returning a verdict.

      10               Remember at all times you are judges of the facts,

      11   and your duty is to decide whether the Government has proved

      12   the Defendant guilty beyond a reasonable doubt.

      13               When you go to the jury room, the first thing that

      14   you should do is to select one among your number as your

      15   foreperson who will help to guide your deliberations and

      16   speak for you here in the courtroom.

      17               A form of verdict has been prepared for your

      18   convenience.

      19               The foreperson will write the unanimous answer of

      20   the jury in the space provided for each count of the

      21   Superseding Indictment, either guilty or not guilty.          And at

      22   the conclusion of your deliberations, the foreperson should

      23   date and sign the verdict.

      24               If for any reason you need to communicate with me

      25   during your deliberations, the foreperson should write a
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 126 of 192 PageID #:
                                    4238
                                                                               126


       1   message and give it to the CSO, and I will either reply in

       2   writing or bring you back into the courtroom to answer your

       3   message.    I will always consult with the attorneys and the

       4   parties before answering your questions.

       5               You should bear in mind that you are never to

       6   reveal to any person, not even to me, how the court (sic)

       7   stands numerically or otherwise on any count on the

       8   Superseding Indictment until after you have reached your

       9   unanimous verdict.

      10               As I said, each of you will have your own copy of

      11   the jury instructions, and there will be one copy of the

      12   verdict form that will go back with you during your

      13   deliberations.     I will go over that with you very briefly.

      14               It just says at the top:      Verdict of the Jury.     And

      15   then thereafter:     As to Count 1 of the Superseding

      16   Indictment, we, the jury, find the Defendant, Heon Jong Yoo,

      17   also known as Hank Yoo, and there is a space for guilty and

      18   space for not guilty.

      19               And then the foreperson will check or X in either

      20   of those boxes, and then it follows down all the way through

      21   all eight of the counts.      And then at the bottom there is a

      22   place for the foreperson to sign and date the verdict form.

      23               So those are my instructions.

      24               At this time, the Government may begin its closing

      25   argument.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 127 of 192 PageID #:
                                    4239
                                                                               127


       1               MR. YOO:     Oh, just for the record, after I have

       2   seen this, I object to the last part of jury instructions,

       3   21, Count 8 also.      It should have ended as a matter of law on

       4   Count 8 does not include a person who is hospitalized for

       5   observation and examination.       Period.   Because -- because --

       6   because that means this -- this count should be solely based

       7   on a court hearing, not a -- not a medical determination by a

       8   hospital.    And as I have noted before, I object to the jury

       9   instruction number --

      10               THE COURT:    Thank you, Mr. Yoo.

      11               Mr. Machicek, you may proceed.

      12               MR. MACHICEK:    Thank you, Your Honor.      If it

      13   pleases the Court.

      14               Mr. Haas.

      15               Members of the Jury.

      16               They say never ask a lawyer for a time estimate.          I

      17   want to thank everybody here this afternoon for your careful

      18   attention throughout the last couple of days of trial.           I

      19   want to thank y'all for very carefully paying attention to

      20   the witnesses on the witness stand and the evidence they

      21   presented throughout the case.

      22               I promised you during the opening statement that

      23   this case would be fairly straightforward and simple.            We

      24   have hit a couple of snags.       But I submit to you that the

      25   evidence that you have heard has been very straightforward
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 128 of 192 PageID #:
                                    4240
                                                                               128


       1   and simple.

       2               The roadblocks that we have encountered along the

       3   way, the snags and the time frame have come from the

       4   incessant argument that the law is not what it actually is.

       5               Well, thankfully, the Judge has just read to each

       6   and every one of you, and each and every one of you is going

       7   to be provided --

       8               MR. YOO:     Objection.

       9               THE COURT:    Mr. Yoo, if you need to approach the

      10   bench to make some objection during the Government's closing,

      11   you may do that, if that is absolutely necessary.

      12               (Bench conference held.)

      13               MR. YOO:     The Prosecution is not the Judge.      The --

      14               MR. MACHICEK:     Neither is the Defendant, Your

      15   Honor.

      16               THE COURT:    Neither are you, Mr. Yoo.

      17               MR. YOO:     I agree.   But Mr. Machicek is trying to

      18   make a judicial determination rather than legal

      19   determination.

      20               MR. MACHICEK:     I was referencing the laws that the

      21   judge read to the jury contained in the jury charge.

      22               MR. YOO:     Yes, but, but.

      23               MR. MACHICEK:     You disagree.   It is fine.

      24               MR. YOO:     It is improper to say the Defendant has

      25   argued the law.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 129 of 192 PageID #:
                                    4241
                                                                               129


       1               MR. MACHICEK:        You have throughout trial.

       2               MR. YOO:     For -- for what it is not.

       3               MR. MACHICEK:        That is my argument.

       4               MR. YOO:     That is up to judicial determination.

       5               THE COURT:    Mr. Yoo.

       6               MR. YOO:     Stop interrupting me, please.

       7               THE COURT:    I am going to tell you this one time.

       8   I am not going to permit a bunch of objections during the

       9   Government's closing.

      10               Mr. Machicek, Mr. Coan, whoever is going to present

      11   the argument on behalf of the Government, they have the right

      12   to argue whatever they want to argue.         If you want to protect

      13   the record, you may ask to approach the bench, and we will

      14   get those objections on the record.

      15               At the same time, I am going to permit you to make

      16   the argument you want to make in your closing, and I am going

      17   to require Mr. Machicek and Mr. Coan to be very sensitive to

      18   not objecting during your closing.         If they feel like they

      19   have to do something to protect the record, they can ask to

      20   approach the bench.      This goes both ways.

      21               MR. YOO:     Okay.    No objection.

      22               THE COURT:    And I am not telling you that you

      23   cannot object.     If you can limit those.        This is essentially

      24   argument, and you are -- I'm going to permit both you and the

      25   Government relatively wide latitude in the argument you make.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 130 of 192 PageID #:
                                    4242
                                                                               130


       1               MR. YOO:     Yes, sir.

       2               THE COURT:    And I will instruct you, just as I will

       3   instruct Mr. Machicek and Mr. Coan, that if you feel like you

       4   must object to preserve your record, you may ask to approach,

       5   and we will get the objections on the record.

       6               (Bench conference concluded.)

       7               MR. MACHICEK:    Members of the jury, here is the

       8   good news, the law that you are required to follow in this

       9   case is contained in the charge that has been read to you

      10   that you will receive in your deliberations in the

      11   deliberation room.

      12               And there is a reason for that.         And the reason --

      13   there is a reason why the Judge is the arbiter of the law and

      14   the jury is the trier of the facts.        Right?    We don't let

      15   Defendants cherry-pick statutes and definitions of

      16   inapplicable laws to apply to their own cases.          Thieves don't

      17   do it, drug dealers don't do it, and murders don't do it, and

      18   we are not starting that here today.        Okay?

      19               So the questions before you are, what are the facts

      20   of the case?    What is the evidence that you have heard from

      21   the witness stand?     And how does that apply to the laws we

      22   are being asked to determine whether or not the Defendant is

      23   guilty?

      24               So let's look at the first seven counts of the

      25   Indictment.    These are false statements with respect to
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 131 of 192 PageID #:
                                    4243
                                                                               131


       1   information required to be kept by federal firearms

       2   licensees.

       3                There are three elements to each of these seven

       4   counts in the Indictment.      These three elements are:      Did the

       5   Defendant make a false statement in the ATF Form 4473?

       6                Second, the Defendant made the statement to a

       7   federally licensed firearm dealer.

       8                And, third, the Defendant knew the statement to be

       9   false.

      10                Count 8 of the Indictment has three elements as

      11   well:    The Defendant knowingly possessed a firearm as

      12   charged.

      13                Second, the Defendant had been committed to a

      14   mental institution before the Defendant possessed that

      15   firearm.

      16                And the firearm possessed, traveled in interstate

      17   commerce.

      18                So let's look at some of the evidence and the

      19   testimony that you heard throughout the course of the trial.

      20                The Defendant's immigration documents are pertinent

      21   to the Counts 1 through 7, in that the subject of the lie

      22   against him is that he filled out Form 4473 on seven separate

      23   occasions indicating that he is a U.S. citizen.          He is not a

      24   U.S. citizen.     This is his green card.     This is his permanent

      25   resident card.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 132 of 192 PageID #:
                                    4244
                                                                               132


       1               You heard from Special Agent Brian Noack with the

       2   Department of Homeland Security.       He told you that these two

       3   things do not equal citizenship.       He told you that he did

       4   research on the Defendant.

       5               He pulled up the Defendant's A-file.        He took a

       6   look at it and ran it through all of the databases.          What did

       7   he learn?    The Defendant is not at U.S. citizen.        He was born

       8   in South Korea, his parents are South Korean.         He does not

       9   have derivative citizenship.

      10               The question was raised at one point in time about

      11   U.S. nationality.     Special Agent Noack told you that

      12   nationality means you were born in the Northern Mariana

      13   Islands or American Samoa.       That doesn't apply to Mr. Yoo.

      14               Mr. Yoo has also indicated on several occasions

      15   through the testimony of certain witnesses that he has

      16   claimed U.S. citizenship on a bunch of occasions.

      17               Well, that does not confer any special status on

      18   him either.    It is not a possibility for a non-citizen alien

      19   to enter this country, just say a bunch of times or say a set

      20   of magic words, and then magically become a citizen.          Okay?

      21   That doesn't happen.      He is not a U.S. citizen, and he knows

      22   it.

      23               How do we know this?     Because he has filled out a

      24   whole bunch of these Form 4473s.       The seven that are

      25   contained in the Indictment are the ones where he has falsely
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 133 of 192 PageID #:
                                    4245
                                                                               133


       1   identified himself as a United States citizen.

       2                The first one comes on September 13th, 2016, at

       3   Superior Firearms here in Tyler, Texas.         He fills out this

       4   form during the acquisition of a firearm.         He fills out that

       5   he is a United States citizen.       He signs the next page

       6   saying:    I certify that the information that I provided to

       7   this federal firearms licensee is, in fact, true, correct,

       8   and complete.

       9                He then testifies on the witness stand before you

      10   here today, and he says, that's a lie.        I didn't tell the

      11   truth there.    But he is going to get up here in a minute and

      12   tell you he is not guilty.

      13                He is going to give you a bizarre argument about

      14   the law, about how federal firearms licensees aren't required

      15   to keep this type of information.        And I want to ask the jury

      16   for a practical consideration.

      17                We told you during voir dire that you could use

      18   your common sense, right?      Why would there be questions on

      19   the form that a federal firearms licensee is not required to

      20   keep?   Why would we do that?      Why would we say, as long as

      21   you tell the truth on these three pieces of information, you

      22   lie about everything else, and you can even sign your name

      23   and certify it is all true and correct?         Why would we allow

      24   that?   Why would that be a possibility?        It is not.   It is

      25   ludicrous.    It is wrong.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 134 of 192 PageID #:
                                    4246
                                                                               134


       1               Next we have November 3rd, 2016, at First Cash Pawn

       2   here in Tyler, Texas.      This is Government's Exhibit 5.

       3   Pertains to Count 2 of the Indictment.

       4               The Defendant once again goes into a pawn shop in

       5   order to purchase a firearm, and he indicates that he is a

       6   United States citizen.      He has admitted on the witness stand

       7   under oath that that was not true.        He signed the form

       8   stating that it was, that it is correct, complete, and true.

       9   Guilty of Count 2.

      10               Count 3, November 17th, 2016, at First Cash Pawn in

      11   Tyler, Texas.     The Defendant indicates that he is a United

      12   States citizen, certifies that that is true, correct, and

      13   complete.    He testifies on the witness stand that that was,

      14   in fact, false information provided to a firearms dealer.

      15   Guilty of Count 3.

      16               We look at Count 4, same day, second visit,

      17   November 17th, 2016, First Cash Pawn in Tyler, Texas.           He

      18   filled out Form 4473.      He indicates that he is a United

      19   States citizen.     He is not a United States citizen.       But in

      20   spite of that fact, he certifies by his signature that it is

      21   true, correct, and complete.       He is guilty of Count 4 of the

      22   Indictment.

      23               Next we look at Count 5 of the Indictment.         This is

      24   Government's Exhibit 6 here, the 4473 filled out by the

      25   Defendant on November 18th, 2016, at Academy Sports +
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 135 of 192 PageID #:
                                    4247
                                                                               135


       1   Outdoors in Tyler, Texas where the Defendant indicates he is,

       2   again, a United States citizen.       He is not a United States

       3   citizen.    In spite of that fact, he signs his name certifying

       4   it is true, complete, and correct.        He is guilty of Count 5

       5   of the Indictment.

       6               Count 6 happens at Cash America Pawn on November

       7   6th of 2017.    The Defendant indicates that he is a United

       8   States citizen.     He indicates that his place of birth is

       9   Fort Worth, Texas, and he signs the form certifying that all

      10   of that is true, correct, and complete.

      11               And what is interesting about this form, as well as

      12   the form that pertains to Count 7 of the Government's

      13   Indictment, is that the Defendant testified on the witness

      14   stand, he told you another thing about this transaction here.

      15   He told you he also provided a License to Carry Permit from

      16   the State of Texas during the transaction, and he also gave

      17   you the reason why he did that.       He told you, I did that to

      18   override the background check.

      19               Lie after lie after lie for that singular purpose.

      20   He knows he is a prohibited person.        He was told in January

      21   of 2016 from the FBI that he was.        He knows that the

      22   background check will flag him as such.         He knows that is a

      23   reality.

      24               It is inconvenient reality for him.       He does not

      25   want it to be so, so he attempts to circumvent that reality
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 136 of 192 PageID #:
                                    4248
                                                                               136


       1   by lying, lying to obtain a firearm as a prohibited person.

       2               He is guilty of Count 6.

       3               We look at Count 7, the final count of the first

       4   set of charges in the Indictment.        This is, again, Cash

       5   America Pawn in Tyler, Texas on November 7th of 2017.           The

       6   Defendant fills out the Form 4473.        He indicates that he is a

       7   United States citizen.      He is not a United States citizen.

       8   He indicates that he was born in Fort Worth, Texas.          We know

       9   that he was born in South Korea.       And he signs certifying

      10   that the information is true and correct.

      11               And, Members of the Jury, you are going to be able

      12   to take a lot of this evidence back to the jury room with

      13   you.   I want you to look at this certification closely.

      14               As to each of the first seven counts of the

      15   Government's Indictment, there is a certification on there,

      16   and it explicitly admonishes the person signing that form

      17   that any oral or written statements given by the person at

      18   the point of sale of that firearm that is not true, that is

      19   false, or a misrepresentation, is a violation of federal law.

      20               So at the point in time that he is staring at that

      21   piece of paper, at the point in time that he has filled all

      22   of those answers out and has the opportunity to stand over it

      23   and sign it, he knows, he knows that if he signs his name

      24   right there and he submits that form, that information is

      25   false, he knows that this circumstance sitting in this
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 137 of 192 PageID #:
                                    4249
                                                                               137


       1   courtroom in front of folks like y'all being accountable for

       2   that conduct, he knows that is going to happen.

       3               We look at Count 8 of the Government's Indictment,

       4   the count that alleges possession of a firearm by a

       5   prohibited person.     We talk about those three elements of

       6   that crime, that Defendant knowingly possessed a firearm,

       7   that the Defendant had previously been committed to a mental

       8   institution, and that the firearm was possessed and traveled

       9   in interstate commerce.

      10               As far as the commitment to a mental institution,

      11   this is back in April of 2013 prior to the Defendant's

      12   possession of the firearms listed out in the Government's

      13   Indictment, here is a commitment order from a court in

      14   Somerset County, New Jersey that says:        Temporary order for

      15   the involuntary commitment of an adult.

      16               You have been given some instructions by the Court

      17   about what a commitment is, and you have also been given some

      18   exhibits in evidence that you will be able to inspect in the

      19   deliberation room.

      20               Exhibit 9, Page 21 sets out one of two

      21   certifications for that commitment.        And the certifications

      22   are important because they say that they personally examined

      23   the patient.    They found him to be suffering from a mental

      24   illness as defined under New Jersey state law.          And they find

      25   that he is unwilling to submit himself to the commitment.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 138 of 192 PageID #:
                                    4250
                                                                               138


       1               He is committed for treatment for a mental illness

       2   on an involuntary basis.      He is committed under federal law.

       3   Whether the Defendant likes that fact or not is not a

       4   question for the jury to answer.       The fact that he was

       5   committed is proven beyond a reasonable doubt.

       6               We look at September 2015, the involuntary

       7   commitment order.     We look at the title of the order signed

       8   by a judge from Somerset County, New Jersey.         It is a

       9   temporary order for the involuntary commitment of an adult,

      10   Heon Jong Yoo.

      11               We look at the certifications that accompany that

      12   order.    The certifications are also contained in Exhibit 9,

      13   Page 56 and 71, and they indicate that the patient suffers

      14   from a mental illness.      They indicate that the patient, if

      15   not committed, would be a danger to himself or others.           And

      16   that the patient is unwilling to be admitted to the required

      17   treatment program.

      18               This is an involuntary commitment for treatment

      19   purposes.    This is not observation.      This is not evaluation.

      20   This is commitment to treat a mental illness.         This is what

      21   makes the Defendant a prohibited person.         This is what

      22   prevents him from possessing firearms.

      23               These are the firearms that Mr. Yoo possessed

      24   subsequent to those two commitments in New Jersey.          You saw

      25   them all.    You heard Special Agent James Reed speak about all
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 139 of 192 PageID #:
                                    4251
                                                                               139


       1   of them during his testimony.       He described them to you.      He

       2   described where he found them.

       3               The Defendant stipulated that he possessed all of

       4   these firearms.     The Defendant admitted on the witness stand

       5   that he possessed all of these firearms.         These are the

       6   firearms that are subject to the Government's Indictment.

       7               Did they travel in interstate commerce?        You heard

       8   from Special Agent Warren Keener.        And Special Agent Keener

       9   told you about each of the five firearms listed out in the

      10   Government's Indictment.      He told you that he did a trace

      11   analysis to determine whether or not those firearms had

      12   previously traveled in interstate commerce, and he gave you

      13   the trace reports for each one of those five firearms, and he

      14   confirmed for you all that each of these firearms did, in

      15   fact, travel in interstate commerce from where they were

      16   manufactured to where they were subsequently shipped, whether

      17   to a distribution center or to a retailer and then eventually

      18   to the apartment of Hank Yoo on April of 2018.

      19               You know, you look at Count 7 and then you look at

      20   Count 8 and you ask yourself at the outset of the trial, you

      21   know, what is it that we are doing here?         Why is it important

      22   why we are here?

      23               I think if you look at how the Indictment is laid

      24   out, I think if you look at how each of these charges comes

      25   to be, and then how you get to the last Count 8 of the
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 140 of 192 PageID #:
                                    4252
                                                                               140


       1   Indictment, you understand.       That understanding starts

       2   becoming clearer and clearer and clearer why it matters, why

       3   it matters that at the point of sale of a firearm a person

       4   can go in a store and lie and lie and lie in order to get a

       5   firearm when they are otherwise a prohibited person from

       6   possessing one.

       7               That is the danger to the community.        That is why

       8   we care.

       9               THE COURT:    Mr. Machicek, you have used 15

      10   minutes.

      11               MR. MACHICEK:    Thank you, Your Honor.

      12               The last thing I want to talk about, the last form

      13   that the Court is going to provide to the jury as y'all go

      14   into deliberations is this verdict form that contains the

      15   jury's -- the blanks for the jury's verdict as to each count

      16   of the Indictment.     There is two blanks for each count,

      17   guilty and not guilty; and a place for the foreperson of the

      18   jury to sign.

      19               As you see on your screen this is how the

      20   Government is going to ask you to complete that form.           We are

      21   going to ask you to mark "guilty" as to each count of the

      22   Indictment, have your foreperson sign at the bottom because

      23   that is exactly what the Defendant -- what the evidence has

      24   shown and what the Defendant is.

      25               The evidence has shown that it doesn't matter how
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 141 of 192 PageID #:
                                    4253
                                                                               141


       1   many times you lie about something, it doesn't alter the

       2   truth or the reality of the situation.        The Defendant is a

       3   prohibited person.     The Defendant is not a United States

       4   citizen.    The Defendant repeatedly lied.       And he told you

       5   that the reason he did that was to override a background

       6   check that would have prevented him from owning firearms.

       7               Thank you for your time, and thank you for your

       8   careful consideration of the evidence, and I look forward to

       9   receiving your verdict this afternoon.

      10               THE COURT:    Thank you, Mr. Machicek.

      11               Mr. Yoo.

      12               MR. YOO:     Good afternoon, sir, and, ma'am.

      13               First of all, I would like to address four -- four

      14   points of the Prosecution.

      15               First of all, Mr. Machicek had -- had been

      16   misleading the definition for a U.S. national pursuant to

      17   8 -- 8 United States Code, Section 11 -- 1101.          I am a

      18   permanent resident.      I am not just like any regular green

      19   card holder, any alien.      I am a permanent resident who swore

      20   into the United States Army back in 2016 and got declined

      21   because of that fraudulent record, was not informed of that

      22   record until this case commenced.

      23               Second, Lucas Machicek did -- did just state that I

      24   was specifically informed by FBI back in January 2016.           That

      25   is a lie.    That is a complete lie.      You have seen the -- the
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 142 of 192 PageID #:
                                    4254
                                                                               142


       1   exhibit, and they have told me general disqualification

       2   factors.    They have not told me which of those factors they

       3   have labeled me as, even though I have submitted to them

       4   specific denial code that pertains to my case.

       5               Third, lies after lies after lies.       People don't

       6   just walk into America and claim to be an American citizen

       7   and -- no, of course, not.       I agree.   I am not a documented

       8   United States citizen.      However, I am a true American who is

       9   loyal to our founding fathers and who is loyal to -- has the

      10   full loyalty to the United States Constitution.

      11               And Lucas Machicek just -- just informed y'all that

      12   I have lied as a -- a United States -- I have admitted as a

      13   United States citizen to override the background check.           That

      14   is a false.    I don't need to identify as a United States

      15   citizen to override -- override the background check.

      16               I have -- I have presented the Texas -- revoked CHL

      17   to override the background check.        First of all, I should

      18   have never been denied a background check in the first place.

      19               For second, that CHL should never have been revoked

      20   in the first place.     That revocation of my CHL was a severe

      21   violation of my due process even pursuant to the Texas -- the

      22   Government code.

      23               Now -- now, I will address to you why I do not have

      24   a PowerPoint that I can present to you all so that -- to make

      25   your life easier.     I have been fighting this case with both
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 143 of 192 PageID #:
                                    4255
                                                                               143


       1   hands tied behind my back.       They -- I have requested for bail

       2   over and over again.

       3               My -- my original attorney said, no, Hank, you are

       4   not -- the Judge is going to deny the appeal motion, but that

       5   was the case.     I received the -- the appeal hearing on 2018

       6   and 10.

       7               Now, the Gregg County Jail is severely below

       8   federal standards.     I have been denied access to a law

       9   library.    I have been denied access to even docket access.

      10   The Court knows this.      I have informed the Court of how Gregg

      11   County Jail is -- is depriving my -- my Sixth Amendment

      12   rights and Fifth Amendment rights over and over again.

      13               The Court did not take any actions to it.        And

      14   while they -- while -- while -- while the federal courts all

      15   over the country bail out murderers, pedophiles, and drug

      16   dealers, they refused to bail me out, not based on factual

      17   evidentiary basis but based on hearsay.

      18               I have been communicating with my

      19   friend -- friends, who are bright -- bright about the law

      20   for -- past seven months.      And -- and I have -- as a

      21   25-year-old -- as a 25-year-old who has never even been to a

      22   trial as a juror, even a juror or any legality prior to this

      23   case, to represent myself because I believe in the

      24   constitutional rights granted by our founding father; my

      25   constitutional right to bear arms, my constitutional right to
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 144 of 192 PageID #:
                                    4256
                                                                               144


       1   due process, that is what I believe in.

       2               So, as I have stated, I have lived in every single

       3   one of those addresses, and I -- I -- I have spelled out my

       4   name -- name correctly, and I have spelled out my date --

       5   date correctly.

       6               How can the Prosecution label me as -- as dishonest

       7   when they are dishonest about the law?        When they are -- they

       8   lie about the law, and they are accusing me of lying about

       9   the minor factor.     I am not an illegal immigrant.       I love

      10   this country.     There is nothing more -- more that would make

      11   me proud than to claim that I am true American, true follower

      12   of the Constitution.

      13               This fraudulent misentry had dragged my life on,

      14   ruined my dream career since middle school.         Since 6th grade

      15   I wanted to join the U.S. military.        6th grade.    This NICS

      16   entry has denied my dream career from me.         And I have never

      17   been to a hearing for it, and I was never informed of it.

      18   This is a severe violation of my due process.

      19               Now, it is not the Prosecution's job nor is it

      20   anyone's job in this Court, including myself, to interpret,

      21   interpret the -- the Constitution.        And -- and to -- to I

      22   would say, enforce that Constitution accordingly to their own

      23   interpretation.     It is our duty as Americans to defend the

      24   Constitution against all enemies foreign and domestic and to

      25   follow the Constitution, not to interpret the Constitution.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 145 of 192 PageID #:
                                    4257
                                                                               145


       1               The Bill of Rights are not up to interpretation.

       2   It is clearly, clearly defined.       In the -- in -- in the

       3   Second Amendment, a well-regulated militia, being necessity

       4   to the defense of a state, therefore, the rights of the

       5   people to bear arms shall not be infringed.

       6               I have never even been to a hearing, and I have

       7   never even been given the chance to contest their -- their

       8   argument regarding why I am mentally defective when they are

       9   clearly mentally defective, I mean, those screeners who

      10   evaluated me.     Such as Dr. Kaufman over here, Kenneth Kaufman

      11   who labeled me on Axis -- on Axis 5 as 25.         Axis 5, 20 means

      12   you are smearing feces on the wall.

      13               Please ask yourself this:      Would -- would someone

      14   who smears his or her feces on the wall, should that person

      15   be allowed to represent him or herself?         Should that -- can

      16   that person speak this articulately?        Can that person truly

      17   follow the Constitution of America and actually follow to the

      18   letter and the color of the law?

      19               It is -- yes, it is my -- my opinion, sound opinion

      20   based on the Constitution that the Gun Control Act of 1968 is

      21   unconstitutional.     However, I have not broken the purpose of

      22   Gun Control Act of 1968.      I have never -- I have never hurt

      23   someone other than -- other than self-defense.          I will never

      24   hurt someone other than self-defense.

      25               But I do have a common law right and the
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 146 of 192 PageID #:
                                    4258
                                                                               146


       1   constitutional law right to defend myself against someone who

       2   is trying to kill me, up to deadly force.         That is defined

       3   within our Constitution, and that is a natural law of a

       4   person.

       5               To completely deprive me of my Second Amendment

       6   right to bear arms and -- and -- excuse me.         To completely --

       7   sorry.    At the same time not like to -- like to completely

       8   make me not aware of that fact is severely unconstitutional

       9   and severely unlawful too.

      10               I have -- I have demonstrated to y'all through NICS

      11   Improvement Amendments Act of 2007, where it very clearly

      12   states the standards for commitment and standards for

      13   adjudication.     A commitment and -- and adjudication deprives

      14   a person's rights significantly.       Individual liberty is at

      15   the paramount of -- of this country.

      16               Thank you.

      17               However, to deprive individual liberty with -- with

      18   complete lack of due process, that is unconscionable.

      19               For a second I would like to briefly approach on

      20   what RUPD did.

      21               Back in 2013 RUPD has exploited my trusting nature

      22   and my respect for the law enforcement to completely -- to

      23   completely deprive me of my constitutional right to life,

      24   liberty, and -- and property, committed a criminal conspiracy

      25   to deprive my constitutional right based on a hearsay from
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 147 of 192 PageID #:
                                    4259
                                                                               147


       1   two people eavesdropping on the conversation of my -- my --

       2   my desire to obtain a firearms license, my desire to lawfully

       3   own -- own a firearm.

       4               As -- as several of the Prosecution's witnesses

       5   have testified, these are not prohibited weapons.          Yes, it is

       6   my view that civilians should be even allowed to own

       7   automatic firearms and missile launchers because right to

       8   bear arms means right to bear arms.

       9               However, I am still following the law.        I have not

      10   possessed any prohibited weapons.        Where in the Constitution

      11   does it say it is illegal to be -- to be tactical?          It is

      12   illegal to -- to have a desire to create your own militia?

      13   It is illegal to defend the Constitution against all enemies

      14   foreign and domestic?      I may not be a U.S. citizen, but I am

      15   true American.     And I swear this under the penalty of perjury

      16   in front of President George Washington, our founder and our

      17   eternal leader of this country.

      18               Also, I have shown y'all -- y'all have all seen the

      19   codes.    I am not just pulling these -- these -- these out of

      20   my behind, you know.      I am not just making these up.      These

      21   are the laws.     These are what the -- the law -- law states.

      22               Under 922(b)(5), 922 Bravo 5, it clearly states

      23   information that -- no, sorry.       Required to be kept pursuant

      24   to this chapter, and it lists three informations out, name,

      25   age, and place of residence.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 148 of 192 PageID #:
                                    4260
                                                                               148


       1               Well, in that code, yes.      I never disputed the --

       2   I've never disputed the fact that 4473 is not an information

       3   required to be kept -- I mean, sorry.        I have never

       4   disputed the -- I've never disputed the fact that federal

       5   firearms license dealers are not required to keep 4473.

       6               But the entire point of 4473 is whether this person

       7   is eligible or prohibited to purchase a firearm, and the

       8   entire purpose of recordkeeping is, if there is a violent

       9   crime arising out of this -- this particular firearm listed

      10   in the form -- or in the record, it would aid the law

      11   enforcement to track that person down to aid in their

      12   investigation of the crime.

      13               This is stated in the Gun Control Act of 1968.         It

      14   is clearly stated that the purpose of that act is not to

      15   infringe on the law -- law -- law-abiding citizens to possess

      16   firearms for the purpose of hunting, self-defense, or like

      17   any of those lawful reasons.

      18               I am a lawful person.     I have never, ever actually

      19   made terroristic threats.      Yes, I have points of view which

      20   are -- are very -- very radical.       But that is covered under

      21   the First Amendment of our Constitution.

      22               To be completely labeled mentally ill, to be

      23   completely -- to be labeled mentally ill and to be deprived

      24   of right to bear arms, due to my -- my -- my political views,

      25   which it arises from my belief in every single individual's
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 149 of 192 PageID #:
                                    4261
                                                                               149


       1   right to bear arms.

       2                The sole reason why RUPD took me to the -- to the

       3   Robert Wood Johnson Hospital giving me false pretenses

       4   saying:    Oh, Hank, it's going to be like a 20-minute

       5   interview.

       6                That is the exact reason why I put on a three-piece

       7   suit to be transported to the Robert Wood Johnson Hospital.

       8   I did not expect to be in ER.       Once I got there, I told the

       9   ER staff over and again, I need to leave.         I have finals.    I

      10   have to leave.

      11                They said, no, you are not allowed to leave.        And

      12   then on -- on those reports it does say, oh, yeah, he is

      13   agitated.    Well, of course, I am agitated.       I am held there

      14   against my will when the RUPD clearly stated I was

      15   voluntarily transported there.

      16                And the -- and -- and the cops clearly have stated

      17   that I have not specifically threatened to harm anyone.           That

      18   is within the RUPD reports.       And even on -- even in the 2017

      19   reports, "death to the Middle East" is a political view.           It

      20   is not a terroristic threat, but the hospital staff labeled

      21   them as terroristic threats.       That is a lie.    That is a

      22   severe incompetency in their profession where -- where --

      23   where they have gone through extensive education for and they

      24   are paid six figures to -- per year to do their jobs

      25   properly, and they have not done their jobs properly.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 150 of 192 PageID #:
                                    4262
                                                                               150


       1               Ask yourselves, I have been told numerous times by

       2   several different attorneys, take a plea deal, take a plea

       3   deal.   Hank, Hank, Hank, take a plea deal, or they are going

       4   to railroad you.     I told them, no, I am not betraying our

       5   founding fathers.     I am not giving up my rights.       No matter

       6   what you think, I am American.       I am going to stand up for my

       7   rights.    I am going to fight for my rights.       If you are not

       8   going to represent me properly, I am going to represent

       9   myself.    That is why I -- I -- I fired three different

      10   attorneys, one court-appointed, two paid.

      11               And I -- after I started to represent myself, I

      12   raised over 180 different motions, barely any of them got

      13   ruled or granted.     Most of them got denied.      But not denied

      14   as frivolous or moot.      Like three of them were -- were denied

      15   as moot, but none of them were denied as frivolous.          They

      16   were denied according to traditional interpretation.

      17               Now, I will -- I will -- I will leave it up to

      18   y'all to be the judge -- to be the correct judgment of

      19   character for this Court and the Prosecution.

      20               Now, the Prosecution has labeled me that I am going

      21   to be a threat to the community.       I own a gun safe, first of

      22   all.    I do not put my finger on the trigger until I have a

      23   clear target in my line of sight, and I am ready to fire.           I

      24   am one of the safest gun owners out there.         I have -- I have

      25   never pointed my gun at someone, nor -- nor do I intend to
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 151 of 192 PageID #:
                                    4263
                                                                               151


       1   unless I am going to defend myself.

       2               That is -- that is a lawful way of using a gun.

       3   Yes.    Everyone should carry a gun.      Everyone.   However, as a

       4   person who is -- who is enlightened through common sense, we

       5   all know what -- what kind of situation is -- is self-defense

       6   and what kind -- what kind of situation requires deadly

       7   force.

       8               Like, I am not going to shoot a person just because

       9   someone punched me in the face.       I am going to punch them

      10   back.    That is force for force.     However, if someone brings a

      11   knife at me, yes, I am going to shoot them.         That is -- that

      12   is granted to me even by the United States Code and even by

      13   the Texas code and even by the -- and especially by our

      14   Constitution.     I have right to defend myself.      I have right

      15   to bear arms.     I have right to due process.

      16               However, this everything in this case results from

      17   this poisonous tree.      Everything else is a fruit.      Everything

      18   else is a fruit.

      19               As a 19-year-old kid, I did not know my rights.          I

      20   did not know law -- law enforcement would be malicious.           As a

      21   19-year-old kid I had trusting nature.        My grandfather was an

      22   attorney general of South Korea.       He trusted judicial system.

      23   He trusted law -- law enforcement.        I was raised under my

      24   grandfather.

      25               My grandfather told me from a young age law
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 152 of 192 PageID #:
                                    4264
                                                                               152


       1   enforcement is good.      You have to respect the law

       2   enforcement.    That is exactly what I did.       I respected the

       3   law enforcement.

       4                I -- I have never questioned that they had

       5   malicious intent.     I have never questioned their competency

       6   in their job.

       7                Look what happened to me.     Six years of being

       8   unaware of this -- no, five years of being unaware of this

       9   fraudulent entry, getting denied of my dream profession

      10   since -- since -- since my years in -- in middle school.

      11                Why would I have filled out 4473 and gave correct

      12   name, age, and address and correct Social Security number,

      13   correct driver's license number, every single factor that --

      14   that a -- a law enforcement can use to track me down.           Every

      15   single factor.     If my intention was to deceive, if my

      16   intention was to go out there and commit violent crimes, if

      17   my intention was to use those firearms while -- while I am

      18   dealing drugs -- I don't even smoke.        I don't drink alcohol.

      19   Do you know why?     As a gun owner I believe that I have to be

      20   in a clear mind at all times if I am -- I am around guns.           At

      21   all times.

      22                Yes, Mr. Machicek have pointed out that yesterday

      23   through Jonathan Hossier, so is 400 Old Grande, would that

      24   address be current?     No.   But, however, I have corrected that

      25   mistake at the first available opportunity.         When Mr. Coan
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 153 of 192 PageID #:
                                    4265
                                                                               153


       1   sent me those documents to the jail on September 25th of this

       2   year, I have mailed them to the Academy Sports, I have mailed

       3   them to the -- what was it, the First Cash Pawn -- no, not

       4   First Cash Pawn.     Cash America Pawn.

       5               And I swore this under penalty of perjury.        I have

       6   informed the Court.     They cannot bring that argument against

       7   me at that point because on the 4473 form it allows the

       8   transferee or the -- or transfers to correct their own

       9   mistakes, correct their own mistakes, yeah.         But I have lived

      10   under every single one of those addresses, and they weren't

      11   like outdated addresses by five years or even a year, you

      12   know.

      13               And they could still track me down through my

      14   driver's license number.      What I did was I walked into the

      15   pawn shop and displayed my -- my CHL.        Yes.   Yeah.   I mean, I

      16   knew that if I use a CHL, I would override the background

      17   check.    You know why?    Because I have right to bear arms.        I

      18   am not a felon.     I am not a drug user.     I don't even drink.

      19   And to -- to the -- the letter and color of the law, I am not

      20   adjudicated mentally defective nor committed to a mental

      21   institution.    I have right to bear arms.       They do not have

      22   right to deny me of my -- my -- my arms.

      23               I am not -- I can't really cite 18 United States

      24   Code, Section 925 Alfa right off top of my head, but it

      25   describes some remedy for erroneous denial of firearm.           I
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 154 of 192 PageID #:
                                    4266
                                                                               154


       1   believe that, to the best of my knowledge, I am not going to

       2   come in -- I am not going to state false -- false information

       3   as true like they do.

       4                To the best of my knowledge, to the best of my

       5   knowledge, I believe that if a firearm transaction is denied,

       6   the responsibility of correction and remedy relies on the

       7   Government, not -- not -- not the civilian.

       8                THE COURT:    Mr. Yoo, you have five minutes

       9   remaining.

      10                MR. YOO:     Thank you, sir.

      11                How can I be committed to a -- a mental institution

      12   and get permanently deprived of my -- my right to bear arms

      13   in absentia.    I was never allowed to face my -- my accusers

      14   in the so-called commitment process.        I can guarantee you

      15   that Dr. Kaufman who wrote that screening process, I can

      16   guarantee you he has some political bias against me.          He has

      17   never even read the RUPD reports.        He has never examined any

      18   of the evidences.       Yeah.

      19                As my friend Jonathan Hossier has noted, yes, I

      20   tell people that I am a United States citizen.          I am not

      21   ashamed to be a citizen or even a national of other country.

      22                So, according to the 8 USC 1101, the definition of

      23   a U.S. national means permanent allegiance.         I can guarantee

      24   you no one has more permanent allegiance to the Constitution

      25   than I do.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 155 of 192 PageID #:
                                    4267
                                                                               155


       1               Through this case it only strengthened my respect

       2   for our Constitution.      It only strengthen my love for this

       3   country because if I was in any other country, I would have

       4   been screwed.     I would not have had right to appeal.       Even

       5   with malice of the Prosecution and the Court, I was -- I was

       6   still able to preserve my rights by representing myself.

       7   And -- and no matter what the disposition of this case is, I

       8   plan to file a million dollar civil lawsuit for loss of my --

       9   my life for past six years.

      10               And I would -- I will insist, I will respectfully

      11   insist all of you fair jurors to actually deem me innocent,

      12   not even not guilty, innocent, actually innocent, so I can

      13   get back to being a decent citizen, so I can get back to

      14   living my life.     So I can clear my name as soon as possible.

      15               Because even according to the federal laws, the

      16   federal code that the Prosecution has cited, 27 Code of

      17   Federal Regulation Section 124, it does not state anything

      18   about inform -- any specific information required to be kept.

      19   It does state about informations that -- that the dealer

      20   should -- informations that should be contained in the ATF

      21   4473 form and the manner of how ATF 4473 form should be kept.

      22               The records for disposition -- so the information

      23   required to be kept for the records of disposition and the

      24   receipt of firearms is actually noted in 478.125.          And

      25   nothing in there states citizenship.        Nothing in 922(b)(5)
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 156 of 192 PageID #:
                                    4268
                                                                               156


       1   states citizenship.

       2               And even then, I still have my constitutional right

       3   to bear arms.     No law is above the Constitution of America.

       4   No law.    I don't care about any other country.        I don't care

       5   what they do.     But in this country we have right to bear

       6   arms.   We have right to due process.       We have right to free

       7   speech.

       8               We have right to politically believe in whatever we

       9   want.   And I -- I -- I beseech President Washington to

      10   protect every single future American generation to -- to be

      11   protected from political persecutions that I have suffered

      12   for the last five years.

      13               Thank you.    And long live America.

      14               THE COURT:    Thank you, Mr. Yoo.

      15               Mr. Coan.

      16               MR. COAN:    Thank you, Your Honor.

      17               Well, here right before the end, I finally get a

      18   chance to say hello and good-bye.        I am going to thank you on

      19   behalf of Prosecution team for your attention during this

      20   trial, and we know that you are going to follow the Judge's

      21   instructions and carry out your duty to deliberate.

      22               I want to touch on a couple of things here.         First

      23   off, I want to remind you that each of you told us during

      24   voir dire that you were not going to hold the fact that the

      25   Defendant was representing himself against the Defendant, and
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 157 of 192 PageID #:
                                    4269
                                                                               157


       1   you told all of us that you weren't going to hold that fact

       2   against the Government either.       Okay.   I am just going to

       3   remind y'all of that.      And we recognize that y'all gave us

       4   those assurances.

       5               I agree with the Defendant that he is a permanent

       6   resident.    He may even be a true American.       I don't know.

       7   But what the evidence has shown is that he is not a United

       8   States citizen, and that is what he lied about on the ATF

       9   Form 4473s again and again and again and again, seven times.

      10   That is what he is charged with.

      11               It is not -- it is not whether he said his name

      12   correctly on the forms or whether he said his address

      13   correctly on the forms.      The charges in Counts 1 through 7

      14   are he lied about his country of citizenship on the ATF Form

      15   4473.   He did.    He did.   He is guilty on Counts 1 through 7.

      16               As to Count 8, the Defendant argues that he wasn't

      17   specifically told by FBI the individual code section that

      18   made him a prohibited person under federal law.          He

      19   acknowledged, hey, I was told I was prohibited under federal

      20   law, but you didn't tell me exactly which section of 922 of

      21   Title 18 that I was a prohibited person.

      22               Well, that is not an element that was contained in

      23   the Judge's instructions.      The question before the jury for

      24   your consideration is whether he had been committed to a

      25   mental institution prior to possessing firearms that had
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 158 of 192 PageID #:
                                    4270
                                                                               158


       1   traveled in interstate commerce.       He was.    And he has

       2   admitted to possessing the firearms.        The evidence, the

       3   testimony, the records all show that the firearms traveled in

       4   interstate commerce.

       5               Let's talk about the commitments.       He was, he was

       6   committed two times in the state of New Jersey pursuant to

       7   Court orders.     He was involuntarily committed for treatment.

       8   And the basis for that -- of those commitments were that he

       9   suffered from a mental illness; that if not committed, he

      10   would be a danger to himself or others or property by reason

      11   of such mental illness in the foreseeable future; and that he

      12   was unwilling to be admitted to the recommended treatment

      13   program or facility voluntarily for care.         Those certificates

      14   with those findings are contained in Exhibit 9, and you will

      15   recall the testimony of Dr. Larsen about what the process is

      16   in New Jersey for an involuntary commitment.

      17               So where does that leave us at the end of the day?

      18   What is the argument here?       Everybody is lying, everybody is

      19   incompetent, law enforcement, trial witnesses, certified

      20   mental health screeners, medical doctors.         As you were

      21   instructed, it is your job to determine the credibility of

      22   the witnesses in this case.       Okay?   I can't tell you that.

      23   The Defendant can't tell you that.        That is your job, Ladies

      24   and Gentlemen.

      25               What I would submit to you is what the evidence has
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 159 of 192 PageID #:
                                    4271
                                                                               159


       1   shown in this case is that the person who has lied is the

       2   Defendant, on the ATF Form 4473s, seven times.          And why did

       3   he do it?    To obtain firearms.     And why did he lie to obtain

       4   firearms?    Because he was a prohibited person because he had

       5   been committed to a mental institution on two prior

       6   occasions.

       7                Ladies and Gentlemen, we ask you to return a

       8   verdict of guilty on all counts.

       9                Thank you very much.

      10                THE COURT:   Thank you, Mr. Coan.

      11                Ladies and Gentlemen of the Jury, it is now time

      12   for you to retire to the jury room for your deliberations.

      13   Each of you will have a copy of the Court's instructions, and

      14   one copy of the verdict form will be provided to you.

      15                When you go to the jury room, the first thing you

      16   should do is select one among your number as your foreperson,

      17   who will help guide your deliberations and speak for you here

      18   in the courtroom.

      19                As I told you earlier, if you need to communicate

      20   with me at any time during your deliberations, you should

      21   write out a message on some forms that we will provide for

      22   you, and give it to the Court Security Officer.          I will

      23   either reply in writing or bring you back into the courtroom

      24   so I can address you orally.

      25                I would also at this time like to ask our
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 160 of 192 PageID #:
                                    4272
                                                                               160


       1   alternates, Ms. Davenport and Mr. South, if you would remain

       2   in the courtroom with me when the jury retires to begin their

       3   deliberations, and I can visit with you about your role at

       4   this point.

       5               It is now time for the jury to retire to the jury

       6   room.

       7               (Jury out for deliberations.)

       8               THE COURT:    All right.   Please be seated.

       9               Ms. Davenport, and, Mr. South, you all can stay

      10   there.    I do want to tell you, at this point the jury has

      11   retired to begin its deliberations.        You all have served

      12   faithfully as our alternates throughout the trial.          Your

      13   service is not yet complete.

      14               What I would ask you to do is to remain under the

      15   rules that I have previously instructed you about, regarding

      16   your conduct during the trial.

      17               In the event that one of the 12 members of the jury

      18   is unable to complete their service on the jury, it may

      19   become necessary for us to recall you.        And if that is the

      20   case, I want you to continue to follow the rules during your

      21   absence from the courtroom.

      22               So, again, don't discuss the case with anyone, not

      23   among yourselves, not among your family.         Don't do any

      24   independent research.      Don't post anything about the case.

      25               Mrs. Schroeder has a way to contact you, and she
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 161 of 192 PageID #:
                                    4273
                                                                               161


       1   will contact you, obviously, if we require your services, and

       2   likewise she will contact you if the jury reaches a verdict

       3   and it is no longer necessary for you to remain under the

       4   rules of the Court.      So you will hear from Mrs. Schroeder one

       5   way or the other.

       6               I do want you to know how profoundly grateful I am

       7   on behalf of the Eastern District of Texas, the parties, the

       8   United States, and Mr. Yoo and the attorneys that are here,

       9   how much we appreciate your presence and your patience and

      10   your attention throughout the course of the trial.

      11               As I said in the beginning of this trial, I really

      12   do believe that jury service is one of the most important,

      13   highest forms of public service you as citizens can render to

      14   your country.

      15               And, you know, our Sixth Amendment to the

      16   Constitution and our Seventh Amendment to the Constitution

      17   wouldn't work day in and day out as a practical matter if we

      18   did not have citizens who were willing to heed the call of

      19   jury service.

      20               So thank you for being here.      And you may -- you

      21   are welcome to stay if you want to stay, but you are also

      22   welcome to go about your business, and Mrs. Schroeder will

      23   contact you if we need you to return, and likewise we will

      24   let you know otherwise if the jury has reached a verdict.

      25               THE COURT:    Any questions?
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 162 of 192 PageID #:
                                    4274
                                                                               162


       1                JUROR DAVENPORT:      We have some personal items.

       2                THE COURT:    All right.   Mr. Richards can arrange to

       3   get your personal items.       Do you know what they are?

       4                JUROR SOUTH:    I have a brown leather jacket.

       5                JUROR DAVENPORT:      My purse is right next to his

       6   jacket.

       7                What would you like for us to do with these.

       8                THE COURT:    Mrs. Schroeder will collect those.

       9                Mrs. Schroeder also has some certificates thanking

      10   you for your service as alternates.

      11                Thank you both very much.

      12                (Alternate jurors leave the courtroom.)

      13                THE COURT:    Okay.   The forfeiture instructions in

      14   the event that the jury comes back with a guilty verdict?

      15                MR. LOCKER:    Yes, Your Honor, I will be handling

      16   the forfeiture matter.       I don't think we have prepared -- we

      17   have prepared forfeiture instructions.        We will give that to

      18   the Court.

      19                We intend to call Special Agent Reed to the stand

      20   briefly.    All that remains is -- that is in the Government's

      21   forfeiture allegation is the one 1911 firearm and ammunition.

      22   The remainder of the firearms were forfeited

      23   administratively and --

      24                MR. YOO:     Unlawfully.

      25                MR. LOCKER:    So the Government is going to do its
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 163 of 192 PageID #:
                                    4275
                                                                               163


       1   best with the jury's time and only call Special Agent Reed

       2   for the limited purpose of establishing the elements of the

       3   forfeiture.

       4               THE COURT:    Does the Government desire opening

       5   statement on the forfeiture part?

       6               MR. LOCKER:    No, Your Honor, I will waive that.

       7               THE COURT:    Okay.   Mr. Yoo, obviously, will have an

       8   opportunity to open on that.

       9               MR. YOO:     I contest on every single forfeiture, and

      10   I respectfully request the Court to, upon -- upon return of

      11   not guilty, innocent, or upon reversal of conviction, that

      12   all of my seized items return to me, including the firearms

      13   supposedly administrative -- administratively forfeited, but

      14   I have never received any notice upon --

      15               THE COURT:    Mr. Yoo, if the Government returns a

      16   verdict of not guilty, then we can address that.          What we are

      17   discussing now is what occurs if the -- if the jury returns a

      18   verdict of guilty.

      19               MR. YOO:     And I contest the -- contest the

      20   forfeiture pending appeal, and then --

      21               THE COURT:    You are more than welcome to do that.

      22               The Government provided copies of the forfeiture

      23   instructions either over the weekend or on the first day of

      24   trial.    I know they were provided to Mr. Haas.        We had a

      25   discussion on the record about that.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 164 of 192 PageID #:
                                    4276
                                                                               164


       1               But you all need to take a look at those.        In the

       2   event you are found guilty, we will move into the forfeiture

       3   phase, and I will need to instruct the jury.

       4               So, if you have got any objections to the

       5   Government's instructions, you need to let me know that.

       6               Okay.   We will be in recess.

       7               (Recess was taken at this time.)

       8               (Jury out.)

       9               THE COURT:    Okay.    We have received a note.     The

      10   first note indicated that the Foreperson was Ms. Goolsbee,

      11   and the second note indicated that the jury had reached a

      12   verdict.

      13               Anything we need to raise before the jury is

      14   brought in?

      15               MR. COAN:     Nothing from the Government, Your

      16   Honor.

      17               MR. YOO:     No, Your Honor.

      18               THE COURT:    All right.   Let's have the jury brought

      19   in.

      20               COURT SECURITY OFFICER:      Yes, sir.

      21               (Jury in.)

      22               THE COURT:    Please be seated.

      23               Ms. Goolsbee, I understand you are our foreperson;

      24   is that correct?

      25               FOREPERSON:     Yes.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 165 of 192 PageID #:
                                    4277
                                                                               165


       1                THE COURT:    Would you please stand?

       2                FOREPERSON:    I'm sorry.

       3                THE COURT:    You are all right.

       4                Has the jury reached a verdict?

       5                FOREPERSON:   Yes.

       6                THE COURT:    Is the verdict unanimous?

       7                FOREPERSON:   Yes.

       8                THE COURT:    I'm going to ask that you hand the

       9   Verdict Form to Mr. Richards, who will hand it to

      10   Mrs. Schroeder, who will hand it to me.

      11                (Verdict Form given to The Court.)

      12                THE COURT:    All right.    I am going to hand the

      13   Verdict Form back to Mrs. Schroeder, and Mrs. Schroeder is

      14   going to read the verdict at this time.

      15                Ladies and Gentlemen of the Jury, I would ask that

      16   you listen carefully to Mrs. Schroeder as she reads the

      17   verdict because at the conclusion of the reading of the

      18   verdict, I am going to ask you all to stand if indeed it was

      19   each of your individual verdicts, so that I can verify the

      20   unanimity.

      21                Mrs. Schroeder, if you would, please read the

      22   verdict.

      23                THE CLERK:    As to Count 1 of the Superseding

      24   Indictment, we, the jury, find the Defendant, Heon Jong Yoo,

      25   a/k/a Hank Yoo:     Guilty.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 166 of 192 PageID #:
                                    4278
                                                                               166


       1               As to Count 2 of the Superseding Indictment, we,

       2   the jury, find the Defendant, Heon Jong Yoo, a/k/a Hank Yoo:

       3   Guilty.

       4               As to Count 3 of the Superseding Indictment, we,

       5   the jury, find the Defendant, Heon Jong Yoo, a/k/a Hank Yoo:

       6   Guilty.

       7               As to Count 4 of the Superseding Indictment, we,

       8   the jury, find the Defendant, Heon Jong Yoo, a/k/a Hank Yoo:

       9   Guilty.

      10               As to Count 5 of the Superseding Indictment, we,

      11   the jury, find the Defendant, Heon Jong Yoo, a/k/a Hank Yoo:

      12   Guilty.

      13               As to Count 6 of the Superseding Indictment, we,

      14   the jury, find the Defendant, Heon Jong Yoo, a/k/a Hank Yoo:

      15   Guilty.

      16               As to Count 7 of the Superseding Indictment, we,

      17   the jury find the Defendant, Heon Jong Yoo, a/k/a Hank Yoo:

      18   Guilty.

      19               As to Count 8 of the Superseding Indictment, we,

      20   the jury, find the Defendant, Heon Jong Yoo, a/k/a Hank Yoo:

      21   Guilty.

      22               Signed and dated.

      23               THE COURT:    All right.   Ladies and Gentlemen of the

      24   Jury, if this was indeed your individual verdict, I would ask

      25   that you please stand at this time.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 167 of 192 PageID #:
                                    4279
                                                                               167


       1                (Jury stands.)

       2                All right.    You may all be seated.

       3                And let the record reflect that all 12 members of

       4   the jury stood in response to my request to poll the jury.

       5                The verdict is confirmed and is accepted and will

       6   be filed by the Clerk of the Court.

       7                Ladies and Gentlemen of the Jury, in view of your

       8   verdict that the Defendant is guilty of the counts charged in

       9   the Superseding Indictment, you have one more task to perform

      10   before you are discharged.

      11                What you must now decide is whether there is a

      12   nexus or a connection between property that the United States

      13   alleges should be forfeited to the United States, and the

      14   conduct for which you have already found the Defendant

      15   guilty.

      16                I have given the parties an opportunity to present

      17   short opening statements in that regard, and I understand it

      18   is the intention of the United States to waive that right to

      19   present an opening statement.

      20                Is that correct?

      21                MR. LOCKER:    That's correct, Your Honor.

      22                THE COURT:    Thank you, Mr. Locker.

      23                Mr. Yoo, do you wish to present an opening

      24   statement?

      25                MR. YOO:     Your Honor, regarding forfeiture?
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 168 of 192 PageID #:
                                    4280
                                                                               168


       1                THE COURT:    I'm sorry?

       2                MR. YOO:     Regarding forfeiture?

       3                THE COURT:    Yes, regarding forfeiture.

       4                MR. YOO:     Yes, I am going to appeal the jury's

       5   decision, and it is my -- it is my rights as I pled

       6   "innocent," granted by our great founding fathers.          I intend

       7   to exercise that right, and notice of appeal I file it now

       8   orally.    And so please inform the Fifth Circuit Court.

       9                And while -- while appeal is pending, I contest the

      10   forfeiture of all of my unlawfully confiscated firearms

      11   pursuant to rule -- rule -- well, 31 -- 32.2 describes

      12   criminal forfeiture.       I -- pursuant to Rule 3242 Delta, I

      13   file a motion to stay the forfeiture pending appeal.

      14                THE COURT:    The motion is denied.    Do you wish to

      15   present any further opening statement?

      16                MR. YOO:     Yes.   So I object to that -- that denial

      17   and present -- preserve my right to appeal, and then I do

      18   believe that I would like to tell the jury that though --

      19   though -- though the weapons are lawfully purchased by me and

      20   then lawfully owned by me.         So those -- since I have right to

      21   appeal, I do believe that those weapons should not be

      22   forfeited.

      23                THE COURT:    Okay.    Does that complete your opening

      24   statement, Mr. Yoo?

      25                MR. YOO:     Yes.   Oh, also regarding those rest of
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 169 of 192 PageID #:
                                    4281
                                                                               169


       1   the firearms that the Government supposedly -- supposedly

       2   administratively -- administratively forfeited, I have never

       3   received any notice.      It just further proves that they are

       4   conspiring to revoke my gun rights.

       5               Thank you.

       6               THE COURT:    Thank you.   Mr. Locker, you may present

       7   your first witness.

       8               MR. LOCKER:    Government calls Special Agent Reed.

       9         JAMES REED, GOVERNMENT'S WITNESS, PREVIOUSLY SWORN,

      10                             DIRECT EXAMINATION

      11   BY MR. LOCKER:

      12   Q.    Good afternoon, Special Agent Reed?

      13   A.    Good afternoon.

      14   Q.    Just for the benefit of the record, you are the same

      15   Special Agent James Reed who has previously testified in this

      16   case and still under oath?

      17   A.    Yes, sir.

      18   Q.    Special Agent Reed, laid before the Members of the Jury

      19   here at the table to my left is the Para-Ordnance 1911 and

      20   various rounds of ammunition; is that correct?

      21   A.    Yes, sir.

      22   Q.    And that Para-Ordnance firearm, that 1911 firearm, that

      23   is the same as Government's 28 that was previously admitted

      24   during the trial in guilt or innocence; is that correct, sir?

      25   A.    Yes, sir.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 170 of 192 PageID #:
                                    4282
                                                                               170


       1   Q.    The ammunition that the Government -- that the

       2   Government has laid out and is before the jury now, where did

       3   this come from?

       4   A.    The residence of Mr. Yoo.

       5   Q.    So is this the same ammunition that was referred to

       6   during the remainder of the trial that had been stored in

       7   that blue crate to my left during the rest of the trial?

       8   A.    Yes, sir.

       9   Q.    Now, the Members of the Jury saw other firearms that

      10   were discussed at length during the course of the trial, four

      11   other firearms.     What is the status of those, and why are

      12   they not laid out during this forfeiture proceeding?

      13   A.    My understanding is that they have gone through another

      14   forfeiture process, administrative forfeiture.

      15   Q.    So those have been resolved and no longer a matter for

      16   the jury; is that correct?

      17   A.    Yes, sir.

      18   Q.    Now that the jury's verdict has been rendered and has

      19   been accepted by the Court, is Mr. Yoo a prohibited person

      20   for the purposes of possessing a firearm under federal law

      21   and also ammunition?

      22   A.    Yes.   Mr. Yoo is a prohibited person and can no longer

      23   possess a firearm or ammunition.

      24   Q.    And the Government's allegation pertaining to that

      25   includes that Mr. Yoo having been determined to be a person
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 171 of 192 PageID #:
                                    4283
                                                                               171


       1   who had been committed to a mental institution is now also

       2   supplemented by the fact that he has been convicted of the

       3   charges in the Indictment; is that correct?

       4   A.    Yes, sir, he has now been convicted of felony charges.

       5   Q.    So whether or not it is this ammunition or this gun or

       6   any other gun or any other ammunition, is Mr. Yoo by law

       7   permitted to possess any of it by virtue of the jury's

       8   verdict?

       9   A.    No, sir.    He can no longer possess firearms or

      10   ammunition.

      11               MR. LOCKER:    At this time, Your Honor, I would

      12   reoffer these exhibits for the purposes of the forfeiture

      13   proceeding.

      14               THE COURT:    Any objection?

      15               MR. YOO:     No objections.

      16               THE COURT:    Very well.   They will be received.

      17   BY MR. LOCKER:

      18   Q.    So can you explain to the jury how these particular

      19   items relate to any of the counts within the Indictment, as

      20   in how do these various firearms and the various calibers of

      21   ammunition relate to the different counts in the Indictment?

      22   A.    These were possessed by Mr. Yoo after he had been

      23   previously committed to a mental institution.

      24   Q.    So the Para-Ordnance 1911 that is specifically alleged

      25   as one of the firearms that he possessed in Count 8; is that
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 172 of 192 PageID #:
                                    4284
                                                                               172


       1   correct?

       2   A.    Yes.

       3   Q.    Each of the various types of ammunition laid out here,

       4   do they pertain to at least one firearm that was possessed by

       5   Mr. Yoo that was seized from him during the execution of the

       6   search warrant at his home?

       7   A.    Yes, sir.

       8   Q.    And the 12-gauge shotgun ammunition and .45 ammunition,

       9   .40 Smith & Wesson ammunition, .308 ammunition, and 5.56

      10   ammunition; is that correct?

      11   A.    Yes, sir.

      12   Q.    And each of those calibers relates to a firearm that was

      13   the subject of Count 8 of the Indictment; is that correct?

      14   A.    Yes, sir.

      15                MR. LOCKER:    I will pass the witness.

      16                THE COURT:    Cross-examination.

      17                               CROSS-EXAMINATION

      18   BY MR. YOO:

      19   Q.    Special Agent Reed, did you -- so what is the legal

      20   grounds for administrative forfeiture?

      21                MR. LOCKER:    Objection, Your Honor.    Relevance.

      22                THE COURT:    How is this relevant?

      23                MR. YOO:     Because -- because he has -- he has

      24   mentioned that other four firearms were -- were

      25   administratively forfeited.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 173 of 192 PageID #:
                                    4285
                                                                               173


       1               THE COURT:    Mr. Locker?

       2               MR. LOCKER:    Your Honor, those have been disposed

       3   of.   The only reference to that was for the purpose of

       4   identifying for the jury that those matters had been disposed

       5   of.   They are no longer questions for the jury.

       6               THE COURT:    That's -- it's not relevant to the

       7   decision the jury is going to be asked on forfeiture,

       8   Mr. Yoo.

       9   BY MR. YOO:

      10   Q.    Am I still prohibited, if I get my commission overturned

      11   at the appeal?

      12   A.    I can't speculate.

      13               MR. LOCKER:    Objection, Your Honor.     It calls for a

      14   conclusion of law.

      15               THE COURT:    To the extent the witness can answer

      16   the question or has any knowledge, I will allow him to

      17   answer.

      18   A.    I would still view you as a prohibited person.         I

      19   believe you have been committed to a mental institution and

      20   are in violation of 922.

      21   BY MR. YOO:

      22   Q.    If I get my conviction overturned, which was

      23   the -- which was the commitment to a mental institution was

      24   the basis, doesn't it nullify the supposed commitment?

      25   A.    I can't make a speculation on what the actual outcome of
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 174 of 192 PageID #:
                                    4286
                                                                               174


       1   your hypothetical situation would be.

       2   Q.    Okay.    Were any of these -- these -- these firearms used

       3   for unlawful purposes other than just possession?

       4                 MR. LOCKER:    Objection.   Relevance.

       5                 THE COURT:    How is it relevant, Mr. Yoo?

       6                 MR. YOO:     For the record.

       7                 THE COURT:    Okay.   How is it relevant to the issue

       8   the jury is going to be asked to decide?

       9                 MR. YOO:     Because these -- these ammunitions and

      10   the firearms were strictly possessed for lawful purposes.

      11                 THE COURT:    Sustain the objection.

      12   BY MR. YOO:

      13   Q.    Okay.    So -- so in terms of criminal forfeiture, you

      14   know, none of these weapons are prohibited weapons by the

      15   definition; is that correct?

      16                 MR. LOCKER:    Objection.   Relevance.

      17                 THE COURT:    Mr. Yoo?

      18                 MR. YOO:     He is an ATF agent.   He should know

      19   the definition --

      20                 THE COURT:    I suspect he does.   The question is,

      21   why is it relevant?

      22                 MR. YOO:     Why is it relevant?   Because if I get my

      23   conviction overturned, I am entitled to get those -- those

      24   weapons back.

      25                 THE COURT:    Well, the question you asked was
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 175 of 192 PageID #:
                                    4287
                                                                               175


       1   whether they are prohibited weapons by definition.

       2               MR. YOO:     Correct, sir.

       3               THE COURT:    The objection is sustained.

       4               Move along, Mr. Yoo.

       5               MR. YOO:     All right.

       6               I will pass the witness.

       7               THE COURT:    Any redirect?

       8               MR. LOCKER:    No, Your Honor.

       9               THE COURT:    You may step down.

      10               Call your next witness.

      11               MR. LOCKER:    Government rests.

      12               THE COURT:    Mr. Yoo, do you wish to put on any

      13   evidence in the forfeiture phase?

      14               MR. YOO:     No, Your Honor.

      15               THE COURT:    All right.     Let me ask Counsel to

      16   approach.

      17               (Bench conference held.)

      18               THE COURT:    Mr. Yoo, do you wish to put any

      19   objections to the record on the proposed instructions on the

      20   forfeiture phase?

      21               MR. YOO:     May I take --

      22               THE COURT:    We provided you a copy a couple of days

      23   ago.   Do you have your copy?

      24               MR. HAAS:     I gave a copy to him.

      25               MR. YOO:     Yes, I -- I object to the fact that
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 176 of 192 PageID #:
                                    4288
                                                                               176


       1   this -- this instruction stated that I was committed to a

       2   mental institution, but, yeah.

       3                THE COURT:    The jury has made that determination,

       4   so --

       5                MR. YOO:     I understand.

       6                THE COURT:    -- that will be overruled.

       7                Do you want to put any further objections on the

       8   record?

       9                MR. YOO:     No, sir.   But for the appeal, I would

      10   like to make that -- that -- that objection to be noted by

      11   the Court.

      12                THE COURT:    Okay.

      13                MR. YOO:     I reserve my right to appeal.

      14                THE COURT:    You certainly -- you certainly may do

      15   so.   And the basis of your objection is that you maintain you

      16   were not committed to a mental institution.

      17                MR. YOO:     Yes.   So -- so if I have my conviction

      18   reversed, then I would have -- I would get -- I would be

      19   entitled to get -- get these weapons back.

      20                THE COURT:    Mr. Locker, anything you want to state

      21   on the record?

      22                MR. LOCKER:    No, Your Honor.

      23                THE COURT:    All right.     Very well.

      24                (Bench conference concluded.)

      25                THE COURT:    All right.     Ladies and Gentlemen of the
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 177 of 192 PageID #:
                                    4289
                                                                               177


       1   Jury, as I told you, in view of your verdict that the

       2   Defendant is guilty of the counts charged in the Superseding

       3   Indictment, you have one more task to perform before you are

       4   discharged.

       5               What you must now decide is whether there was a

       6   connection, a nexus, that is a connection, between property

       7   the United States alleges should be forfeited to the United

       8   States and the conduct for you have already found the

       9   Defendant guilty.

      10               I instruct you, however, that your previous finding

      11   that the Defendant is guilty is final, conclusive, and

      12   binding.    Because you are bound by your previous finding that

      13   the Defendant is guilty, I direct you not to discuss in your

      14   forfeiture deliberations whether the Defendant is guilty or

      15   not guilty of any violations.

      16               All of my previous instructions regarding direct

      17   and circumstantial evidence, credibility of the witnesses,

      18   and duty to deliberate apply with respect to your verdict

      19   regarding forfeiture.

      20               My previous instructions on the Government's burden

      21   of proof regarding your verdict on the guilt of the Defendant

      22   do not apply to your deliberations and verdict regarding

      23   forfeiture.

      24               In deliberating and deciding your verdicts

      25   regarding forfeiture, the United States need only prove the
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 178 of 192 PageID #:
                                    4290
                                                                               178


       1   forfeiture by a preponderance of the evidence, that is, not

       2   beyond a reasonable doubt.

       3               To prove something by a preponderance of the

       4   evidence is to prove that it is more likely true than not

       5   true.   The decision is made by considering all of the

       6   evidence on the subject and deciding which evidence you

       7   believe.

       8               Each party is entitled to the benefit of all

       9   evidence received, regardless of who offered the evidence.

      10               Preponderance of the evidence is a lesser standard

      11   than the burden -- than the proof beyond a reasonable doubt.

      12               Your job is to determine whether it is more likely

      13   than not that the firearm and ammunition was involved in or

      14   used in the knowing possession of a firearm by a person

      15   committed to a mental institution.

      16               While deliberating, you may consider any evidence

      17   previously admitted, including testimony offered by the

      18   parties at any time during this trial.

      19               Under federal law any person who is convicted of

      20   knowing possession of a firearm by a person committed to a

      21   mental institution for which you have found the Defendant

      22   guilty, is required to forfeit to the United States any

      23   firearm or ammunition involved in or used in commission of

      24   that offense.

      25               I further instruct you that what happens to any
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 179 of 192 PageID #:
                                    4291
                                                                               179


       1   property that you find to be connected to the offense is

       2   exclusively a matter for the Court to decide.         You should not

       3   consider what might happen to the property.         Your task is to

       4   find whether or not the Government has established by a

       5   preponderance of the evidence that there is a substantial

       6   connection between the property and the offense or offenses

       7   for which the Defendant has been convicted.

       8               If you find that such a connection exists, the

       9   Court will decide what happens to the property.

      10               In this connection, you should not be concerned

      11   with who was the owner of the property, and you should

      12   disregard any claims that other persons may have to the

      13   property.

      14               The interests that other persons may have in the

      15   property will be taken into account by the Court at a later

      16   time.   Similarly, you are not to consider whether the

      17   property is presently available or whether the forfeiture of

      18   the property would constitute excessive punishment.          Those

      19   matters will be taken into account by the Court at a later

      20   time.

      21               Your sole concern now is to determine whether the

      22   firearm and ammunition were involved in or used in the

      23   offense which you have found the Defendant committed.

      24               You must reach a unanimous verdict as to each

      25   question on each special verdict form.        Everyone must agree
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 180 of 192 PageID #:
                                    4292
                                                                               180


       1   to any "yes" or "no" that you enter on a Special Verdict

       2   Form.

       3                The Special Verdict Form has been prepared for you

       4   and lists the property that the Government asserts has a

       5   nexus to the crime for which the Defendant has been

       6   convicted.

       7                You may answer each question by simply putting an X

       8   or a checkmark in the space provided next to the words "yes"

       9   or "no."    The Foreperson must then sign and date the Special

      10   Verdict Form as before.

      11                Mr. Locker, do you wish to present any closing

      12   argument?

      13                MR. LOCKER:   Yes, Your Honor.

      14                Folks, I apologize.    Just when you thought you were

      15   done, here we are.     I have the onerous task of taking even

      16   more of your precious time, and I just want to say thank you

      17   so much for your attention so far.        This is a very quick, in

      18   terms of what you need to consider for this, in that you

      19   already have all of the evidence before you.         And in addition

      20   to the evidence under guilt/innocence, you also have the

      21   testimony of Special Agent Reed that you may consider in

      22   this.

      23                So the question regarding these items to my left is

      24   not, does all this ammo fit one gun, it is do all these items

      25   relate to any count for which the Defendant has already been
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 181 of 192 PageID #:
                                    4293
                                                                               181


       1   convicted.

       2                So when you look at Count 8 and you see the five

       3   different firearms that he was convicted of possessing, you

       4   have one of those here on the table and then you have

       5   ammunition that relates to that firearm plus the other four

       6   for which he was alleged to have -- and has been convicted of

       7   possessing.

       8                So the Verdict Form is in two parts.

       9                The first is for the firearm, and then the second

      10   is for all of the ammunition.       This is not a question of

      11   parsing out individual rounds.       There are simply two forms,

      12   one that says "yes" or "no" as to the firearm and ask that

      13   you check "yes," and your foreperson sign and date at the

      14   bottom.

      15                And the second one is for the ammunition.       I ask

      16   that you check "yes" and sign and date at the bottom.

      17                And I thank you very much for your time.

      18                THE COURT:    Mr. Yoo, do you wish to present a

      19   closing argument?

      20                MR. YOO:     The right to appeal is -- is engrained in

      21   our Constitution granted by our great founding fathers.           So

      22   since I just filed the notice of appeal, these firearms

      23   forfeiture must be stayed because if -- Appellate Court is a

      24   higher court in terms of judicial authority than -- than the

      25   district court.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 182 of 192 PageID #:
                                    4294
                                                                               182


       1               Even if the Appellate Court denies my appeal, there

       2   is the Supreme Court.

       3               So, therefore, if -- if appellate Court reverses

       4   my -- my conviction is null and void, and then I have every

       5   right to own these guns.      You have convicted me guilty.       But

       6   show your last loyalty to the Constitution by staying

       7   the -- staying the -- staying the forfeiture pending appeal.

       8               THE COURT:    All right.   Ladies and Gentlemen of the

       9   jury, just before you can retire now to the jury room to

      10   begin your deliberations on this forfeiture issue, you will

      11   have a copy of the special verdict form which indicates the

      12   firearm and the ammunition on two separate forms that the

      13   Government seeks forfeiture of and two blanks for a "yes" or

      14   "no" on each -- on each form, and a place for the foreperson

      15   to sign and date on both forms.

      16               And we will get you a copy of the instructions as

      17   well.   And you may now retire to the jury room to begin your

      18   deliberations.

      19               COURT SECURITY OFFICER:      All rise.

      20               (Jury out.)

      21               THE COURT:    We will be in recess.

      22               (Recess was taken at this time.)

      23               THE COURT:    All right.   We received a note from the

      24   jury they have reached a verdict on the forfeiture issue.

      25               Does anything need to be raised before we have the
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 183 of 192 PageID #:
                                    4295
                                                                               183


       1   jury brought in?

       2               MR. LOCKER:    Not from the Government, Your Honor.

       3               MR. YOO:     I request a transcript of the trial.

       4               THE COURT:    Well, let's discuss that, Mr. Yoo,

       5   after we have a verdict.

       6               MR. YOO:     Okay.

       7               THE COURT:    Let's have the jury brought in.

       8               (Jury in.)

       9               THE COURT:    All right.   Please be seated.

      10               Ms. Goolsbee, has the jury reached a verdict on the

      11   forfeiture question?

      12               FOREPERSON:    Yes.

      13               THE COURT:    Is it unanimous?

      14               FOREPERSON:    Yes.

      15               THE COURT:    Would you hand it to Mr. Richards, who

      16   will hand it to Mrs. Schroeder, who will hand it to me?

      17               (Verdict given to the Court.)

      18               THE COURT:    All right.   I am handing it back to

      19   Mrs. Schroeder.     And, as before, Ladies and Gentlemen, I am

      20   going to ask her to read the verdict.

      21               And, as she does so, I would ask that you pay close

      22   attention so that when she completes it, I am going to ask

      23   you to stand if it was your individual verdict so I can

      24   confirm it was a unanimous verdict.

      25               Mrs. Schroeder.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 184 of 192 PageID #:
                                    4296
                                                                               184


       1               THE CLERK:    We, the jury, return the following

       2   Special Verdict as to the property described below, Para 1911

       3   Expert .45 caliber pistol, Serial No. 000210NW.

       4               We, the, jury unanimously find by a preponderance

       5   of the evidence that this property was involved in and used

       6   in the knowing possession of a firearm by a person who has

       7   been committed to a mental institution:         Yes.

       8               Signed and dated.

       9               We, the jury, return the following Special Verdict

      10   as to the property described below, 458 rounds of unknown

      11   manufacturer and caliber ammunition.

      12               We, the jury, unanimously find by a preponderance

      13   of the evidence that this property was involved in and used

      14   in the knowing possession of a firearm by a person who has

      15   been committed to a mental institution:         Yes.

      16               Signed and dated.

      17               THE COURT:    Thank you, Mrs. Schroeder.

      18               Ladies and Gentlemen of the Jury, let me poll you

      19   at this time to make sure this was the unanimous verdict of

      20   the 12 members of the jury.

      21               If this was your verdict as Mrs. Schroeder has read

      22   it, would you please stand?

      23               (Jury stands.)

      24               THE COURT:    All right.   Please be seated.

      25               And let the record reflect that all 12 jurors rose
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 185 of 192 PageID #:
                                    4297
                                                                               185


       1   in response to my request to poll the jury.

       2               Ladies and Gentlemen of the Jury, this does now

       3   complete the trial of this case for the -- from the very

       4   beginning I instructed you repeatedly about not discussing

       5   the case with anyone, including among yourselves, until you

       6   retire at the end of the case to deliberate, and then only to

       7   discuss it among yourselves.       I am now releasing you from

       8   those obligations.

       9               You are free to talk about it among yourselves, you

      10   are free to talk about it with your family, your friends,

      11   anybody you want to.      Likewise, you are just as free to not

      12   say a word to anybody about it.       It is completely your

      13   decision, and what you do about that is completely up to you.

      14   So you are under no obligation to discuss it, but you may do

      15   so, if you want to.

      16               I have a practice in my Court that I ask the jury

      17   to wait in the jury room for me once I have excused you.           I

      18   have some certificates I want to present to you.          And I want

      19   to visit with you very briefly, not about the case, not about

      20   the facts, not about your verdict, but about the process we

      21   follow as a Court and your experience as jurors.

      22               And it is an opportunity for you to tell me if

      23   there is anything I can do to be a better Judge and if there

      24   is anything that we as a Court can be a better facility and

      25   do a better job for the public.       So, if you wouldn't mind
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 186 of 192 PageID #:
                                    4298
                                                                               186


       1   waiting for just a few minutes, I have to visit with the

       2   attorneys and Mr. Yoo, and I would like to briefly visit with

       3   you.

       4                I do want to thank you on behalf of the Eastern

       5   District of Texas for your dedicated service as jurors in

       6   this case.    I know how much I and the parties and the

       7   attorneys involved appreciate all of your time and your

       8   effort and attention throughout the course of the trial.

       9                This is an important case to both parties, and I

      10   say this regularly and I believe it more and more in every

      11   trial that I have, I think there are three good pillars to

      12   citizenship in America:      The first is answering the call of

      13   military service when your nation calls you and needs you.

      14   The second is jury service.       And the third, of course, is

      15   being an active and informed voter.

      16                You have clearly all responded to the call of good

      17   citizens by serving as jurors in this case.

      18                Our Constitution and, in particular, our Sixth

      19   Amendment really depends on our having active citizens

      20   willing to participate as jurors.

      21                So I can't tell you how important this service is

      22   to the Court and how much we appreciate it.

      23                So thank you on behalf of the parties, the

      24   attorneys involved in the case and the Eastern District of

      25   Texas for your service in this matter.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 187 of 192 PageID #:
                                    4299
                                                                               187


       1                You are dismissed.

       2                COURT SECURITY OFFICER:     All rise.

       3                (Jury out.)

       4                THE COURT:    Okay.   Please be seated.

       5                The Special Verdict Forms on the forfeiture matter

       6   are confirmed and accepted and will be filed by the Clerk of

       7   the Court.

       8                Mr. Yoo, if you would, please rise.

       9                Mr. Yoo, you have been found guilty by the jury.

      10   And prior to the Court imposing a sentence, the Probation

      11   Department must complete a presentence investigation for

      12   which your cooperation will be needed.        And I encourage you

      13   to cooperate with them in every way possible during that

      14   process.

      15                When you receive a copy of the Presentence Report,

      16   you will have an opportunity to review that and thoroughly

      17   discuss it with anyone you wish, including Mr. Haas or anyone

      18   else who is providing advice to you.        And there will be a

      19   time limit in which you will need to make objections to that

      20   report, and you will have an opportunity to address the Court

      21   at the sentencing hearing.

      22                With respect to your request that a transcript be

      23   prepared, I know that Ms. Sloan will be preparing it.           I

      24   would ask that you file a motion.        I do know on the docket

      25   you did comply with my request to complete your in forma
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 188 of 192 PageID #:
                                    4300
                                                                               188


       1   pauperis form, but I have not taken a look at that yet.

       2               I think there is some question about whether you

       3   are entitled to that status and that, of course, will govern

       4   whether that request for the transcript be made at the

       5   Government's expense or your own.

       6               So let me suggest that you file a motion in that

       7   regard, and we will take it up as quickly as we can.

       8               Anything else that needs to be addressed?

       9               MR. YOO:     In terms of sentencing, how long -- how

      10   long is it going to take?

      11               THE COURT:    Well, Mr. Yoo, I am not going to make

      12   any promises in this regard.       And maybe Mr. Coan has had a

      13   different experience, but my experience is it is generally

      14   about 90 days, either 90 days from the time a Defendant

      15   enters a guilty plea or 90 days from the time a jury returns

      16   a guilty verdict.      It is certainly somewhere in that

      17   neighborhood.

      18               MR. YOO:     I request a prompt disposition.

      19               THE COURT:    Well, I can assure you that I promptly

      20   set scheduling -- set sentencing hearings as quickly as we

      21   can.   There are oftentimes motions for extension of time to

      22   file objections to the Presentence Report, and I honor those

      23   when there are reasonable requests for extensions.

      24               But assuming there are no requests for extension

      25   like that and the initial draft of the Presentence Report is
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 189 of 192 PageID #:
                                    4301
                                                                               189


       1   provided and the objections are timely filed, once the

       2   objection period has tolled and the Probation Office has made

       3   a recommendation on how those objections will be dealt with,

       4   there will be a final Presentence Investigation Report, and

       5   it is that filing of the final Presentence Investigation

       6   Report that really will kick off our scheduling of the

       7   sentence -- sentencing hearing.

       8               In general, we try to set them very quickly after

       9   we receive the final PSR.

      10               MR. YOO:     Yes, sir.   One more thing.    In terms of

      11   my phone restriction, I would like -- like -- like the Court

      12   to issue an order to Gregg County Jail to allow me to use the

      13   phone for the purposes of legal calls for appeal.

      14               THE COURT:    I am not going to do that at this time.

      15   We are a ways away from that.        I am not giving you legal

      16   advice about how to file your notice of appeal, but until you

      17   are actually sentenced, I think any appeal you might file

      18   would be premature.      I don't know whether you have had an

      19   opportunity to visit with Mr. Haas about this, but I am sure

      20   he will do his best to explain the appeal process to you.

      21               So I don't think there is -- I don't think you are

      22   going to need to do any work on the appeal right away until

      23   after the sentencing has occurred, so --

      24               MR. YOO:     Yes, sir.

      25               THE COURT:    I did ask that the Marshals make a
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 190 of 192 PageID #:
                                    4302
                                                                               190


       1   request to the Gregg County authorities to lift those

       2   restrictions so that you could prepare for trial.          Having

       3   done that, I am certainly not going to dictate to them how

       4   they handle their decisions in that regard.

       5               MR. YOO:     Yes, sir.   Also I would like a copy of

       6   every single thing on my docket.

       7               THE COURT:    Mr. Yoo, sir, you represent yourself in

       8   this.    Mr. Haas has performed as Standby Counsel.        One of the

       9   things that I asked Mr. Haas to do was to facilitate getting

      10   you anything you needed.      You are certainly welcome to get

      11   copies in that -- in that -- in that regard.

      12               MR. YOO:     And one last question, when -- when do

      13   you plan to rule on motion for judgment of acquittal based on

      14   statutes?

      15               THE COURT:    Well, again, I am going to look at the

      16   argument that has been made by you.        I have several times

      17   noted in the record that I expect a written motion to be

      18   filed.    I have been told one is coming.       And when it gets

      19   filed, the Government will promptly file its response, which

      20   I have been provided a copy of.

      21               As soon as that happens, I will decide whether I

      22   can handle that without a hearing.        My anticipation is that I

      23   will be able to do so based on the argument that you

      24   presented already and the written motion when it is filed.

      25               I will also give you an opportunity obviously to
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 191 of 192 PageID #:
                                    4303
                                                                               191


       1   file any reply that you want to.         I am not sure that is

       2   necessary since you have already seen a copy of the response,

       3   but I will permit you to file a reply.

       4                MR. YOO:     Yes, sir.    So you want the -- so I am

       5   guessing the motion is already filed -- filed orally, but you

       6   want -- you prefer reply to be filed through written and

       7   submitted.    Correct, Your Honor?

       8                THE COURT:    I think that is the agreement that we

       9   had all reached late yesterday and again today in terms of

      10   what the parties' desires were.         And if I have misstated

      11   that, I would like to be corrected by either party at this

      12   time.

      13                MR. YOO:     All right.   That's fine.

      14                MR. HAAS:    Now, Judge, if I may say something.

      15   That is exactly what you did say.         I handed a signed motion

      16   by Mr. Yoo.    He said, I will file it.       I handed it to him and

      17   I certainly know he knows how to file motions.          So I

      18   anticipate he can do that.

      19                MR. YOO:     It is -- I have to file it 14 days

      20   after --

      21                MR. HAAS:    No, you file it as quick as you can.

      22                MR. YOO:     I mean, like at maximum 14 days.

      23                MR. HAAS:    Just file it as quick as you can.

      24                THE COURT:    Okay.   Anything further?

      25                MR. COAN:    No, Your Honor, thank you.
Case 6:18-cr-00016-RWS-KNM Document 378 Filed 02/12/19 Page 192 of 192 PageID #:
                                    4304
                                                                               192


       1               THE COURT:    All right.   The Defendant is remanded

       2   into the custody of the United States Marshal.          Pending

       3   preparation of the Presentence Report, will be again

       4   delivered to this Court for the purposes of sentencing.

       5               COURT SECURITY OFFICER:      All rise.

       6               (Jury trial concluded.)

       7

       8

       9                               CERTIFICATION

      10

      11                     I HEREBY CERTIFY that the foregoing is a true

      12   and correct transcript from the stenographic notes of the

      13   proceedings in the above-entitled matter to the best of my

      14   ability.

      15

      16   /s/ Shea Sloan _____                        January 21, 2019
           SHEA SLOAN, CSR, RPR
      17   Official Court Reporter
           State of Texas No.: 3081
      18   Expiration Date: 7/31/20

      19

      20

      21

      22

      23

      24

      25
